UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :        Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                   Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :        (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                  DEBTORS’ (I) MEMORANDUM OF LAW IN
              SUPPORT OF CONFIRMATION OF THIRD AMENDED
      JOINT CHAPTER 11 PLAN OF DITECH HOLDING CORPORATION AND ITS
    AFFILIATED DEBTORS AND (II) OMNIBUS REPLY TO OBJECTIONS THERETO


    WEIL, GOTSHAL & MANGES LLP
    Ray C. Schrock, P.C.
    Richard W. Slack
    Sunny Singh
    767 Fifth Avenue
    New York, New York 10153
    Telephone: (212) 310-8000
    Facsimile: (212) 310-8007

    Attorneys for Debtors and
    Debtors in Possession


    Dated: September 22, 2019
           New York, New York




1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
       Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
       Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
       Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management
       Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC
       (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia
       Drive, Suite 100, Fort Washington, Pennsylvania 19034.




WEIL:\97177007\6\41703.0011
                                                 TABLE OF CONTENTS

PRELIMINARY STATEMENT ................................................................................................. 1
GENERAL BACKGROUND ..................................................................................................... 5
ARGUMENT ............................................................................................................................ 20
I.        DISCLOSURE STATEMENT SUPPLEMENT PROVIDES ADEQUATE
          INFORMATION WITHIN THE MEANING OF SECTION 1125(A)(1) OF THE
          BANKRUPTCY CODE TO HOLDERS OF CLAIMS ENTITLED TO VOTE ............. 20
          a.        The Debtors Have Satisfied Sections 1125 and 1127 of the Bankruptcy
                    Code. ................................................................................................................. 20
II.       THE THIRD AMENDED PLAN SATISFIES THE REQUIREMENTS OF THE
          BANKRUPTCY CODE AND SHOULD BE APPROVED. .......................................... 25
          a.        The CCC Settlement Is An Integral Component of the Third Amended
                    Plan and Should Be Approved. ........................................................................... 25
                    i.         The CCC Settlement Is Fair and Equitable and in the Best Interest
                               of the Debtors’ Estates. ...........................................................................27
          b.        The Third Amended Plan Satisfies Section 1129(a)(7) of the Bankruptcy
                    Code. ................................................................................................................. 33
                    i.         There Would Be No Sales In a Hypothetical Chapter 7
                               Liquidation. ............................................................................................34
                    ii.        The Recovery Under the Third Amended Plan For 363(o) Claims
                               Is Equal To or Greater Than a Hypothetical Chapter 7 Liquidation. ........ 37
          c.        The Third Amended Plan Satisfies Sections 1129(a)(1), 1129(a)(2), and
                    1129(a)(3) of the Bankruptcy Code. ................................................................... 48
          d.        The Third Amended Plan Satisfies Section 1129(a)(5) of the Bankruptcy
                    Code. ................................................................................................................. 49
III.      THE OBJECTIONS TO THE THIRD AMENDED PLAN SHOULD BE
          OVERRULED AND THIRD AMENDED PLAN CONFIRMED. ................................. 49
CONCLUSION ......................................................................................................................... 64

Exhibits

Exhibit A: Proposed Confirmation Order




                                                                     i
WEIL:\97177007\6\41703.0011
                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

In re A.H. Robins Co., Inc.,
    880 F.2d 694 (4th Cir. 1989) ............................................................................................... 22

In re Adelphia Commc’ns Corp.,
    352 B.R. 592 (Bankr. S.D.N.Y. 2006) ................................................................................. 21

In re Adelphia Commc’sn Corp.,
    368 B.R. 140 (Bankr. S.D.N.Y. 2007) ........................................................................... 28, 34

In re Affiliated Foods, Inc.,
    249 B.R. 770 (Bankr. W.D. Mo. 2000) ................................................................................ 34

Bank of Am. Nat’l Trust & Sav. Ass’n v. 203 N. LaSalle St. P’ship,
   526 U.S. 434 (1999) ............................................................................................................ 33

In re Bernard L. Madoff Inv. Sec.,
    515 B.R. 117 (Bankr. S.D.N.Y 2014) .................................................................................. 54

In re Best Prods. Co.,
    168 B.R. 35 (Bankr. S.D.N.Y. 1994), appeal dismissed sub nom. Resolution Tr. Co. v. Best
    Prods. Co. (In re Best Prods. Co.), 177 B.R. 791 (S.D.N.Y. 1995), aff’d, 68 F.3d 26 (2d Cir.
    1995) ................................................................................................................................... 27

In re Blockbuster Inc.,
    2011 WL 1042767 (Bankr. S.D.N.Y. Mar. 17, 2011) ........................................................... 54

In re Charter Commc’ns,
    419 B.R. 221 (Bankr. S.D.N.Y. 2009) ................................................................................. 28

In re Copy Crafters Quickprint, Inc.,
    92 B.R. 973 (Bankr. N.D.N.Y. 1988)................................................................................... 21

Cosoff v. Rodman (In re W.T. Grant Co.),
   699 F.2d 599 (2d Cir. 1983) ................................................................................................ 28

In re Dakota Rail, Inc.,
    104 B.R. 138 (Bankr. D. Minn. 1989) .................................................................................. 22

In re Delphi Corp.,
    No. 05-44481, 2009 WL 973130 (Bankr. S.D.N.Y. Apr. 2, 2009)........................................ 28

In re Drexel Burnham Lambert Grp., Inc.,
    138 B.R. 714 (Bankr. S.D.N.Y. 1992), aff’d sub nom. Lambert Brussels Asocs, L.P. v. Drexel


                                                                      ii
WEIL:\97177007\6\41703.0011
     Burnham Lambert Grp., Inc. (In re Drexel Burnham Lambert Grp., Inc.), 140 B.R. 347
     (S.D.N.Y. 1992) ...................................................................................................... 27, 34, 51

In re Drexel Burnham Lambert Grp., Inc.,
    960 F.2d 285 (2d Cir. 2009) ................................................................................................ 27

In re Enron Corp.,
    2004 Bankr. LEXIS 2549 (Bankr. S.D.N.Y. July 15, 2004) ................................................. 51

In re Ferretti,
    128 B.R. 16 (Bankr. D.N.H. 1991) ................................................................................ 22, 24

Geary v. Green Tree Servicing LLC,
   No. 14-cv-522 (S.D. Ohio 2014).......................................................................................... 43

In re Hibbard Brown & Co.,
    217 B.R. 41 (Bankr. S.D.N.Y. 1998) ................................................................................... 27

In re Journal Register Co.,
    407 B.R. 520 (Bankr. S.D.N.Y. 2009) ........................................................................... 50, 51

In re Kliegl Bros. Universal Elec. Stage Lighting Co., Inc.,
    149 B.R. 306 (Bankr. E.D.N.Y. 1992) ................................................................................. 52

Lyme Regis Partners, LLC v. Icahn (In re Blockbuster Inc.),
   2011 WL 1042767 (Bankr. S.D.N.Y 2011) .......................................................................... 54

In re MF Glob. Inc.,
    No. 11-2790, 2012 WL 3242533 (Bankr. S.D.N.Y. Aug. 10, 2012) ..................................... 28

In re Michael Milken & Assocs. Sec. Litig., 150 F.R.D. 46, 53 (S.D.N.Y. 1993 ......................... 27

In re Momentum Mfg. Corp.,
    25 F.3d 1132 (2d Cir. 1994) ................................................................................................ 21

Motorola, Inc. v. Official Comm. Of Unsecured Creditors (In re Iridium Operating LLC),
   478 F.3d 452 (2d Cir. 2007) ................................................................................................ 29

Nellis v. Shugrue,
   165 B.R. 115 (S.D.N.Y. 1994)............................................................................................. 27

In re NII Holdings, Inc.,
    536 B.R. 61 (Bankr. S.D.N.Y. 2015) ................................................................................... 28

Official Committee of Unsecured Creditors of AppliedTheory Corp. v. Halifax, L.P. (In re
    AppliedTheory Corp.), 493 F. 3d 82, 86 (2d Cir. 2007) ........................................................ 54

In re Oxford Homes, Inc.,
    204 B.R. 264 (Bankr. D. Me. 1997) ..................................................................................... 22


                                                                 iii
WEIL:\97177007\6\41703.0011
In re PC Liquidation Corp.,
    383 B.R. 856 (E.D.N.Y. 2008) ...................................................................................... 21, 22

In re Phoenix Petroleum Co.,
    278 B.R. 385 (Bankr. E.D. Pa. 2001) ................................................................................... 22

In re Radco Props., Inc.,
    402 B.R. 666 (Bankr. E.D.N.C. 2009) ................................................................................. 21

In re Residential Capital, LLC,
    497 B.R. 720 (Bankr. S.D.N.Y. 2013) ................................................................................. 28

Sec. Investor Prot. Corp. v. Bernard Madoff Inv. Sec., LLC,
   429 B.R. 423 (Bankr. S.D.N.Y.2010) .................................................................................. 54

In re Snyder,
    51 B.R. 432 (Bankr. D. Utah 1985) ..................................................................................... 24

In re Spielfogel,
    211 B.R. 133 (Bankr. E.D.N.Y. 1997) ................................................................................. 28

In re Tex. Extrusion Corp.,
    844 F.2d 1142 (5th Cir. 1988) ............................................................................................. 22

Tran v. Green Tree Servicing LLC,
   Case No. 07-2014-00041141 (Cal. Sup. Ct. 2014) ............................................................... 43

In re Union Cty. Wholesale Tobacco & Candy Co., Inc.,
    8 B.R. 442 (Bankr. D.N.J. 1981).......................................................................................... 24

In re W.R. Grace & Co.,475 B.R. 34 (D. Del. 2012), aff’d, 532 F. App’x 264, 729 F.3d 311, 729
    F.3d 332 (3d Cir. 2013) ....................................................................................................... 34

In re W.T. Grant Co.,
    699 F.2d 599 (2d Cir. 2001 .................................................................................................. 28

In re Winn-Dixie Stores, Inc.,
    356 B.R. 239 (Bankr. M.D. Fla. 2006) ................................................................................. 52

In re Zenith Elec. Corp.,
    241 B.R. 92 (Bankr. D. Del. 1999) ...................................................................................... 24

Statutes

11 U.S.C. § 1123(b)(3)(A) ........................................................................................................ 27

11 U.S.C. § 1125(a)(1) .............................................................................................................. 21

11 U.S.C. § 1127(c), (f)(2) ........................................................................................................ 20


                                                                  iv
WEIL:\97177007\6\41703.0011
11 U.S.C. § 1129 ................................................................................................................ passim

Fair Debt Collection Practices Act, 15 U.S.C. § 1692 ................................................................ 47

Other Authorities

Bankruptcy Rule 2019 ............................................................................................................... 56

H.R. Rep. No. 95-595 (1977) .................................................................................................... 22




                                                                   v
WEIL:\97177007\6\41703.0011
                    Ditech Holding Corporation (f/k/a Walter Investment Management Corp.) and its

debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), 2 submit this supplemental Memorandum of Law and omnibus reply

to the Confirmation Objections 3 (the “Supplemental Memorandum”) in support of the Debtors’

request for confirmation of the Third Amended Joint Chapter 11 Plan of Ditech Holding

Corporation and Its Affiliated Debtors, dated September 11, 2019 (ECF No. 1287) (as the same

has been or may be amended, modified, supplemented, or restated, the “Third Amended Plan”).

                                      PRELIMINARY STATEMENT

                    1.        The Third Amended Plan represents a global resolution with respect to the

most contentious issue in these chapter 11 cases: whether the Sale Transactions embodied in the

Third Amended Plan can be consummated free and clear of consumer claims notwithstanding

section 363(o) of the Bankruptcy Code. On August 28, 2019, the Bankruptcy Court issued the

Memorandum Decision finding that section 363(o) of the Bankruptcy Code did not apply to the

proposed Sale Transactions but also concluding the best interests test under section 1129(a)(7) of

the Bankruptcy Code was not satisfied with respect to consumer claims covered by section 363(o).




2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Third Amended Plan, Disclosure Statement, or Disclosure Statement Supplement, as applicable (each as defined
      herein).
3
      Objections to confirmation of the Third Amended Plan (collectively, the “Confirmation Objections”) consist
      of (i) The Geary Class Action’s Objections to Confirmation of the Debtors’ Third Amended Joint Chapter 11
      Plan (ECF No. 1296); (ii) Consumer Creditors’ Objection and Response to the Debtors’ Motion for Orders
      Confirming Its Third Amended Plan of Reorganization With Points and Authorities (ECF No. 1302); (iii) Ms.
      Pefley’s Objection to the Confirmation of the Debtors’ Third Amended Joint Chapter 11 Plan; (iv) Samuel
      Rodriguez’s Objection to Confirmation of the Debtors’ Third Amended Joint Chapter 11 Plan (ECF No. 1316);
      and (v) Launa L. Lishamer’s Objection to Notice of Third Amended Chapter 11 Plan of Ditech Holding
      Corporation and Its Affiliated Debtors. The (a) Limited Objection and Reservation of Rights of Padgett Law
      Group to Confirmation of Third Amended Plan (ECF No. 1307) and (b) Limited Objection and Reservation of
      Rights of Korde & Associates, P.C. to Confirmation of Third Amended Plan (ECF NO. 1308) relate solely to
      the objecting party’s rights pertaining to the assumption and assignment of certain contracts and cure amounts
      thereunder.




WEIL:\97177007\6\41703.0011
In addition, the Court found that Borrowers’ defenses and rights of recoupment were not properly

preserved.

                       2.      Following the Court’s denial of confirmation of the Second Amended Plan,

the Debtors faced significant operational challenges, increasing liquidity constraints, and immense

pressure to implement a solution to consummate the Sale Transactions and emerge from the

Debtors’ seven-month long bankruptcy cases as soon as possible. Recognizing the importance of

(i) reaching a solution that achieved an immediate resolution and consummation of the Sale

Transactions, (ii) avoiding significant value destruction, and (iii) preserving the rights of

Borrowers in connection with the Sale Transactions, the Debtors immediately engaged with the

Consumer Creditors’ Committee, Term Loan Ad Hoc Group, Buyers, and other key stakeholders

to negotiate amendments to the Second Amended Plan in a manner consistent with the

Memorandum Decision.

                       3.      Such arm’s length negotiations were successful. On September 10, 2019,

the Debtors announced a settlement in principle with the Consumer Creditors’ Committee that was

subsequently documented in the Third Amended Plan filed on September 11, 2019. The Third

Amended Plan implements the following protections for Borrowers:

                  i.        Preservation of Borrower Rights to Request and Enforce Account
                            Corrections. The Third Amended Plan preserves a Borrower’s right, if any, to
                            request corrections of any inaccurate statement of accounts due under the
                            Borrower’s loan or any other inaccurate terms related to the Borrower’s loan
                            (collectively, the “Account Corrections”). The Third Amended Plan also
                            expressly provides that nothing in the Third Amended Plan ratifies any alleged
                            amounts due under any loan or approves the sale of any assets that are not
                            property of the Debtors’ estates.

                 ii.        Reasonable Investigation Efforts. The Wind Down Estates, Buyers, and
                            Reorganized RMS, as applicable, must reasonably investigate any alleged error
                            in the prior servicing or accounting of a loan asserted by a Borrower, whether
                            or not originally asserted as a proof of claim in these chapter 11 cases, and, if
                            warranted, correct the account of a Borrower as appropriate so that any incorrect
                            statement of accounts is not perpetuated to the detriment of a Borrower in


                                                          2
WEIL:\97177007\6\41703.0011
                            connection with (a) the proper characterization of payment status, (b) credit
                            reporting status, (c) the proper receipt and application of payments by or on
                            behalf of a Borrower or any insurer, (d) the proper advancing out of escrow
                            accounts with funds previously provided by a Borrower, (e) the proper
                            processing and evaluation of a Borrower’s requests for and the provision of
                            available loss mitigation options by the Buyers or Reorganized RMS, as
                            applicable, (f) the proper assessment of fees, costs or other charges to a
                            Borrower’s account, (g) the proper pursuit of foreclosure and other disposition
                            options in respect of any continuing default by a Borrower, or (h) any other
                            misstated terms of a Borrower’s loan accounts.

                iii.        Preservation of Defenses and Rights of Recoupment. All defenses and rights
                            of recoupment of Borrowers under applicable state law are fully preserved
                            against the Buyers, Reorganized RMS, and their Affiliates so long as
                            application of those defenses and rights of recoupment do not require the
                            Buyers, Reorganized RMS, or any of their Affiliates (or anyone acting on their
                            behalf) to pay money damages to, refund amounts paid by, or pay monies
                            (except escrow advances) on behalf of or for the account of, the Borrower.

                iv.         Preservation of Borrower Rights Against Third Parties and Buyers. The
                            Third Amended Plan expressly preserves the claims of Borrowers against any
                            third party or the Buyers for pre-existing liability that the Buyers or any third
                            party would otherwise have to such Borrower had the Buyers not acquired the
                            Debtors’ assets.

                 v.         Consumer Representative. The Third Amended Plan provides for the
                            appointment of a Consumer Representative that will manage the claims
                            reconciliation process for all Consumer Creditor Claims and facilitate inquiries
                            by Borrowers with respect to the obligations of the Wind Down Estates, the
                            Buyers, and Reorganized RMS to reasonably investigate alleged errors in the
                            prior servicing or accounting of the loan asserted by any Borrower and, if
                            warranted, correct such errors. The Consumer Representative will also have
                            standing to appear in the Bankruptcy Court.

                       4.      In addition, the Consumer Creditor Reserve, consisting of $10,000,000 as a

carve out from the Term Lenders’ collateral, will be established for the exclusive benefit of holders

of Consumer Creditor Claims. Significantly, the commitment of the Buyers and Reorganized RMS

to address Account Corrections, the preservation of Borrowers’ defenses and rights of recoupment,

and the proceeds of the Consumer Creditor Reserve are collectively more than sufficient to satisfy

all 363(o) Claims in full under the Third Amended Plan. As described in more detail herein, Mr.

O’Connor of AlixPartners LLP—the Debtors’ expert with forty (40) years of experience handling



                                                          3
WEIL:\97177007\6\41703.0011
consumer borrower claims, including Residential Capital LLC and Taylor Bean & Whitaker—

supervised an independent review and analysis of all Consumer Creditor Claims filed in these

chapter 11 cases. Mr. O’Connor concluded that the aggregate value of 363(o) Claims in these

chapter 11 cases is well below $10,000,000 (after eliminating Account Corrections to be addressed

by the Buyers and Reorganized RMS). This analysis and underlying data was shared with the

Consumer Creditors’ Committee and its advisors, who relied on that data to independently

conclude that the $10,000,000 reserve (together with the commitment of the Buyers to address,

and the preservation of rights by Borrowers to enforce, Account Corrections) is adequate to satisfy

any remaining 363(o) Claims. Any portion of the $10,000,000 that remains in the Consumer

Creditor Reserve following the satisfaction of all 363(o) Claims in full will be distributed to

holders of Consumer Creditor Claims that do not hold 363(o) Claims. Accordingly, assuming a

sale of the Debtors’ assets could even be accomplished in a hypothetical chapter 7 liquidation,

which the Debtors submit could not (as evidenced by the Amended Liquidation Analysis described

herein), consumer borrowers with claims subject to section 363(o) of the Bankruptcy Code will

still receive equal or better recovery under the Third Amended Plan.

                    5.        Compellingly, of the more than 1.5 million borrowers and other creditors

who were served with notice of the Confirmation Hearing, only six (6) objections to the Third

Amended Plan were filed—of which two (2) relate to cure and assumption issues. The four (4)

remaining objections to confirmation of the Third Amended Plan are addressed in Section III and

should be overruled for the reasons stated herein.

                    6.        The Third Amended Plan is supported by all of the Debtors’ key

stakeholders in these chapter 11 cases, including the Consumer Creditors’ Committee, Unsecured

Creditors’ Committee, Term Loan Ad Hoc Group, DIP Lenders, Fannie Mae, Ginnie Mae, and the




                                                      4
WEIL:\97177007\6\41703.0011
Buyers. In addition, the Term Lenders have voted almost unanimously to accept the Third

Amended Plan. The vast majority of opponents who objected to the Second Amended Plan—such

as the U.S. Trustee, the New York Attorney General, and the U.S. Attorney for the Southern

District of New York—are not opposing the Third Amended Plan. This is a resounding testament

to the fairness of the Third Amended Plan, including the CCC Settlement embodied therein, and

its satisfaction of the requirements of section 1129 of the Bankruptcy Code.

                    7.        The Debtors are at a critical juncture of these chapter 11 cases. The denial

of the Second Amended Plan and its effects, coupled with the unwillingness of the Buyers to

change course on the previously stated positions of the terms under which they would consummate

the Sale Transactions, has confirmed what the Debtors feared all along: there is no alternative

option for the Debtors and their stakeholders. Accordingly, the Third Amended Plan must be

confirmed to maximize value for all creditors in these chapter 11 cases.

                    8.        A proposed order confirming the Third Amended Plan (the “Proposed

Confirmation Order”) 4 is attached hereto as Exhibit A, together with a redline to demonstrate

changes to the confirmation order previously submitted to the Court in connection with the Second

Amended Plan (ECF No. 1124).


                                        GENERAL BACKGROUND

                    9.        A summary of the relevant facts and significant developments following the

confirmation hearing that took place on August 7, 2019 and August 8, 2019 (the “Initial

Confirmation Hearing”) is set forth herein. The documents filed in support of the Second




4
      The Debtors and other parties in interest are continuing to review the Proposed Confirmation Order and may
      have further changes ahead of the hearing scheduled for September 25, 2019.



                                                       5
WEIL:\97177007\6\41703.0011
Amended Plan are incorporated herein by reference. In further support of the Third Amended

Plan, the Debtors submit the following declarations:

                  i.         Declaration of Reid Snellenbarger of Houlihan Lokey Capital, Inc., Debtors’
                             Investment Banker, in Support of the Sale Transactions and Confirmation of
                             the Third Amended Plan (the “Snellenbarger Declaration”);

                 ii.         Declaration of Laura Reichel, Debtors’ Senior Vice President of Investor
                             Relations and Product Development, in Support of the Sale Transactions and
                             Confirmation of the Third Amended Plan (the “Reichel Declaration”);

                iii.         Declaration of James Nelson of AlixPartners LLP, Debtors’ Financial Advisor,
                             in Support of the Sale Transactions and Confirmation of the Third Amended
                             Plan (the “Nelson Declaration”);

                iv.          Declaration of Marc Brown of AlixPartners LLP, Debtors’ Financial Advisor,
                             in Support of the Sale Transactions and Confirmation of the Third Amended
                             Plan (the “Brown Declaration”);

                 v.          Declaration of Denis O’Connor of AlixPartners LLP, Debtors’ Financial
                             Advisor, in Support of the Sale Transactions and Confirmation of the Third
                             Amended Plan (the “O’Connor Declaration”);

                vi.          Declaration of Jeffrey P. Naimon of Buckley LLP, Special Counsel for the
                             Debtors, in Support of the Sale Transactions and Confirmation of the Third
                             Amended Plan (the “Naimon Declaration”); and

               vii.          Declaration of William R. Thompson, Vice President and Senior Managing
                             Counsel of Ditech Financial LLC, in Support of the Sale Transactions and
                             Confirmation of the Third Amended Plan (the “Thompson Declaration”).

                       10.      The Debtors also respectfully refer the Court to the Affidavit of Service of

Solicitation Materials (ECF No. 1293) and the Second Supplemental and Restated Declaration of

Jane Sullivan of Epiq Corporate Restructuring, LLC Regarding Voting and Tabulation of Ballots

Cast on the Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and its Affiliated

Debtors, filed contemporaneously herewith (the “Third Voting Certification” and collectively

with the items listed in paragraph 8, the “Supporting Declarations”), and the record of these

chapter 11 cases for facts that bear on confirmation of the Third Amended Plan. The Supporting

Declarations and any testimony and other declarations that may be adduced or submitted at or in



                                                         6
WEIL:\97177007\6\41703.0011
connection with the Confirmation Hearing (as defined herein) are incorporated herein as if fully

set forth.

                          a. Debtors’ Initial Plan.

                    11.       On May 10, 2019, the Court entered the Order (I) Approving Disclosure

Statement and Notice of Disclosure Statement Hearing, (II) Establishing Solicitation and Voting

Procedures, (III) Scheduling Confirmation Hearing, (IV) Approving Confirmation Objection

Procedures and Notice of Confirmation Hearing, and (V) Granting Related Relief (ECF No. 544)

(the “Disclosure Statement Order”) approving the Amended Disclosure Statement for Amended

Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors (ECF No. 543)

(the “Disclosure Statement”). Following the Court’s entry of the Disclosure Statement Order,

the Debtors commenced solicitation of the Amended Joint Chapter 11 Plan of Ditech Holding

Corporation and Its Affiliated Debtors (ECF No. 542) (the “Initial Plan”) and caused Epiq

Corporate Restructuring, LLC (“Epiq”) to distribute copies of the Disclosure Statement Order, a

notice of the confirmation hearing, and a form of ballot with voting instructions (the “Ballot” and,

collectively, the “Solicitation Package”) to each holder of a claim in Class 3 (Term Loan Claims)

(the “Voting Class”)— the only class of Claims entitled to vote.5

                    12.       The Initial Plan represented months of negotiations with various parties in

interest, including the Official Committee of Unsecured Creditors (the “Unsecured Creditors’

Committee”), that ultimately culminated in a proposed compromise and settlement by and among

the Debtors, the Unsecured Creditors’ Committee, and an ad hoc group of prepetition secured term

loan lenders (the “Term Loan Ad Hoc Group”), as further described in the Initial Plan,




5
      See Affidavit of Service of Solicitation Materials (ECF No. 587).



                                                          7
WEIL:\97177007\6\41703.0011
Disclosure Statement, and Initial Memorandum 6 (the “UCC Settlement”). The UCC Settlement

significantly improved the recoveries for holders of General Unsecured Claims by establishing the

GUC Recovery Trust to which the Term Loan Ad Hoc Group will transfer $4,000,000 and a fifty

percent (50%) undivided interest in the GUC Recovery Trust Causes of Action and the net

proceeds thereof. The deadline to vote to accept or reject the Initial Plan was July 18, 2019 at 4:00

p.m. (prevailing Eastern Time). Epiq’s analysis of the Ballots indicates that the Voting Class voted

to accept the Initial Plan in accordance with the requirements of section 1126 of the Bankruptcy

Code. 7

                                 % Amount           % Number               % Amount             % Number
            Class
                                 Accepted           Accepted               Rejected              Rejected

          Class 3
                                   99.98%              99.44%                 0.02%                0.56%
    (Term Loan Claims)



                          b. Debtors’ Second Amended Plan.

                    13.       On July 30, 2019, the Debtors filed the Notice of Extended Voting Deadline

and Filing of Second Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its

Affiliated Debtors (ECF No. 1032) (the “Second Amended Plan”). The Second Amended Plan

provided for, among other things, the contribution of $5,000,000 for the exclusive benefit of

holders of Allowed Consumer Creditor Claims. Epiq resolicited the Voting Class, mailing each

holder of a Claim in the Voting Class an amended Ballot, a copy of the notice extending the Voting

Deadline, and a letter explaining that holders of Claims in the Voting Class were not required to



6
      “Initial Memorandum” means the Debtors’ (I) Memorandum of Law in Support of Confirmation of Second
      Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors and (II) Omnibus
      Reply to Objections Thereto (ECF No. 1029).
7
      See Declaration of Jane Sullivan of Epiq Corporate Restructuring, LLC Regarding Voting and Tabulation of
      Ballots Cast on the Amended Joint Chapter 11 Plan of Ditech Holding Corporation and its Affiliated Debtors
      (ECF No. 1037).



                                                       8
WEIL:\97177007\6\41703.0011
submit a new Ballot, but that holders of Claims could change their votes by submitting a new

Ballot if they chose to do so. The deadline to vote to accept or reject the Second Amended Plan

was August 5, 2019 at 10:00 a.m. (prevailing Eastern Time). Epiq’s analysis of the Ballots

indicates that the Voting Class voted to accept the Second Amended Plan in accordance with the

requirements of section 1126 of the Bankruptcy Code.8

                                  % Amount           % Number               % Amount              % Number
            Class
                                  Accepted           Accepted               Rejected               Rejected

          Class 3
                                   99.10%              98.38%                  0.90%                 1.62%
    (Term Loan Claims)



                          c. Initial Confirmation Hearing With Respect To the Second Amended
                             Plan.

                    14.       The Initial Confirmation Hearing before the Court took place over the

course of two (2) days, during which the testimony of the following four (4) witnesses was

presented: (i) Gerald A. Lombardo, the Debtors’ Chief Financial Officer; (ii) Reid Snellenbarger

of Houlihan Lokey Capital, Inc., the Debtors’ investment banker; (iii) James Nelson of

AlixPartners LLP, the Debtors’ financial advisor; and (iv) Varun Wadhawan, a Managing Director

at Fortress Investment Group. The testimony addressed, among other things, the Debtors’

postpetition marketing process and the two (2) actionable bids received in connection therewith,

the significant value destruction to the Debtors’ operations in a chapter 7 liquidation, the low

likelihood of the occurrence of a sale in a chapter 7 liquidation, and an overview of the Debtors’

historical payouts of consumer claims in connection with the trend analysis conducted by

AlixPartners.


8
      See Supplemental Declaration of Jane Sullivan of Epiq Corporate Restructuring, LLC Regarding Voting and
      Tabulation of Ballots Cast on the Second Amended Joint Chapter 11 Plan of Ditech Holding Corporation and its
      Affiliated Debtors (ECF No. 1096).



                                                        9
WEIL:\97177007\6\41703.0011
                       15.      Upon closing the evidentiary record, counsel for the Debtors and the

Consumer Creditors’ Committee each addressed the main outstanding legal issues before the

Court: (i) whether the Debtors could effectuate the Sale Transactions under the Second Amended

Plan free and clear of section 363(o) Claims; (ii) whether the Second Amended Plan satisfied the

requirements of section 1129(a)(7) of the Bankruptcy Code with respect to holders of Consumer

Creditor Claims; and (iii) the treatment of defenses and rights of recoupment of Borrowers.

                             d. Court’s Memorandum Decision.

                       16.      On August 28, 2019, the Court entered the Memorandum Decision on

Confirmation of the Second Amended Joint Chapter 11 Plan of Ditech Holding Corporation and

Its Affiliated Debtors (ECF No. 1240) (the “Memorandum Decision”) denying confirmation of

the Second Amended Plan. The Court made the following findings with respect to the Second

Amended Plan:

                  i.         Sections 1129(a)(6), 1129(a)(14), 1129(a)(15), and 1129(a)(16) are not
                             applicable to the Second Amended Plan and thus, not relevant to the Court’s
                             analysis.

                 ii.         The Debtors satisfied the requirements of sections 1129(a)(4), 1129(a)(9),
                             1129(a)(10), 1129(a)(11), 1129(a)(12), and 1129(a)(13).

                iii.         Section 363(o) of the Bankruptcy Code is limited to sales effectuated under
                             section 363(f) and, thus, is inapplicable to sale transactions effectuated under
                             section 1123. Accordingly, section 363(o) does not apply to the Sale
                             Transactions incorporated in the Second Amended Plan.

                iv.          The Debtors failed to satisfy the requirements of sections 1129(a)(1),
                             1129(a)(2), and 1129(a)(3) to the extent the Second Amended Plan purports to
                             limit the ability of Borrowers to assert defenses and rights of recoupment
                             against (a) New Residential Investment Corp. (the “Forward Buyer”) and
                             (b) Mortgage Assets Management, LLC and SHAP 2018-1, LLC (the “Reverse
                             Buyer” and together with the Forward Buyer, the “Buyers”) under applicable
                             non-bankruptcy law; provided, that application of those defenses and rights of
                             recoupment do not require the Buyers or any of their Affiliates (or anyone
                             acting on their behalf) to pay money damages to, refund amounts paid by, or
                             pay monies (except escrow advances) on behalf of or for the account of, the
                             Borrower.


                                                          10
WEIL:\97177007\6\41703.0011
                 v.         The Debtors failed to satisfy the requirements of section 1129(a)(7) and
                            demonstrate that the holders of Consumer Creditor Claims will receive or retain
                            a recovery under the Second Amended Plan greater than or equal to what such
                            holders would receive or retain in a hypothetical chapter 7 liquidation.

                vi.         The Debtors failed to demonstrate that the Global Settlement (as defined in the
                            Memorandum Decision)—solely with respect to the Debtors’ $5,000,000
                            contribution for the benefit of holders of Consumer Creditor Claims—is fair
                            and equitable under the Iridium factors.

               vii.         The Debtors failed to comply with the requirements of section 1129(a)(5).

                            e. Developments Following the Memorandum Decision.

                      17.      Following the Court’s entry of the Memorandum Decision, several of the

Debtors’ key stakeholders initiated demands that further exacerbated difficulties in sustaining the

Debtors’ business operations.             First, in connection with the Debtors’ request to extend the

milestone for the entry of a confirmation order under the DIP Facilities, the Debtors were required

to execute an amendment 9 to the DIP Documents that reduced the Debtors’ advance rates by a

total of 150 basis points and ultimately resulted in margin calls on the Debtors under the DIP

Facilities of approximately $19,000,000.10 In exchange, the DIP Lenders extended the milestone

for the Debtors to obtain entry of an order confirming the Third Amended Plan through the earliest

of (a) 6:00 p.m. (prevailing Eastern Time) on September 30, 2019; (b) the termination of the RSA,

Forward Stalking Horse Purchase Agreement, and Reverse Stalking Horse Purchase Agreement;

(c) the earliest milestone with respect to confirmation of the Third Amended Plan or approval of

the Sale Transactions required by the RSA, Forward Stalking Horse Purchase Agreement, and

Reverse Stalking Horse Purchase Agreement; and (d) the Consenting Term Lenders (as defined in

the RSA) failing to hold at least sixty-six and two thirds percent (662/3%) of the aggregate principal




9
      See Notice of Amendments to DIP Facilities (ECF No. 1263) (the “DIP Amendment”).
10
      See Snellenbarger Decl., ¶ 43.



                                                        11
WEIL:\97177007\6\41703.0011
amount of loans outstanding under the Prepetition Credit Agreement.

                     18.      In connection with negotiating and executing the DIP Amendment, the DIP

Lenders required the Debtors to obtain “hot servicer back-ups” for the servicing of certain assets

so that those assets will be easier to transfer off the Debtors’ servicing platform, thus

foreshadowing a forced liquidation of the mortgage loans and other assets subject to the DIP

Facilities if the Third Amended Plan is not timely confirmed. 11 Significantly, the DIP Lenders

made clear that if the Third Amended Plan is not timely confirmed, the DIP Lenders would

exercise all available remedies under the DIP Documents and foreclose on their collateral

(collectively, the “DIP Collateral”). If the DIP Lenders terminated the transactions under the DIP

Facilities and foreclosed on the DIP Collateral, it is expected that Fannie Mae, Freddie Mac, and

Ginnie Mae would have little choice but to each exercise their respective rights under their

contracts with the Debtors and extinguish the Debtors’ rights thereunder, leaving the Debtors with

essentially no mortgage assets remaining.

                     19.      As set forth in the Snellenbarger Declaration, a reduction in the Debtors’

advance rates under the DIP Facilities led to a corresponding reduction in the Debtors’ liquidity

reserve to approximately $45,000,000 on September 12, 2019.12 Under the terms of the DIP

Documents, the Debtors are required to hold $30,000,000 of unrestricted cash at all times,

however, following the margin call, the Debtors only hold a $15,000,000 cushion, which is

significantly lower than their typical cushion of $75,000,000 or more.13

                     20.      Second, the Forward Stalking Horse Purchaser’s position with respect to the

assumption of 363(o) Claims under the Forward Stalking Horse Purchase Agreement remained


11
      Id. at ¶ 45.
12
      Id. at ¶ 43.
13
      Id. at ¶ 44.



                                                      12
WEIL:\97177007\6\41703.0011
unchanged. Despite requests by the Debtors and the Consumer Creditors’ Committee to reconsider

its prior view on purchasing the forward mortgage loan-related assets subject to claims under

section 363(o) of the Bankruptcy Code, the Forward Stalking Horse Purchaser flatly refused. 14

From the issuance of the Memorandum Decision through the Debtors’ entry into the CCC

Settlement, the Buyers extended the milestones under the Stalking Horse Purchase Agreements,

sometimes on a day-to-day basis, requiring the Debtors’ advisors to provide the Buyers with daily

updates regarding the status of negotiations with Fannie Mae, Ginnie Mae, DIP Lenders, and the

Consumer Creditors’ Committee.

                     21.      Third, in light of the delays and uncertainty with respect to consummating

the Sale Transactions, Fannie Mae required the Debtors to enter into a stipulation that (i) increased

the collateral posted under that certain Pledge and Security Agreement effective as of December

19, 2014 (the “Fannie Mae Pledge Agreement”) by $2,000,000 to secure any and all obligations

owed to Fannie Mae by the Debtors and (ii) established a milestone for the Debtors to obtain entry

of an order confirming the Third Amended Plan no later than October 15, 2019 at 5:00 p.m.

(prevailing Eastern Time) on terms that have been accepted by Fannie Mae in writing. 15 In

addition to the foregoing, any material uncured default under the DIP Order and the DIP

Documents, including any failure of the Debtors to comply with any term of the Existing Orders, 16

constitutes a cross-default pursuant to the Fannie Mae Stipulation. Any default under the Fannie



14
      Id. at ¶ 41.
15
      See Stipulation Regarding Assurances of Performance of Debtors’ Obligations Under Fannie Mae Agreements
      and Adequate Protection (ECF No. 1292) (the “Fannie Mae Stipulation”).
16
      “Existing Orders” means the (i) Final Order (I) Authorizing Debtors to Continue Origination and Servicing of
      Forward Mortgage Loans in Ordinary Course and Granting Related Relief and (II) Modifying Automatic Stay
      On a Limited Basis to Facilitate Debtors’ Ongoing Operations (ECF No. 224); (ii) Final Order (I) Authorizing
      Debtors to Continue Honoring Reverse Issuer and Servicing Obligations in the Ordinary Course and Granting
      Related Relief and (II) Modifying Automatic Stay on a Limited Basis to Facilitate Debtors’ Ongoing Operations
      (ECF No. 229); (iii) DIP Order; and (iv) Bidding Procedures Order.



                                                        13
WEIL:\97177007\6\41703.0011
Mae Stipulation results in an immediate termination of the automatic stay to permit Fannie Mae to

exercise any remedies under or related to the agreements between the Debtors and Fannie Mae,

including the right to extinguish the Debtors’ rights under any applicable mortgage servicing rights

contract with Fannie Mae.

                    22.       Fourth, as described in the Disclosure Statement, Ginnie Mae issued a

Notice of Violation on February 8, 2019 stating that it would forbear from taking any actions for

125 days through June 13, 2019 (the “Ginnie Mae Forbearance”). 17 For the last three (3) months,

the Debtors have negotiated rolling extensions of such forbearance period with Ginnie Mae on the

basis that the Debtors (i) participate in recurring conference calls to update Ginnie Mae on the

status of the Sale Transactions; (ii) commit to administering these chapter 11 cases efficiently

towards emergence from chapter 11; and (iii) continue to perform in all other respects in

accordance with the Ginnie Mae program requirements. Most recently, the Debtors obtained a

further extension of the Ginnie Mae Forbearance through October 9, 2019, pursuant to which

Ginnie Mae reserved the right “to make additional requests of [the Debtors]” and further reserved

Ginnie Mae’s “right to terminate or restrict [the Debtors’] participation in the Ginnie Mae HMBS

program.” Importantly, in a letter memorializing the Ginnie Forbearance through October 9, 2019,

Ginnie Mae explicitly stated that in the event it acquires additional information “that, in Ginnie

Mae’s sole discretion, causes Ginnie Mae to determine that forbearance increases Ginnie Mae’s

level of risk, Ginnie Mae may at any time effect the termination and extinguishment of” the

Debtors’ rights under their mortgage servicing rights contracts.18




17
      See Disclosure Statement at 36.
18
      See Reichel Decl., Exhibit A (the “Ginnie Mae Forbearance Letter”).



                                                      14
WEIL:\97177007\6\41703.0011
                    23.       Further exacerbating the Debtors’ operational challenges following entry of

the Memorandum Decision, the Debtors experienced continuing reductions in their workforce due

to the uncertainty regarding future employment. As of September 13, 2019, the Debtors employed

approximately 2,200 employees— approximately 700 fewer than as of the Commencement Date,

approximately 250 fewer than as of June 30, 2019, and approximately 80 fewer employees since

the Memorandum Decision was issued. The Debtors cannot afford additional reductions in their

workforce, which is certain to occur if the Third Amended Plan is not confirmed.

                          f. Negotiations with the Consumer Creditors’ Committee and the CCC
                             Settlement.

                    24.       Immediately following entry of the Memorandum Decision, the Debtors

and the Official Committee of Consumer Creditors (the “Consumer Creditors’ Committee”)

attempted to consensually resolve the issues raised in the Memorandum Decision with respect to

the treatment of holders of Consumer Creditor Claims under the Second Amended Plan. Over the

course of approximately two (2) weeks, the Debtors and the Consumer Creditors’ Committee

engaged in extensive, good faith negotiations through conference calls and an in-person meeting

that took place on September 4, 2019 at the offices of Weil, Gotshal and Manges LLP (“Weil”).

                    25.       Throughout such settlement discussions, the Debtors, with the assistance of

Weil, AlixPartners LLP (“AlixPartners”), Epiq, and other advisors evaluated the Claims filed by

Borrowers in the Debtors’ chapter 11 cases on a claim-by-claim basis to analyze (i) the merits of

the asserted consumer claims, (ii) the type of Claims asserted (e.g., an alleged loan account error

or damages claim) and whether such Claims would be addressed by the Buyers, and (iii) whether

such Claims fall within section 363(o) of the Bankruptcy Code and could be asserted against the

Buyers under theories of successor liability or otherwise under non-bankruptcy law. The Debtors’

analysis was shared with the Consumer Creditors’ Committee’s advisors, who conducted their own



                                                      15
WEIL:\97177007\6\41703.0011
independent analysis of the claims filed by Borrowers in the Debtors’ chapter 11 cases. Following

the independent review by the Consumer Creditors’ Committee, the Debtors and the Consumer

Creditors’ Committee exchanged views with respect to the Debtors’ historical payout of such

Claims and other relevant considerations.

                    26.       In an effort to allow the settlement discussions with the Consumer

Creditors’ Committee to continue, the Debtors negotiated and successfully obtained extensions to

various milestones under the Forward Stalking Horse Purchase Agreement, the Reverse Stalking

Horse Purchase Agreement, and the DIP Facilities. On September 9, 2019, the Debtors and the

Consumer Creditors’ Committee reached a global settlement (the “CCC Settlement”). As set

forth in the Third Amended Plan and the Disclosure Statement Supplement (as defined herein),

the CCC Settlement provides for the contribution of $10,000,000 (as a carve out from the Term

Lenders’ collateral or the proceeds or value thereof) to a reserve (the “Consumer Creditor

Reserve”) for the exclusive benefit of holders of Allowed Consumer Creditor Claims. A consumer

representative selected by the Consumer Creditors’ Committee (the “Consumer Representative”)

will administer the claims reconciliation process and the resolution of Consumer Creditor Claims,

including the distribution of proceeds to holders of Allowed Consumer Creditor Claims in

accordance with the Third Amended Plan. A fee reserve of $1,000,000 will be established to

satisfy the expenses incurred by the Consumer Representative in connection with its duties under

the Third Amended Plan. To the extent the Consumer Representative’s fees exceed $1,000,000,

the Consumer Representative may satisfy its fees and expenses using proceeds from the Consumer

Creditor Reserve.




                                                    16
WEIL:\97177007\6\41703.0011
                    27.       As evidenced by the Consumer Creditors’ Committee’s support, 19 the CCC

Settlement provides Borrowers with certainty that their Claims will be administered efficiently

and fairly under the supervision of the Consumer Representative, which is responsible for

objecting to, reconciling, or settling Consumer Creditor Claims in accordance with the Third

Amended Plan. Significantly, the CCC Settlement (i) requires the Buyers to reasonably investigate

any alleged prior servicing or accounting errors asserted by Borrowers and to subsequently correct

the account as appropriate and (ii) preserves Borrowers’ rights of recoupment under applicable

non-bankruptcy law; provided, that the Buyers and their Affiliates (or anyone acting on their

behalf) are not required to pay money damages to, refund amounts paid by, or pay monies (except

escrow advances) on behalf of or for the account of a Borrower, in accordance with the

Memorandum Decision. The Consumer Creditors’ Committee correctly points out in the CCC

Statement that in the absence of a resolution with the Debtors, substantial uncertainty would

remain with respect to the treatment of Consumer Creditor Claims under an alternative chapter 11

plan and the significant risks associated with another contested confirmation hearing based on new

evidence.

                          g. Overview of the Debtors’ Third Amended Plan.

                    28.       The overarching structure of the proposed Sale Transactions remains

unchanged. The Third Amended Plan is premised upon two going concern and value-maximizing

sale transactions of the Debtors’ operations: a sale of the forward origination and servicing

business to the Forward Buyer and a sale of the reorganized reverse servicing business to

the Reverse Buyer. The Sale Transactions effectuated through the Third Amended Plan permit the




19
      See Statement of the Official Committee of Consumer Creditors In Support of the Debtors’ Third Amended Joint
      Chapter 11 Plan (ECF No. 1301) (the “CCC Statement”).



                                                       17
WEIL:\97177007\6\41703.0011
Debtors to, among other things, transfer the forward loan origination and servicing segment

operated by Ditech Financial and the reverse mortgage servicing and subservicing segment

operated by Reverse Mortgage Solutions, Inc. free and clear of all Consumer Creditor Claims

(including 363(o) Claims) to the Buyers. The Third Amended Plan, however, now satisfies the

best interests test under section 1129(a)(7) of the Bankruptcy Code through (i) preserving

recoupment and other defenses under applicable non-bankruptcy law; (ii) preserving Borrower

rights to correct their accounts and establishing procedures to reasonably investigate and correct

accounts of Borrowers, as necessary; and (iii) establishing a $10,000,000 dedicated pool of cash

to satisfy any remaining 363(o) Claims in full.

                    29.       Upon entry into the CCC Settlement, the Debtors modified the Second

Amended Plan to reflect the terms of the CCC Settlement and to address the deficiencies in the

Second Amended Plan identified by the Court in the Memorandum Decision, as set forth in the

table below.

 BANKRUPTCY                   ISSUE IDENTIFIED IN MEMORANDUM
CODE PROVISION                            DECISION                TREATMENT IN THIRD AMENDED PLAN

                          The Second Amended Plan improperly    The Third Amended Plan preserves
                          limited the ability of Borrowers to   Borrowers’ defenses and rights of recoupment
                          assert defenses and rights of         under applicable non-bankruptcy law, subject
                          recoupment against the Buyers under   only to the limitations set forth in the
                          applicable non-bankruptcy law.        Memorandum          Decision—namely,       the
                                                                application of those defenses and rights of
    11 U.S.C.                                                   recoupment will not require the Forward
§§ 1129(a)(1), (2),                                             Buyer, Reverse Buyer, Reorganized RMS, or
     and (3)                                                    any of their Affiliates (or anyone acting on
                                                                their behalf) to pay money damages to, refund
                                                                amounts paid by, or pay monies (except
                                                                escrow advances) on behalf of or for the
                                                                account of, a Borrower. See Third Amended
                                                                Plan, § 4.6(b).

                          The Second Amended Plan failed to The Third Amended Plan discloses (i) Gerald
    11 U.S.C.             disclose the identity of the Plan A. Lombardo as the Plan Administrator;
   § 1129(a)(5)           Administrator.                    (ii) Mr. John Ray, Mr. Rishi Jain, and Mr.
                                                            Jeffrey Stein as the members of the New



                                                    18
WEIL:\97177007\6\41703.0011
 BANKRUPTCY                   ISSUE IDENTIFIED IN MEMORANDUM
CODE PROVISION                            DECISION                         TREATMENT IN THIRD AMENDED PLAN

                                                                          Board of Ditech Holding Corporation; and
                                                                          (iii) Ms. Tara Twomey as the Consumer
                                                                          Representative. See Third Amended Plan, §§
                                                                          1.41, 1.130, 5.6(f).

                          The Second Amended Plan failed to               The Third Amended Plan satisfies the best
                          demonstrate that the holders of Consumer        interests test as to any claim under section
                          Creditor Claims will receive equal or           363(o) that could be successfully asserted
                          greater recovery under the Second               against a hypothetical buyer through (i) the
                          Amended Plan than such holders would            preservation of defenses and rights of
                          receive or retain in a hypothetical chapter 7   recoupment (see Third Amended Plan, §
                          liquidation.                                    4.6(b)); (ii) the preservation of Borrower
                                                                          rights to correct their accounts and the
                                                                          commitment of the Buyers to investigate
                                                                          errors and implement Account Corrections in
    11 U.S.C.
                                                                          accordance with section 5.6(d) of the Third
   § 1129(a)(7)
                                                                          Amended Plan; and (iii) the $10,000,000
                                                                          Consumer Creditor Reserve, which shall first
                                                                          be made available exclusively to holders of
                                                                          363(o) Claims. Following the payment of
                                                                          363(o) Claims in full, any remaining cash in
                                                                          the Consumer Creditor Reserve will be
                                                                          distributed to holders of Allowed Consumer
                                                                          Creditor Claims. See Third Amended Plan, §
                                                                          4.6(b).


                    30.       As set forth in the Third Voting Certification, each holder of a Claim in

Class 3 (Term Loan Claims) was sent an amended Ballot, a copy of the notice extending the Voting

Deadline, the Third Amended Plan, the Disclosure Statement Supplement, and a letter explaining

that holders of Claims in the Voting Class were not required to submit a new Ballot, but that

holders of Claims could change their votes by submitting a new Ballot if they chose to do so (the

“Resolicitation Package”). The Resolicitation Package was transmitted in connection with the

solicitation of votes to accept or reject the Third Amended Plan as set forth in the Third Voting

Certification.

                    31.       The deadline to vote to accept or reject the Third Amended Plan was

September 17, 2019 at 4:00 p.m. (prevailing Eastern Time). Epiq’s analysis of the Ballots indicates


                                                         19
WEIL:\97177007\6\41703.0011
that the Voting Class voted to accept the Third Amended Plan in accordance with the requirements

of section 1126 of the Bankruptcy Code. 20

                                  % Amount            % Number          % Amount            % Number
            Class
                                  Accepted            Accepted          Rejected             Rejected

           Class 3
                                    99.11%             98.20%              0.89%              1.80%
     (Term Loan Claims)

                                                  ARGUMENT

I.        DISCLOSURE STATEMENT SUPPLEMENT PROVIDES ADEQUATE
          INFORMATION WITHIN THE MEANING OF SECTION 1125(A)(1) OF THE
          BANKRUPTCY CODE TO HOLDERS OF CLAIMS ENTITLED TO VOTE

          a.        The Debtors Have Satisfied Sections 1125 and 1127 of the Bankruptcy Code.

                    32.       Section 1127(a) of the Bankruptcy Code provides that a plan proponent may

modify a plan “at any time before confirmation, but may not modify such plan so that the plan as

modified fails to meet the requirements of section 1122 and 1123 of the Bankruptcy Code. After

a plan proponent files a modification of such plan with the court, the plan as modified becomes

the plan.” 11 U.S.C. § 1127(a). A modified plan must comply with section 1125 of the Bankruptcy

Code and shall “become the plan only after there has been disclosure under section 1125 as the

court may direct, notice and a hearing, and such modification is approved.” 11 U.S.C. § 1127(c),

(f)(2).

                    33.       Pursuant to section 1125 of the Bankruptcy Code, a plan proponent must

provide holders of impaired claims and equity interests with “adequate information” regarding a

proposed chapter 11 plan.                Section 1125(a)(1) of the Bankruptcy Code defines “adequate

information” as:

                    [I]nformation of a kind, and in sufficient detail, as far as is reasonably practicable
                    in light of the nature and history of the debtor and the condition of the debtor’s

20
       See Third Voting Certification.



                                                       20
WEIL:\97177007\6\41703.0011
                    books and records, including a discussion of the potential material Federal tax
                    consequences of the plan to the debtor, any successor to the debtor, and a
                    hypothetical investor typical of the holders of claims or interests in the case, that
                    would enable such a hypothetical investor of the relevant class to make an informed
                    judgment about the plan, but adequate information need not include such
                    information about any other possible or proposed plan and in determining whether
                    a disclosure statement provides adequate information, the court shall consider the
                    complexity of the case, the benefit of additional information to creditors and other
                    parties in interest, and the cost of providing additional information.


11 U.S.C. § 1125(a)(1). Thus, a disclosure statement must, as a whole, provide information that

is reasonably practicable to permit an informed judgment by impaired creditors or equity interest

holders entitled to vote on a plan of reorganization. See In re Momentum Mfg. Corp., 25 F.3d

1132, 1136 (2d Cir. 1994); In re PC Liquidation Corp., 383 B.R. 856, 866 (E.D.N.Y. 2008)

(holding that a disclosure statement was adequate when it “enable[d] a reasonable creditor to make

an informed judgment about the [p]lan”); see also In re Adelphia Commc’ns Corp., 352 B.R. 592,

600 (Bankr. S.D.N.Y. 2006) (explaining that “an adequate disclosure determination requires a

bankruptcy court to find not just that there is enough information there, but also that what is said

is not misleading”); In re Copy Crafters Quickprint, Inc., 92 B.R. 973, 979 (Bankr. N.D.N.Y.

1988) (adequacy of disclosure statement “is to be determined on a case-specific basis under a

flexible standard that can promote the policy of Chapter 11 towards fair settlement through a

negotiation process between informed interested parties”).

                    34.       A disclosure statement must clearly and succinctly inform the “average

unsecured creditor ‘what it is going to get, when it is going to get it, and what contingencies there

are to getting its distribution.’” See In re Radco Props., Inc., 402 B.R. 666, 683 (Bankr. E.D.N.C.

2009) (quoting In re Joseph A. Ferretti, 128 B.R. 16, 19 (Bankr. D.N.H. 1991)). In examining the

adequacy of the information contained in a disclosure statement, bankruptcy courts have broad

discretion. See In re A.H. Robins Co., Inc., 880 F.2d 694, 696 (4th Cir. 1989); In re Tex. Extrusion



                                                     21
WEIL:\97177007\6\41703.0011
Corp., 844 F.2d 1142, 1157 (5th Cir. 1988); see also In re Oxford Homes, Inc., 204 B.R. 264, 269

(Bankr. D. Me. 1997) (noting that Congress intentionally drew vague contours of what constitutes

adequate information so that bankruptcy courts may exercise discretion to tailor them to each

case’s particular circumstances); In re Dakota Rail, Inc., 104 B.R. 138, 143 (Bankr. D. Minn.

1989) (bankruptcy court has “wide discretion to determine . . . whether a disclosure statement

contains adequate information, without burdensome, unnecessary, and cumbersome detail”). This

grant of discretion was intended to facilitate the effective reorganization of a debtor in the broad

range of businesses in which chapter 11 debtors engage and the broad range of circumstances that

accompany chapter 11 cases. See H.R. Rep. No. 95-595, at 408–09 (1977). “In reorganization

cases, there is frequently great uncertainty. Therefore the need for flexibility is greatest.” Id. at

409.     Accordingly, the determination of whether a disclosure statement contains adequate

information is to be made on a case-by-case basis, focusing on the unique facts and circumstances

of each case. See In re PC Liquidation Corp., 383 B.R. at 865; In re Phoenix Petroleum Co., 278

B.R. 385, 393 (Bankr. E.D. Pa. 2001).

                    35.       On May 10, 2019, the Court entered the Disclosure Statement Order

approving the Disclosure Statement as containing adequate information and authorizing the

Debtors to solicit votes on the Initial Plan based upon the adequacy of the information contained

in the Disclosure Statement. On September 11, 2019, the Debtors filed the Disclosure Statement

Supplement for the Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its

Affiliated Debtors (ECF No. 1287) (the “Disclosure Statement Supplement”) to provide holders

of Claims in the Voting Class with additional information regarding the amendments incorporated

in the Third Amended Plan.




                                                   22
WEIL:\97177007\6\41703.0011
                       36.      Specifically, the Disclosure Statement Supplement provides a detailed

description of the following:

                  i.         developments in the chapter 11 cases following entry of the Disclosure
                             Statement Order (Section I);

                 ii.         negotiations with the Consumer Creditors’ Committee following entry of the
                             Memorandum Decision and the terms of the CCC Settlement as incorporated in
                             the Third Amended Plan (Section I.E);

                iii.         modified treatment of Consumer Creditor Claims, including 363(o) Claims,
                             under the Third Amended Plan in comparison to the Second Amended Plan
                             (Section I.E);

                iv.          overview of the Consumer Representative’s role in the claims reconciliation
                             process with respect to Consumer Creditor Claims (Section I.E);

                 v.          the replacement of the Plan Administrator Oversight Board with a New Board
                             comprised of three members selected by the Requisite Term Lenders (Section
                             I.E);

                vi.          Debtors’ support explaining why the CCC Settlement is in the best interests of
                             creditors and parties in interest (Section I.F);

               vii.          certain amendments to the Reverse Stalking Horse Purchase Agreement
                             including an extension of the deadline to obtain entry of the Confirmation Order
                             to September 30, 2019 and certain adjustments to the purchase price to account
                             for the portion of the CCC Settlement allocable to Consumer Creditor Claims
                             relating to the Debtors’ reverse business and any collateral or other assurances
                             required by Ginnie Mae or Fannie Mae in connection with their approval of the
                             transactions contemplated by the Reverse Stalking Horse Purchase Agreement
                             (Section I.H);

              viii.          the NRZ Exit Tail Bridge Facility and related agreements to provide the Wind
                             Down Estates with an exit bridge repo facility of up to $125,000,000 to facilitate
                             the transfer of certain mortgage loans to the Forward Buyer under the Forward
                             Stalking Horse Purchase Agreement (Section I.I);

                ix.          summary of classifications and treatment of Claims and Interests under the
                             Third Amended Plan (Section III); and

                 x.          procedures and significant deadlines related to the Debtors’ solicitation and
                             confirmation of the Third Amended Plan (Section II; IV-V).

                       37.      Consistent with the solicitation procedures set forth in the Disclosure

Statement Order, the only parties entitled to vote to accept or reject the Third Amended Plan are


                                                          23
WEIL:\97177007\6\41703.0011
holders of Term Loan Claims in Class 3. The Court, therefore, must only determine whether the

holders of Term Loan Claims have received adequate information. See, e.g., In re Ferretti, 128

B.R. 16, 18–20 (Bankr. D.N.H. 1991) (holding that the purpose of a disclosure statement is to give

parties in interest, whose votes are being solicited, adequate information about the plan); In re

Zenith Electronics Corp., 241 B.R. 92, 99–100 (Bankr. D. Del. 1999) (“In considering the

adequacy of a disclosure statement, it is important to keep in mind the audience. Here, those

entitled to vote on the Plan are sophisticated, institutional investors. . . Given the sophistication of

the parties, the wealth of information contained in the Disclosure Statement and publicly available

elsewhere, the approval by the SEC and the lack of objection by any party entitled to vote on the

Plan, we readily conclude that the Disclosure Statement contains adequate information and the

votes solicited by it are valid.”); In re Union Cty. Wholesale Tobacco & Candy Co., Inc., 8 B.R.

442, 443 (Bankr. D.N.J. 1981) (holding that congressional intent behind section 1125 was to

restrict the purpose of the disclosure statement in a bankruptcy proceeding to solicitation of

acceptances or rejections of a plan of arrangement, and thus a disclosure statement is not required

in the absence of solicitation of votes for acceptance or rejection of a plan); see also, e.g. In re

Snyder, 51 B.R. 432, 436–437 (Bankr. D. Utah 1985) (“…the Senate Report implies that the term

“solicitation” should be given a narrow interpretation when it states that “[s]olicitations with

respect to a plan do not involve just mere requests for opinions.” . . . The terms “solicit” and

“solicitation,” as used in § 1125(b) of the Code, must be interpreted very narrowly to refer only to

a specific request for an official vote either accepting or rejecting a plan of reorganization”).

                    38.       The Disclosure Statement Supplement provides holders of Claims in the

Voting Class with sufficient information regarding the modifications incorporated in the Third

Amended Plan, while also avoiding the cost associated with preparing and circulating a revised




                                                     24
WEIL:\97177007\6\41703.0011
disclosure statement that would merely replicate the unchanged terms of the Second Amended

Plan. Moreover, as acknowledged by the Court, 21 holders of Term Loan Claims are sophisticated,

institutional investors that are and have been actively represented by competent counsel throughout

these chapter 11 cases and in connection with the CCC Settlement.

                    39.       Accordingly,   the   Disclosure     Statement      Supplement       satisfies   the

requirements of sections 1125 and 1127 of the Bankruptcy Code and should be approved.

II.       THE THIRD AMENDED PLAN SATISFIES THE REQUIREMENTS OF THE
          BANKRUPTCY CODE AND SHOULD BE APPROVED.

                    40.       Section II of this Supplemental Memorandum addresses the unsatisfied

requirements for confirmation of the Second Amended Plan under the applicable sections of 1129

of the Bankruptcy Code identified by the Court in the Memorandum Decision. The Debtors hereby

incorporate the Debtors’ (I) Memorandum of Law In Support of Confirmation of Second Amended

Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors and (II) Omnibus

Reply To Objections Thereto (ECF No. 1029) in full, except as modified or supplemented below.

          a.        The CCC Settlement Is An Integral Component of the Third Amended Plan
                    and Should Be Approved.

                    41.       The CCC Settlement provides a path to a critical resolution to these chapter

11 cases, provides value for junior unsecured creditors that would otherwise not be entitled to

receive any distributions under the Third Amended Plan (or in a hypothetical chapter 7

liquidation), and resolves significant contentious issues regarding the treatment of 363(o) Claims

and other disputes specific to Consumer Creditor Claims. Following entry of the Memorandum

Decision, the Debtors were subject to operational challenges and liquidity constraints and received



21
      See Memorandum Decision at 129 (“There is nothing in the record of these Chapter 11 Cases that suggests that
      the holders of the Term Loan Claims lacked the sophistication to understand the consequences of the opt out
      election in the ballot and of abstaining from voting.”).



                                                       25
WEIL:\97177007\6\41703.0011
significant pressure to complete the Sale Transactions within an expedited timeframe.

Specifically, the Debtors faced fast-approaching milestones established by each of the Buyers

under their respective purchase agreements and the DIP Lenders under the relevant DIP

Documents. To provide the Debtors with additional time to consummate the Sale Transactions

and engage in settlement discussions with the Consumer Creditors’ Committee, the Debtors

negotiated and successfully obtained short milestone extensions with each of the Buyers and the

DIP Lenders, which, in most cases, were day-to-day extensions in light of the extremely fragile

situation and heightened concerns of such parties.

                    42.       The breathing space afforded by such extensions allowed the Debtors and

the Consumer Creditors’ Committee to engage in robust settlement discussions. As more fully set

forth in the Nelson Declaration, AlixPartners continued its analysis of Borrower-related proofs of

claim following entry of the Memorandum Decision, which included a detailed analysis of such

proofs of claim by category. AlixPartners shared this analysis with the Consumer Creditors’

Committee’s advisors. The revised analysis reflected AlixPartners’ review of all 4,218 identified

potential Consumer Creditor Claims and details the analysis conducted to identify the population

of 363(o) Claims that could potentially be asserted against a third party purchaser in a hypothetical

chapter 7 liquidation. Two (2) days later, the Debtors and the Consumer Creditors’ Committee

successfully reached an agreement in principle that was announced to the Court on September 10,

2019.

                    43.       The CCC Settlement is fair and reasonable and should be approved. In

particular, the $10,000,000 contribution to the Consumer Creditor Reserve is reasonable because,

among other reasons, such amount was premised upon a comprehensive analysis that consisted

of reviewing 4,218 proofs of claim, determining which claims resulted in potential successor




                                                     26
WEIL:\97177007\6\41703.0011
liability under section 363(o) and applicable non-bankruptcy law, analyzing the Debtors’ historical

payout on such claims, and, ultimately, valuing any potential claims subject to section 363(o) of

the Bankruptcy Code (after excluding claims related to Account Corrections that will be addressed

by the Buyers and Reorganized RMS). As described in greater detail below, such analysis

demonstrates that the total payout for all 363(o) Claims filed against the Debtors should not exceed

$10,000,000 (after taking into account the preservation of Borrowers’ rights to correct their

accounts, the Buyers’ commitment to implement Account Corrections, and the preservation of

Borrowers’ defenses and rights of recoupment). Accordingly, for the reasons set forth below, the

Debtors respectfully submit that the Court should approve the CCC Settlement.

                  i.          The CCC Settlement Is Fair and Equitable and in the Best Interest of
                              the Debtors’ Estates.

                    44.       Section 1123(b)(3) of the Bankruptcy Code provides that a “plan may

provide for the settlement or adjustment of any claim or interest belonging to the debtor or to the

estate.” 11 U.S.C. § 1123(b)(3)(A). Courts have broad authority to approve compromises and

settlements as they allow the estate to avoid the expenses and burdens associated with litigating

claims. See In re Drexel Burnham Lambert Grp., Inc., 138 B.R. at 758. The decision to approve

a particular compromise lies within the sound discretion of the bankruptcy court. See Nellis v.

Shugrue, 165 B.R. 115, 123 (S.D.N.Y. 1994) (citing In re Drexel Burnham Lambert Grp., Inc.,

960 F.2d at 292). The court’s discretion must be exercised “in light of the general public policy

favoring settlements.” In re Hibbard Brown & Co., 217 B.R. 41, 46 (Bankr. S.D.N.Y. 1998)

(citing In re Michael Milken & Assocs. Sec. Litig., 150 F.R.D. 46, 53 (S.D.N.Y. 1993). A proposed

compromise and settlement implicates the issue of whether it is “fair and equitable, and . . . in the

best interests of the [debtor’s] estate.” In re Best Prods. Co., 168 B.R. 35, 50 (Bankr. S.D.N.Y.

1994) (citations and internal quotation marks omitted), appeal dismissed sub nom. Resolution Tr.



                                                    27
WEIL:\97177007\6\41703.0011
Co. v. Best Prods. Co. (In re Best Prods. Co.), 177 B.R. 791 (S.D.N.Y. 1995), aff’d, 68 F.3d 26

(2d Cir. 1995).

                    45.       A settlement need not result in the best possible outcome for the debtor, but

must not fall beneath the lowest point in the range of reasonableness.” In re NII Holdings, Inc.,

536 B.R. 61, 100 (Bankr. S.D.N.Y. 2015); In re Adelphia Commc’sn Corp., 368 B.R. at 225 (“A

bankruptcy court need not conduct an independent investigation into the reasonableness of the

settlement but must only ‘canvass the issues and see whether the settlement falls below the lowest

point in the range of reasonableness.’”); see Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d

599, 608 (2d Cir. 1983); In re Spielfogel, 211 B.R. 133, 143-44 (Bankr. E.D.N.Y. 1997) (citing In

re W.T. Grant Co., 699 F.2d at 608). The business judgment of the debtor in recommending the

settlement should factor into the court’s analysis. In re Residential Capital, LLC, 497 B.R. 720,

749-750 (Bankr. S.D.N.Y. 2013) (citations omitted); In re MF Glob. Inc., No. 11-2790, 2012 WL

3242533, at *5 (Bankr. S.D.N.Y. Aug. 10, 2012) (citing In re Charter Commc’ns, 419 B.R. at

252), appeal dismissed sub nom. Hamann v. Giddens (In re MF Glob. Inc.), No. 11-2790, 2013

WL 652421 (S.D.N.Y. Feb. 22, 2013); see In re Delphi Corp., No. 05-44481, 2009 WL 973130,

at *2 (Bankr. S.D.N.Y. Apr. 2, 2009).

                    46.       Courts in the Second Circuit have set forth factors to evaluate if a settlement

is fair and equitable, including: (i) the balance between the litigation’s possibility of success and

the settlement’s future benefits; (ii) the likelihood of complex and protracted litigation, “with its

attendant expense, inconvenience, and delay,” including the difficulty in collecting on the

judgment; (iii) the paramount interests of creditors, including each affected class’ relative benefits

“and the degree to which creditors either do not object to or affirmatively support the proposed

settlement;” (iv) whether other parties in interest support the settlement; (v) the “competency and




                                                        28
WEIL:\97177007\6\41703.0011
experience of counsel” supporting, and “[t]he experience and knowledge of the bankruptcy court

judge” reviewing, the settlement; (vi) the nature and breadth of releases to be obtained by officers

and directors; and (vii) “the extent to which the settlement is the product of arm’s-length

bargaining.” Motorola, Inc. v. Official Comm. Of Unsecured Creditors (In re Iridium Operating

LLC), 478 F.3d 452, 462 (2d Cir. 2007). For the reasons stated below, the CCC Settlement is fair

and equitable and falls above the lowest point in the range of reasonableness.

                              A. Balance Between Possibility of Success in Litigation and Future
                                 Benefits of CCC Settlement Weighs in Favor of CCC Settlement.

                    47.       As set forth in the Nelson Declaration, the CCC Settlement is the result of

extensive analysis by the Debtors, the Consumer Creditors’ Committee, and each of their

respective advisors, and is well within the range of reasonableness because the risks associated

with litigating the value of 363(o) Claims outweighs any benefit to the Debtors’ estates. Mr.

O’Connor’s analysis shows that holders of 363(o) Claims are entitled to receive less than

$10,000,000 (excluding Account Corrections) on account of such claims. The value provided to

holders of 363(o) Claims through the CCC Settlement—including non-economic benefits such as

the appointment of a Consumer Representative and the absence of a reversionary interest in the

Consumer Creditor Reserve—is far better than the alternative recovery such holders would receive

if these chapter 11 cases converted to cases under chapter 7 following a failure to consummate the

Sale Transactions by the end of September 2019 (i.e., no recovery) and is not contingent on the

outcome of another costly litigation before the Court regarding the value of 363(o) Claims in these

chapter 11 cases.




                                                      29
WEIL:\97177007\6\41703.0011
                              B. Absent the CCC Settlement, There Is a Substantial Likelihood of
                                 Complex and Protracted Litigation.

                    48.       It is unquestionable that if the dispute regarding the value of 363(o) Claims

was not resolved under the Third Amended Plan, the Debtors would incur significant delay and

expense engaging in lengthy and protracted litigation to estimate the value of 363(o) Claims in

connection with another request to confirm a plan. The costs attendant to a highly contested

estimation trial—replete with expert opinions, countless declarations, and multiple depositions—

would considerably deplete the Debtors’ resources, divert value from the Debtors’ creditors, and

negatively impact the Debtors’ business operations. A depletion of the Debtors’ resources in this

manner would not only harm the Debtors’ estates but would also result in significantly lower

recoveries to creditors under the Third Amended Plan.

                    49.       Moreover, the delays associated with another heavily contested

confirmation trial (i) could result in the Debtors’ failure to meet the various milestones imposed

by the Buyers, DIP Lenders, Fannie Mae, and Ginnie Mae that may not be extended (at least not

without significant cost) and (ii) could also cause the Debtors to fail to consummate the Sale

Transactions under the Third Amended Plan, resulting in extinguishment of the Debtors’ rights

under their mortgage servicing contracts with Fannie Mae and Ginnie Mae and a foreclosure on a

majority of the Debtors’ assets by the DIP Lenders. Accordingly, entry into the CCC Settlement

ensures that recoveries for all stakeholders, including holders of Consumer Creditor Claims, are

maximized and avoids needless litigation and attendant costs.




                                                       30
WEIL:\97177007\6\41703.0011
                              C. The CCC Settlement Is In the Paramount Interests of Creditors.

                    50.       The CCC Settlement is in the paramount interests of the Debtors’ creditors

because, among other reasons, (i) holders of 363(o) Claims will be paid in full from the Consumer

Creditor Reserve or satisfied in full through Account Corrections; (ii) the CCC Settlement

establishes a Consumer Representative to administer and oversee the claims reconciliation process

with respect to Consumer Creditor Claims; and (iii) the CCC Settlement facilitates the swift

resolution of these chapter 11 cases, the consummation of the Sale Transactions (and the

realization of the benefits thereunder), and prompt emergence from chapter 11.

                    51.       First, as discussed below, Mr. O’Connor conducted an extensive analysis

with respect to the value of 363(o) Claims, which was provided to the Consumer Creditors’

Committee’s advisors. The Consumer Creditors’ Committee’s advisors relied on information

provided to them by the Debtors and subsequently reviewed and conducted their own independent

analysis. Following such independent review, the Consumer Creditors’ Committee agreed with

the Debtors’ assessment that the Consumer Creditor Reserve was fair and reasonable, when

coupled with the other consideration provided under the CCC Settlement, including, crucially, the

preservation of Borrower rights to correct their accounts. The support of the Consumer Creditors’

Committee—an estate fiduciary appointed specifically to represent approximately one million

Borrowers in these chapter 11 cases—should not be overlooked as it represents a significant

indicator that the terms of the CCC Settlement serve the paramount interests of Borrowers in these

chapter 11 cases.

                    52.       Second, the CCC Settlement establishes the Consumer Representative to

administer the resolution and reconciliation of Consumer Creditor Claims in accordance with the

Consumer Representative Agreement and manage distributions to holders of Allowed Consumer




                                                      31
WEIL:\97177007\6\41703.0011
Creditor Claims in accordance with the Third Amended Plan. The Consumer Representative has

been chosen by the Consumer Creditors’ Committee to ensure efficiency and fairness with respect

to the claims reconciliation process affecting Borrowers.

                    53.       Last, in light of the Debtors’ significant liquidity constraints and

deteriorating business operations, a swift resolution of these chapter 11 cases is essential to

preserve value for all of the Debtors’ stakeholders, including holders of Consumer Creditor

Claims. Further extensions of the various milestones under the Forward Stalking Horse Purchase

Agreement, Reverse Stalking Horse Purchase Agreement, Fannie Mae Stipulation, and the DIP

Documents is far from guaranteed. As such, prompt approval of the CCC Settlement maximizes

recoveries to all creditors, including holders of Consumer Creditor Claims, and ensures the

Debtors’ swift emergence from bankruptcy.

                              D. The CCC Settlement Is Supported By Other Parties In Interest.

                    54.       The CCC Settlement is supported by key stakeholders in these chapter 11

cases—Fannie Mae, Ginnie Mae, DIP Lenders, and the Term Loan Ad Hoc Group. Without the

support of the foregoing parties, the Debtors would be unable to successfully implement the Sale

Transactions under the Third Amended Plan in a timely manner. Importantly, without the support

of the Term Loan Ad Hoc Group, the Debtors would be unable to fund the Consumer Creditor

Reserve to satisfy 363(o) Claims in full.

                              E. The CCC Settlement Is the Product of Arm’s Length Bargaining
                                 and the Parties Were Counseled by Skilled Advisors.

                    55.       The CCC Settlement is the product of good faith, arm’s length negotiations

among the Debtors, Term Loan Ad Hoc Group, Consumer Creditors’ Committee, as well as other

parties in these chapter 11 cases. Following entry of the Memorandum Decision, the Debtors’

legal and financial advisors met with the Consumer Creditors’ Committee’s advisors and



                                                      32
WEIL:\97177007\6\41703.0011
participated in various conference calls with advisors to the Consenting Term Lenders and the

Consumer Creditors’ Committee to discuss the various outstanding issues related to the value of

363(o) Claims in these chapter 11 cases. At all times during such negotiations, the parties were

represented by skilled advisors, which further supports approval of the CCC Settlement. The terms

of the CCC Settlement were negotiated, reviewed, and recommended by professionals from (i)

Weil, Gotshal and Manges LLP, (ii) Houlihan Lokey Capital, Inc., (iii) AlixPartners LLP, (iv)

Kirkland & Ellis LLP, (v) FTI Consulting, Inc., (vi) Quinn Emanuel Urquhart & Sullivan, LLP;

(vii) TRS Advisors LLC; and (viii) Ms. Tara Twomey.

                    56.       For the reasons stated herein, the Debtors submit that the CCC Settlement

was the result of arm’s length and good faith negotiations and represents the best path forward to

avoid protracted and costly litigation that could ultimately delay the consummation of the Sale

Transactions to the detriment of all creditors and parties in interest. Accordingly, the CCC

Settlement should be approved by the Court because the CCC Settlement is in the best interests of

the Debtors’ estates, falls well within the range of reasonableness, and is fair and equitable under

the Iridium factors.

          b.        The Third Amended Plan Satisfies Section 1129(a)(7) of the Bankruptcy Code.

                    57.       Section 1129(a)(7) of the Bankruptcy Code requires that a plan be in the

best interests of creditors and equity interest holders in the Debtors—commonly referred to as the

“best interests” test. The best interests test focuses on potential individual dissenting creditors

rather than classes of claims. See Bank of Am. Nat’l Trust & Sav. Ass’n v. 203 N. LaSalle St.

P’ship, 526 U.S. 434, 441 n.13 (1999). It requires that each holder of a claim or equity interest

either accept the plan or receive or retain under the plan property having a present value, as of the

effective date of the plan, not less than the amount such holder would receive or retain if the debtor

were liquidated under chapter 7 of the Bankruptcy Code.


                                                      33
WEIL:\97177007\6\41703.0011
                    58.       Under the best interests test, “the court must measure what is to be received

by rejecting creditors . . . under the plan against what would be received by them in the event of

liquidation under chapter 7. In doing so, the court must take into consideration the applicable rules

of distribution of the estate under chapter 7, as well as the probable costs incident to such

liquidation.” In re Adelphia Commc’ns Corp., 368 B.R. at 252. The Court must evaluate the

liquidation analysis cognizant of the fact that “[t]he hypothetical liquidation entails a considerable

degree of speculation about a situation that will not occur unless the case is actually converted to

chapter 7.” In re Affiliated Foods, Inc., 249 B.R. 770, 788 (Bankr. W.D. Mo. 2000); In re W.R.

Grace & Co., 475 B.R. 34, 142 (D. Del. 2012) (“[T]he court need only make a well-reasoned

estimate of the liquidation value that is supported by the evidence on the record. It is not necessary

to itemize or specifically determine precise values during this estimation procedure. Requiring

such precision would be entirely unrealistic because exact values could only be found if the debtor

actually underwent Chapter 7 liquidation”), aff’d, 532 F. App’x 264, 729 F.3d 311, 729 F.3d 332

(3d Cir. 2013). As section 1129(a)(7) makes clear, the liquidation analysis applies only to non-

accepting holders of impaired claims or equity interests. See In re Drexel Burnham Lambert Grp.,

Inc., 138 B.R. at 761 (“[T]he liquidation analysis applies only to non-accepting impaired claims

or interests.”).

                  i.          There Would Be No Sales In a Hypothetical Chapter 7 Liquidation.

                    59.       On July 11, 2019, the Debtors filed a liquidation analysis (ECF No. 833)

(the “Initial Liquidation Analysis”), pursuant to which the Debtors assumed that the Debtors’

operations would cease upon conversion to a liquidation under chapter 7 and, subject to

cooperation of, among other parties, Fannie Mae, Freddie Mac, Ginnie Mae, and the DIP Lenders,

their assets would be sold pursuant to a sale under a twelve (12)-month liquidation process




                                                       34
WEIL:\97177007\6\41703.0011
administered by a chapter 7 trustee.22 Importantly, the Debtors also assumed that they would have

continued access to sufficient financing on near-market terms, the support of Fannie Mae, Freddie

Mac, and Ginnie Mae, and the continued retention of necessary employees throughout the twelve

(12)-month liquidation process. 23 The Debtors noted, however, that an inability to maintain

financing, a seizure of collateral by secured creditors, failure to obtain forbearances from Fannie

Mae, Freddie Mac, and Ginnie Mae, and/or significant employee attrition would likely yield

significantly lower recoveries. 24

                       60.      Based, in part, on the assumptions in the Initial Liquidation Analysis, the

Court held that the Debtors failed to satisfy the requirements of section 1129(a)(7) with respect to

holders of Consumer Creditor Claims. Namely, the Court held that in a liquidation under chapter

7 of the Bankruptcy Code, in the event the Debtors sold their assets in accordance with the

assumptions set forth in the Initial Liquidation Analysis, holders of Consumer Creditor Claims

would retain their claims and defenses pursuant to section 363(o). As such, the Court found that

the Initial Liquidation Analysis should have accounted for such claims.

                       61.      In response to the changed circumstances following the Court’s issuance of

the Memorandum Decision, the Debtors have filed the Amended Liquidation Analysis

contemporaneously herewith (the “Amended Liquidation Analysis”), which assumes the Debtors

would:

                  i.         cease all operations following a hypothetical liquidation date of October 7,
                             2019;

                 ii.         lose the support of Fannie Mae, Freddie Mac, and Ginnie Mae upon a
                             conversion to chapter 7;


22
      See Initial Liquidation Analysis at 3.
23
      Id.
24
      Id.



                                                          35
WEIL:\97177007\6\41703.0011
                iii.         lose access to cash collateral and the financing provided under the DIP
                             Facilities; and

                iv.          lose critical employees as a result of departures, including employees involved
                             in accounting, treasury, IT support, and management. 25

                       62.      The aforementioned assumptions underlying the Amended Liquidation

Analysis were made in light of, among other things, the Fannie Mae Stipulation, the Ginnie Mae

Forbearance Letter, the DIP Amendment, communications among the Debtors’ advisors with

Fannie Mae, Ginnie Mae, and the DIP Lenders, and management’s concerns regarding the viability

of the Debtors’ operations in the midst of a rapidly decreasing workforce. As a result, the

Amended Liquidation Analysis, unlike the Initial Liquidation Analysis, does not contemplate a

sale of the Debtors’ assets by a chapter 7 trustee because—as Fannie Mae, Ginnie Mae, and the

DIP Lenders have made clear of their intents—the risk of extinguishment of the Debtors’ rights

under their mortgage servicing rights contracts and a foreclosure and immediate seizure of the DIP

Collateral will preclude a chapter 7 trustee from selling, transferring or otherwise administering

such contracts and collateral in a chapter 7 liquidation.

                       63.      As a direct result of the potential extinguishment of the Debtors’ rights in

their most valuable contracts and foreclosure by the DIP Lenders on substantially all of their

mortgage servicing assets, the Debtors do not believe that a chapter 7 trustee would be able to

conduct sales of the Debtors’ assets under section 363 of the Bankruptcy Code in a hypothetical

chapter 7 liquidation, thus rendering section 363(o) and potential successor liability inapplicable

to the best interests test. Because holders of General Unsecured Claims are projected to receive

no recovery in a hypothetical chapter 7 liquidation, holders of Consumer Creditor Claims—




25
      See Brown Decl., ¶ 13.



                                                         36
WEIL:\97177007\6\41703.0011
including holders of 363(o) Claims—would also receive no recovery in a hypothetical chapter 7

liquidation.

                    64.       Nevertheless, to the extent the Court found that a hypothetical chapter 7 sale

of the Debtors’ assets could occur, the best interests test is satisfied as to such 363(o) Claims

through one or more of (i) the Buyers’ commitment to implement Account Corrections and the

preservation of Borrower rights to correct their accounts; (ii) the preservation of Borrowers’

defenses and rights of recoupment under applicable non-bankruptcy law; and (iii) the Consumer

Creditor Reserve. As set forth more fully in the following section and the O’Connor Declaration,

holders of 363(o) Claims will receive or retain under the Third Amended Plan property having a

present value, as of the effective date of the Third Amended Plan, not less than the amount such

holder would receive or retain if the Debtors were liquidated under chapter 7 of the Bankruptcy

Code. Accordingly, the Court may conclude that the best interests test is satisfied as to 363(o)

Claims.

                 ii.          The Recovery Under the Third Amended Plan For 363(o) Claims Is
                              Equal To or Greater Than a Hypothetical Chapter 7 Liquidation.

                    65.       Following the Court’s issuance of the Memorandum Decision, the Debtors

engaged Mr. O’Connor from AlixPartners as an expert for the purpose of valuing 363(o) Claims.

Significantly, Mr. O’Connor’s analysis omitted claims related to Account Corrections on the basis

that the Third Amended Plan preserves Borrowers’ rights to request and enforce Account

Corrections from the Buyers and Reorganized RMS. An overview of Mr. O’Connor’s analysis is

below:

                        i.    Epiq identified 4,218 proofs of claim (“POCs”) as potential Consumer
                              Creditor Claims and provided the POCs to AlixPartners. Such amount
                              includes POCs that were not timely filed.

                       ii.    AlixPartners reviewed all 4,218 POCs and categorized the POCs as either
                              potential 363(o) Claims or non-363(o) Claims.


                                                        37
WEIL:\97177007\6\41703.0011
                      iii.    AlixPartners identified a total of 2,283 potential 363(o) Claims—2,154 of
                              which related to claims that were unsubstantiated (i.e., unlikely to receive a
                              recovery) and 129 of which related to claims that were substantiated (i.e.,
                              likely to obtain a potential recovery).

                      iv.     AlixPartners identified 16 POCs related to ongoing class action litigation or
                              purporting to assert a claim on behalf of a class, and valued these claims
                              based on the Debtors’ historical litigation payout.

                     66.      Mr. O’Connor ultimately concluded that the value of 363(o) Claims in these

chapter 11 cases is between $2,136,928 and $ 2,926,428. Accordingly, in the event the Court holds

that a chapter 7 trustee would conduct section 363 sales in a hypothetical chapter 7 liquidation,

holders of 363(o) Claims will receive or retain under the Third Amended Plan property having a

present value, as of the effective date of the Third Amended Plan, not less than the amount such

holder would receive or retain under chapter 7 of the Bankruptcy Code.

                              A.     Identification of Potential 363(o) Claims.

                     67.      Working with a team at AlixPartners, Mr. O’Connor narrowed the 4,218

potential Consumer Creditor Claims to a potential 363(o) Claims population of 2,283. 26 Following

an initial review, AlixPartners determined that 27 POCs did not constitute Consumer Creditor

Claims because the POCs related to ongoing commercial litigation. 27 Mr. O’Connor and his team

also determined that 1,545 POCs corresponded to loans that the Debtors service but do not own.28

Because the Debtors do not own such loans, such loans cannot be sold to a hypothetical purchaser

in a chapter 7 sale. 29 As such, any claims relating to these loans cannot be 363(o) Claims and were

excluded from further review.



26
      See O’Connor Decl., ¶¶ 56-60.
27
      Id. at ¶ 35.
28
      Id. at ¶ 48.
29
      Id. at ¶ 51.



                                                       38
WEIL:\97177007\6\41703.0011
                     68.      The remaining 2,630 POCs were further analyzed by AlixPartners, in

conjunction with the Debtors’ servicing team. They matched 1,530 POCs to loans owned by the

Debtors’ forward mortgage loan servicing business (the “Forward Business”), 132 POCs to loans

owned by the Debtors’ reverse mortgage loan servicing business (the “Reverse Business”), and

were unable to match 968 POCs to any loan existing in the Debtors’ loan databases. 30 With respect

to the 968 POCs that AlixPartners was unable to match, AlixPartners and the Debtors ran

exhaustive searches in the Debtors’ loan database using the names of the borrower, descriptions

of a loan account, and address listed on the POCs. 31 Despite such efforts, the lack of accurate and

sufficient loan identifying information in such POCs resulted in a failure to match these POCs to

a loan in the Debtors’ databases.

                     69.      For the POCs that were matched to a loan, AlixPartners and the Debtors’

servicing team examined the POCs, as well as the corresponding account information and loan

documents in the Debtors’ records, to determine whether there was sufficient or insufficient

information to determine the underlying complaint. 32 This team also reviewed the POCs and

underlying documents to isolate any claims solely seeking an account correction, as these claims

are preserved under Section 5.6(d) of the Third Amended Plan, and can be asserted by Borrowers

against the Buyers. 33 The results of this review are summarized below:




30
      Id. at ¶ 49.
31
      Id.
32
      Id. at ¶ 52.
33
      Id. at ¶¶ 55, 58.



                                                     39
WEIL:\97177007\6\41703.0011
                                     Category                                Claim Count
                Claims Not Matched to a Loan                                     968
                Claims Matched to a Forward Business Loan
                Claims with Insufficient Information                1,090
                Claims with Sufficient Information                  110          1,530
                Claims Related to a Potential Account Correction    330
                Subtotal                                            1,530
                Claims Matched to a Reverse Business Loan
                Claims with Insufficient Information                96
                Claims with Sufficient Information                  19           132
                Claims Related to a Potential Account Correction    17
                Subtotal                                            132
                Total                                                            2,630

                     70.      After removing all POCs that sought an account correction, Mr. O’Connor

and AlixPartners identified 2,283 POCs as potential remaining 363(o) Claims.

                              B.     Valuing Substantiated and Unsubstantiated POCs.

                     71.      To value these 2,283 POCs, Mr. O’Connor determined that historical pre-

litigation complaint and litigation payout data was the most reliable metric by which to assess the

potential exposure to 363(o) Claims. 34 After considering other available valuation metrics, such

as face value listed on the POCs and corresponding unpaid principal balance, Mr. O’Connor

determined that applying the Debtors’ past payment amounts to the identified population was the

most accurate way to assess the value of the 363(o) Claims. 35

                     72.      Mr. O’Connor requested specific raw historical data from both the Forward

Business and the Reverse Business dating back to January 2018. 36 Mr. O’Connor and his team

then conducted an independent analysis and calculation of possible valuation metrics. All figures


34
      Id. at ¶¶ 33-44.
35
      Id.
36
      Id. at ¶ 41.



                                                       40
WEIL:\97177007\6\41703.0011
that Mr. O’Connor calculated were calculated by AlixPartners without input from the Debtors.

Ultimately, based on his review and analysis of the underlying complaint and litigation

information, Mr. O’Connor determined that there were 3 reliable values that could be applied to

the potential 363(o) Claims population:              (i) average payout resulting from a pre-litigation

complaint; 37 (ii) average payout resulting from litigation against the Forward Business; and (iii)

average payout resulting from litigation against the Reverse Business. 38

                                               Complaints    Total               Median           Average
             Type of Complaint
                                                 Filed      Payout               Payout           Payout
     Pre-Litigation Complaint                    2,788     $125,552                $0               $45
     Forward Business Litigation                 1,120    $6,196,788               $0              $5,533
     Reverse Business Litigation                  425      $637,371                $0              $1,500

                     73.      Mr. O’Connor then categorized the POCs into two categories:

unsubstantiated (i.e., the POCs did not have sufficient support to allow AlixPartners to determine

the underlying complaint) and substantiated (i.e., AlixPartners was able to identify the alleged

underlying grievance). 39




37
      The Reverse Business did not make payments in response to pre-litigation complaints during the requested time
      period.
38
      Id. at ¶¶ 64, 66.
39
      Id. at ¶ 56.



                                                        41
WEIL:\97177007\6\41703.0011
                                  Category                                            Claim Count
 Potential 363(o) Claims - Recovery is Unsubstantiated
 Claims Not Matched to a Loan                                                 968
 Claims with Insufficient Information – Forward Business Loan                 1,090       2,154
 Claims with Insufficient Information – Reverse Business Loan                 96
 Subtotal                                                                     2,154
 Potential 363(o) Claims - Recovery is Substantiated
 Claims with Sufficient Information – Forward Business Loan                   110
                                                                                           129
 Claims with Sufficient Information – Reverse Business Loan                   19
 Subtotal                                                                     129
 Total                                                                                    2,630

                     74.      Mr. O’Connor concluded that the substantiated POCs should be assigned a

higher value because his team was able to discern the alleged underlying wrongdoing. 40 As such,

Mr. O’Connor applied the higher litigation payout values to this set of claims, which totaled

$637,130.41

                                                                 Applicable Avg.         Payout
                      Category                   Claim Count
                                                                 Historical Payout       Value
 Claims with Sufficient Information -            110             $ 5,533              $ 608,630
 Forward Business Loan
 Claims with Sufficient Information -            19              $ 1,500              $ 28,500
 Reverse Business Loan
 Total                                           129                                  $ 637,130

                     75.      With respect to unsubstantiated POCs, Mr. O’Connor chose to treat this

category of claims as unknown complaints. 42 Using the Debtors’ historical complaint data, Mr.

O’Connor calculated that 99.5% of complaints were resolved before they escalated to litigation




40
      Id. at ¶¶ 60, 72.
41
      Id. at ¶ 72.
42
      Id. at ¶ 70.



                                                       42
WEIL:\97177007\6\41703.0011
and 0.5% of all complaints were escalated to litigation, 43 resulting in an ultimate value of

$157,298. 44

                                                                        Applicable Avg.        Payout
                     Category                     Claim Count
                                                                        Historical Payout      Value
 Potential 363(o) Claims – Recovery is Unsubstantiated
  Non-Litigation Complaint -       2,143               $ 45                                 $ 96,435
 99.5%
  Litigation - 0.5%                11                  $ 5,533                              $ 60,863
 Total                             2,154                                                    $ 157,298

                     76.      As a result of this detailed and independent analysis, Mr. O’Connor valued

the substantiated POCs and unsubstantiated POCs at $794,428.

                                                          Claim      Avg. Hist.         Total - Low
                              Category
                                                          Count       Payout
            Potential 363(o) Claims – Recovery is Unsubstantiated
             Non-Litigation Complaint - 99.5%            2,143    $ 45                  $ 96,435
             Litigation - 0.5%                           11       $ 5,533               $ 60,863
            Subtotal                                     2,154                          $ 157,298
            Potential 363(o) Claims – Recovery is Substantiated
            Claims with Sufficient Information - Forward        110                     $ 608,630
            Business Loan
                                                                        $ 5,533
            Claims with Sufficient Information - Reverse        19                      $ 28,500
            Business Loan
                                                                        $ 1,500
            Subtotal                                            129                     $ 637,130
            Total                                               2,299                   $ 794,428

                              C.     Valuing Class Actions Certified Prepetition.

                     77.      Mr. O’Connor valued POCs relating to class actions separately on the basis

that claims concerning class actions generally have a higher value based on the potential for class

liability. AlixPartners identified sixteen unique POCs that could implicate a class action. 45 After

conferring with the Debtors, Mr. O’Connor determined that only two of the sixteen POCs related



43
      Id. at ¶ 71.
44
      Id.
45
      Id. at ¶ 75.



                                                           43
WEIL:\97177007\6\41703.0011
to class actions where the classes were certified prepetition. 46 For the fourteen POCs that did not

have a certified class, Mr. O’Connor applied the $39,500 average class action settlement payout,

which he calculated from the Debtors’ historical data. Mr. O’Connor opined that the potential

liability for these POCs amounted to $553,000.47

                     78.      Mr. O’Connor separately valued the two class actions certified prepetition:

Geary, et al. v. Green Tree Servicing LLC, et al., No. 14-cv-522 (S.D. Ohio 2014) (the “Geary

Class Action”) and Tran, et al. v. Green Tree Servicing LLC, et al., Case No. 07-2014-00041141

(Cal. Sup. Ct. 2014) (“Tran Class Action”). To value these claims, Mr. O’Connor reviewed the

POCs, class complaints, docket sheets, certification orders, and other publicly filed documents. 48

                     79.      With respect to the Geary Class Action—a Fair Debt Collection Practices

Act suit—Mr. O’Connor first identified which class members, out of the total certified class, were

borrowers under loans that the Debtors owned. Working with the Debtors’ servicing team, Mr.

O’Connor determined that only 2,299 class members were associated with loans owned by the

Debtors.49 Based on his experience with class actions, Mr. O’Connor determined that a value

range was more appropriate for the Geary Class Action in light of the many variable factors that

may affect its settlement value. 50 To determine a reliable value range, Mr. O’Connor considered

all of the valuation metrics he could apply, including, but not limited to, the statutory cap under

the Fair Debt Collection Practices Act and the face amount of the POC. 51 Mr. O’Connor

determined that using $500 as an estimated recovery per class member (which is the amount cited


46
      Id.
47
      Id. at ¶¶ 76-77.
48
      Id. at ¶¶ 83, 86
49
      Id. at ¶ 81.
50
      Id. at ¶ 78.
51
      Id. at ¶¶ 82-83.



                                                       44
WEIL:\97177007\6\41703.0011
by the Gearys in their objection) was a reasonable, but high figure. As such, Mr. O’Connor relied

on this amount to calculate the high end of the valuation range. 52 Based on his experience settling

class actions, Mr. O’Connor determined that at least half of the claims were unlikely to generate

damages—as a result, Mr. O’Connor used $250 as an estimated recovery per class member to

calculate the low end of the valuation range. 53 Applying this range to the 2,299 class members,

Mr. O’Connor valued the POC as between $574,750 and $1,149,500. 54

                     80.      Mr. O’Connor applied a similar approach to the Tran Class Action, which

alleged violations of California’s state debt collection statute. Mr. O’Connor determined that 859

class members were associated with loans owned by the Debtors. Mr. O’Connor then utilized a

similar methodology, relying on his experience with class actions, to apply a $500 high and $250

low estimation for the values of potential recovery by class members in the Tran Class Action. 55

Applying this range to the 859 class members, Mr. O’Connor valued the POC as between $214,750

and $429,500. 56

                     81.      Based on Mr. O’Connor’s independent assessment, he determined that the

value of potential 363(o) Claims in these chapter 11 cases were valued between $ 2,136,928 and

$ 2,926,428. 57




52
      Id. at ¶ 83.
53
      Id.
54
      Id.
55
      Id. at ¶ 86.
56
      Id. at ¶ 87.
57
      Id.



                                                     45
WEIL:\97177007\6\41703.0011
                                               Claim      Avg. Hist.            Total - Low
                      Category                                                                 Total - High
                                               Count       Payout
 Potential 363(o) Claims – Recovery is Unsubstantiated
  Non-Litigation Complaint - 99.5%           2,143     $ 45                    $ 96,435       $ 96,435
  Litigation - 0.5%                          11        $ 5,533                 $ 60,863       $ 60,863
 Subtotal                                    2,154                             $ 157,298      $ 157,298
 Potential 363(o) Claims – Recovery is Substantiated
 Claims with Sufficient Information and           110                          $ 608,630      $ 608,630
 Matched to a Forward Business Loan
                                                             $ 5,533
 Claims with Sufficient Information and           19                           $ 28,500       $ 28,500
 Matched to a Reverse Business Loan
                                                             $ 1,500
 Subtotal                                     129                              $ 637,130      $ 637,130
 Potential 363(o) Claims – Related to Class Action
 Certified Class Claims                       2              See declaration   $ 789,500      $ 1,579,00
 Non-Certified Class Claims                   14             $ 39,500          $ 553,000      $ 553,000
 Subtotal                                     16                               $ 1,342,500    $2,132,000
 Total                                        2,299                            $ 2,136,928    $ 2,926,428

                    82.       Mr. O’Connor’s valuation establishes that holders of 363(o) Claims will be

satisfied in full by the $10,000,000 Consumer Creditor Reserve established under the Third

Amended Plan, after taking into account the Account Corrections implemented by the Buyers and

the preservation of defenses and rights of recoupment of Borrowers.

                              D.     Low Likelihood of Success on Successor Liability Claims
                                     Against Potential Purchasers.

                    83.       Notwithstanding Mr. O’Connor’s detailed analysis, the $2.1 million to $2.9

million estimated value of potential 363(o) Claims in these chapter 11 cases likely significantly

overstates the possible recovery for creditors holding 363(o) Claims as few, if any, of these

creditors’ claims likely could be asserted against a purchaser of assets in a hypothetical chapter 7

liquidation sale. Jeffrey Naimon, the Debtors’ special counsel on consumer claim liability within

the consumer lending and mortgage services industry with twenty-five (25) years of experience

representing residential mortgage lenders and servicers, reviewed the statutes that permit a

consumer creditor to hold a new mortgage servicer liable for a prior servicer’s alleged




                                                        46
WEIL:\97177007\6\41703.0011
wrongdoing. 58 In connection with his mortgage lender and servicing experience, Mr. Naimon has

become familiar with consumer claims brought against lenders and loan servicers, and whether

such claims survive a transfer from the originator of a loan or the servicer who conducted the

activities at issue, to a purchaser of the loan or the mortgage servicing rights.

                    84.       After reviewing the various statutes and laws regarding the assertion of

liability against a successor, Mr. Naimon concluded that “the likelihood that there are claims by

consumer borrowers here that would flow through to a Chapter 7 Purchaser in a hypothetical sale

of loan assets in a Chapter 7 liquidation sale here is miniscule. The bar to assert such claims is

very high and under the circumstances here and given the Debtors’ business, the chances of such

claims is low.” 59 Further, Mr. Naimon specifically reviewed the dockets, class complaints, and

proofs of claim for each Consumer Creditor Claim identified by AlixPartners as potentially related

to a class action. Based on his review of applicable laws relating to the assertion of successor

liability of a loan servicer, Mr. Naimon concluded that none of the potential class claims asserted

could recover against a purchaser in a hypothetical chapter 7 sale. 60

                    85.       While Mr. Naimon did not engage in a claim by claim analysis (other than

with respect to the class claims), his review of the applicable laws and the proofs of claim filed in

these chapter 11 cases enabled him to conclude that few of these claims, if any, would actually be

permitted against a purchaser in a hypothetical chapter 7 sale. Thus, while Mr. O’Connor’s

analysis found that the range of potential 363(o) Claims would be between $2,136,928 and

$2,926,428, based on Mr. Naimon’ s analysis, the actual amount of potential 363(o) Claims would

be significantly less. In particular, based on Mr. Naimon’s specific review of the class claims and


58
      See Naimon Decl., ¶¶ 19-20.
59
      Id. at ¶ 9.
60
      Id. at ¶¶ 22-24.



                                                     47
WEIL:\97177007\6\41703.0011
applicable law, it is clear that none of the class claims will be able to be asserted against a purchaser

in a hypothetical chapter 7 sale. As such, holders of 363(o) Claims will be satisfied in full from

the proceeds of the Consumer Creditor Reserve under the Third Amended Plan.

          c.        The Third Amended Plan Satisfies Sections 1129(a)(1), 1129(a)(2), and
                    1129(a)(3) of the Bankruptcy Code.

                    86.       Under section 1129(a)(1) of the Bankruptcy Code, a plan must comply with

the applicable provisions of the Bankruptcy Code. 11 U.S.C. § 1129(a)(1). Section 1129(a)(2) of

the Bankruptcy Code requires that plan proponents comply with the applicable provisions of the

Bankruptcy Code. 11 U.S.C. § 1129(a)(2). Section 1129(a)(3) of the Bankruptcy Code requires

that a plan be “proposed in good faith and not by any means forbidden by law.” 11 U.S.C.

§ 1129(a)(3).        As set forth in the Memorandum Decision, the Debtors failed to meet the

requirements of the three aforementioned Bankruptcy Code sections solely to the extent that the

Second Amended Plan purports to limit the ability of Borrowers to assert defenses and rights of

recoupment against the Buyers under applicable non-bankruptcy law.

                    87.       Unlike the Second Amended Plan, the Third Amended Plan preserves

Borrowers’ defenses and rights of recoupment under applicable non-bankruptcy law, subject to the

limitations set forth in the Memorandum Decision—namely, the application of those defenses and

rights of recoupment will not require the Forward Buyer, Reverse Buyer, Reorganized RMS, or

any of their Affiliates (or anyone acting on their behalf) to pay money damages to, refund amounts

paid by, or pay monies (except escrow advances) on behalf of or for the account of, a Borrower.

See Third Amended Plan, § 4.6(b).               Accordingly, the Third Amended Plan satisfies the

requirements of sections 1129(a)(1), 1129(a)(2), and 1129(a)(3) of the Bankruptcy Code.




                                                     48
WEIL:\97177007\6\41703.0011
          d.           The Third Amended Plan Satisfies Section 1129(a)(5) of the Bankruptcy Code.

                       88.      The Debtors have complied with section 1129(a)(5) of the Bankruptcy

Code, which requires that the plan proponent disclose the identity and affiliations of the proposed

officers and directors proposed to serve after confirmation of the plan and that the appointment or

continuance of such officers and directors be consistent with the interests of creditors and equity

security holders and with public policy. The Third Amended Plan discloses Gerald A. Lombardo

as the Plan Administrator. Moreover, the New Board of Ditech Holding Corporation will consist

of three (3) members selected by the Requisite Term Lenders—Mr. John Ray, Mr. Rishi Jain, and

Mr. Jeffrey Stein. The Third Amended Plan also discloses Ms. Tara Twomey as the Consumer

Representative.

                       89.      The appointment of the Plan Administrator and the members of the New

Board is consistent with the interests of creditors and equity security holders and public policy.

See 11 U.S.C. § 1129(a)(5)(A)(ii). Moreover, no party has objected to confirmation of the Third

Amended Plan on the basis that the Debtors have failed to satisfy section 1129(a)(5) of the

Bankruptcy Code. Accordingly, the Third Amended Plan complies with section 1129(a)(5) of the

Bankruptcy Code.


III.      THE OBJECTIONS TO THE THIRD AMENDED PLAN SHOULD BE
          OVERRULED AND THIRD AMENDED PLAN CONFIRMED.

                  i.         The Geary Class Action Objection Should Be Overruled.

                       90.      The Geary Class Action (the “GCA”) objects to confirmation of the Third

Amended Plan on four grounds: (i) the Third Amended Plan does not provide sufficient detail to

allow the GCA to ascertain which of the accounts in the GCA fall within the scope of a “363(o)

Claim” as defined in the Third Amended Plan; (ii) the Third Amended Plan fails to satisfy the

requirements of section 1129(a)(7) of the Bankruptcy Code; (iii) the distribution scheme under the


                                                       49
WEIL:\97177007\6\41703.0011
Third Amended Plan is disparate, unfair, and inequitable under section 1129(b)(2) of the

Bankruptcy Code; and (iv) the Third Amended Plan improperly eliminates the GCA’s right to seek

equitable subordination or claim reclassification under section 510(c) of the Bankruptcy Code.

                    91.       As the GCA’s objection sets forth, Brian and Connie Geary (the “Gearys”)

executed a Note and Security Agreement (the “Loan”) with Citifinancial Servicing, LLC (“Citi”)

in the original amount of $13,504.84, the proceeds of which were used to purchase a vehicle. In

August 2011, the Gearys filed a chapter 7 bankruptcy petition in the Southern District of Ohio.

Despite entering into a reaffirmation agreement with Citi, Citi allegedly continued to overcharge

the Gearys on a monthly basis. The overcharges allegedly continued to occur when Citi transferred

the Loan to Green Tree Servicing, LLC (“Green Tree”), at which point the Gearys filed a class

action against Green Tree. The Gearys claim that Green Tree violated the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692 (“FDCPA”), by sending allegedly defective billing statements

and notices to Green Tree’s consumer borrowers. After class certification motion practice, the

district court certified six (6) sub-classes on the issues of liability and statutory damages, but

declined to certify the class as to individual damages. As the Gearys acknowledge in their proof

of claim, statutory damages under the FDCPA are capped at $500,000. The district court found

that the statutory cap applied to each subclass, thus limiting the statutory damages in the GCA to

a maximum of $3 million (six (6) subclasses multiplied by $500,000 per class). Irrespective of the

district court’s application of the statutory cap and explicit refusal to certify a class as to individual

damages, the proof of claim filed by the Gearys contends that the class action is worth $25,500,000.

                              a.     The Value of Potential 363(o) Claims in the GCA is
                                     Substantially Lower than the Damages Asserted in the Proof of
                                     Claim.

                    92.       Notably, with respect to the Gearys in their individual capacity, the Gearys

would not hold a 363(o) Claim in a hypothetical chapter 7 liquidation because the Debtors do not


                                                       50
WEIL:\97177007\6\41703.0011
own the Loan. As such, any recovery by the Gearys on their claims in a hypothetical sale under

chapter 7 would be limited to the Debtors rather than a hypothetical purchaser. It also means that

the Gearys could not serve as an adequate class representative for a complaint filed against a

hypothetical purchaser in a chapter 7 liquidation. Notwithstanding this fact, as set forth in the

O’Connor Declaration, only 2,299 class members in the GCA match with loans owned by the

Debtors61—in other words, only 2,299 individuals out of the entire certified GCA have assets that

could be sold in a hypothetical chapter 7 liquidation, and gain the protection of section 363(o) of

the Bankruptcy Code. 62 As 21,924 class members were identified during class discovery, this

means that only approximately 10.5% of the GCA class members could have a potential 363(o)

Claim. 63

                     93.      Based on Mr. O’Connor’s experience valuing and assisting in settling class

actions, Mr. O’Connor determined a range of values that he could apply to 363(o) Claims

stemming from the GCA rather than a determinate amount. Mr. O’Connor examined the proof of

claim filed by the Gearys, including the class certification order, class complaint, and the FDCPA

statute, to determine an appropriate value of the claim. Geary’s counsel estimated that each

individual class member would recover approximately $500 as a result of the class action. 64 Mr.

O’Connor used $500 as the high end of the valuation range and multiplied this amount by the

2,299 potential 363(o) Claims in the GCA, concluding that the high end of the valuation range was

$1,149,500. 65 Mr. O’Connor determined that the low end of the valuation range was $250 per



61
      See O’Connor Decl., ¶ 81.
62
      Id.
63
      Id.
64
      Id. at ¶ 83.
65
      Id.



                                                      51
WEIL:\97177007\6\41703.0011
class member and ultimately concluded that the value of potential 363(o) Claims in the GCA is

valued between $574,750 and $1,149,500.66

                    94.       Importantly, Mr. Naimon reviewed the proof of claim filed by the Gearys

and concluded that there would be no assignee liability because the proof of claim asserts claims

solely under the FDCPA in the servicing context—as set forth in the Naimon Declaration, the

FDCPA does not authorize assignee liability for servicing issues. 67

                    95.       Based on Mr. O’Connor’s analysis, the value of any potential 363(o) Claims

that could be asserted against a hypothetical purchaser in a chapter 7 liquidation is between

$574,750 and $1,149,500. As such, the Consumer Creditor Reserve adequately provides for the

payment of claims that the Gearys may recover in a chapter 7 liquidation thus satisfying the best

interests test with respect to the Gearys.

                              b.     The Distribution Scheme Under the Third Amended Plan is
                                     Fair and Equitable.

                    96.       The GCA contends that the distribution scheme with respect to holders of

Consumer Creditor Claims in Class 6 is disparate, unfair, and inequitable. Namely, the GCA takes

issue with the fact that holders of 363(o) Claims will be satisfied in full from Consumer Creditor

Net Proceeds before distributions are made to holders of Allowed Consumer Creditor Claims that

are not 363(o) Claims. The GCA also asserts that because the Third Amended Plan does not

provide a timeline regarding the initiation or completion of the process undertaken by the Debtors

and Buyers to correct misstated accounts, holders of Consumer Creditor Claims that do not require

corrections may needlessly wait a long time before receiving a distribution on account of their

Consumer Creditor Claims. The GCA’s objection is misplaced and should be overruled.


66
      Id.
67
      See Naimon Decl., ¶ 24.



                                                      52
WEIL:\97177007\6\41703.0011
                  i.         Separate Treatment of Creditors is Justified Where Creditors Possess
                             Distinct Legal Rights.

                       97.      Although the GCA’s objection relies on section 1129(b) of the Bankruptcy

Code for its assertion that the Third Amended Plan’s distribution scheme is disparate, unfair, and

inequitable, this provision prohibits unfair discrimination between classes of creditors with the

same level of bankruptcy priority—“it is concerned with plan treatment between classes, not

within classes.” In re Journal Register Co., 407 B.R. at 532. As such, section 1129(b) is not

violated by the Third Amended Plan on the ground of unfair discrimination. As stated by the

bankruptcy court in In re Journal Register, an objection to confirmation by a creditor that claims

to be damaged by unequal treatment when compared to members of its class can be made under

section 1123(a)(4) of the Bankruptcy Code. Id.

                       98.      In In re Journal Register, an unsecured creditor objected to plan

confirmation on the basis that unsecured trade creditors in the same class were entitled to receive

additional distributions as a gift from a separate trade account trust established by the debtors’

secured lenders. Id. at 532-33. The bankruptcy court held that because members of an unsecured

class may have rights to payment from third parties (joint obligors, sureties, guarantors, etc.) that

“may entitle them to a disproportionate recovery compared to other creditors of the same class[,].

. .the existence of such additional rights to payment does not create a classification problem under

section 1123(a).” Id. at 533. Moreover, the bankruptcy court noted that the funds in the trade

account trust were not property of the debtors’ estate but rather property of the debtors’ secured

lenders—as such, even if the bankruptcy court “excised the gift provision from the [p]lan, the

recoveries of the ‘disfavored’ Class 4 creditors would not be increased.” Id.

                       99.      It is undisputed that holders of 363(o) Claims retain distinct legal rights than

other consumer creditors in light of the protections afforded under section 363(o) of the



                                                          53
WEIL:\97177007\6\41703.0011
Bankruptcy Code.              Section 363(o) carves out interests in consumer credit transactions and

consumer credit contracts from free and clear sales conducted under section 363(f) of the

Bankruptcy Code. As such, a third party purchaser in any sale under section 363 may not purchase

assets free and clear of claims that are the subject of section 363(o). This statutory protection in a

chapter 7 translates to different legal rights under a chapter 11 plan between 363(o) Claims and

other Consumer Creditor Claims by virtue of the best interests test, as explained in the

Memorandum Decision. Holders of Consumer Creditor Claims that do not constitute 363(o)

Claims do not enjoy these same protections and third party purchasers are not potentially liable to

such creditors. This significant difference in the legal rights of consumer borrowers permits the

different treatment of consumer creditors in Class 6 and justifies the payment of 363(o) Claims in

full ahead of non-section 363(o) claims in the same class. See, e.g., In re Drexel Burnham Lambert

Grp., Inc., 138 B.R. 714, 715 (Bankr. S.D.N.Y. 1992) (separate classification and treatment was

rational where members of each class “possess[ed] different legal rights”), aff’d sub nom. Lambert

Brussels Asocs, L.P. v. Drexel Burnham Lambert Grp., Inc. (In re Drexel Burnham Lambert Grp.,

Inc.), 140 B.R. 347 (S.D.N.Y. 1992); In re Journal Register Co., 407 B.R. at 532.

                    100.       In addition, as was the case in Journal Register, the $10,000,000 transferred

to the Consumer Creditor Reserve is a gift, as a carve-out from the Term Lenders’ collateral or the

value thereof, to creditors in Class 6 under the Third Amended Plan. The gift provided by the

Term Lenders to Class 6 is wholly consensual on their part and there is no contention that they are

making the gift to another class over the dissent of an intervening class. Importantly, as discussed

further below, the Term Lenders’ gift to Class 6 is the linchpin of the CCC Settlement and is a

critical component in implementing the Third Amended Plan. Therefore, it is permissible to make

it available first to satisfy 363(o) Claims before other Consumer Creditor Claims may participate.




                                                        54
WEIL:\97177007\6\41703.0011
                 ii.      Separate Treatment of Creditors is Justified Where Settlement is
                          Necessary to the Implementation of Plan.

                       101.   Courts have approved separate classification and unequal treatment of

similarly-situated creditors where a settlement with the separately classified class was necessary

to implementation of a debtor’s plan. In re Enron Corp., 2004 Bankr. LEXIS 2549, at *92-98,

*261-262 (Bankr. S.D.N.Y. July 15, 2004) (approving separate classification and treatment of

intercompany and guarantee claims in plan in light of global settlement of issues including

substantive consolidation embodied in the plan); In re Winn-Dixie Stores, Inc., 356 B.R. 239, 244-

54 (Bankr. M.D. Fla. 2006) (approving separate classification of general unsecured claims in order

to implement settlement of substantive consolidation); In re Kliegl Bros. Universal Elec. Stage

Lighting Co., Inc., 149 B.R. 306, 309 (Bankr. E.D.N.Y. 1992) (allowing separate classification

and finding discrimination fair where trade union received greater recovery than other general

unsecured claimants pursuant to settlement and trade union’s support of the plan was critical to

the company’s overall reorganization).

                       102.   Separate treatment of 363(o) Claims in Class 6 is required to implement the

CCC Settlement. Pursuant to the CCC Settlement, 363(o) Claims are receiving different treatment

than other Consumer Creditor Claims in light of the statutory protections afforded to such claims

under section 363(o) of the Bankruptcy Code and the enhanced rights of holders of claims subject

to section 363(o) vis a vis consumer borrowers who do not hold such rights, as explained in the

Court’s Memorandum Decision. The treatment of 363(o) Claims is a highly contested issue in

these chapter 11 cases and informed the extensive negotiations between the Debtors and the

Consumer Creditors’ Committee following the Court’s issuance of the Memorandum Decision.

The Debtors and the Term Loan Ad Hoc Group determined that any settlement with the Consumer

Creditors’ Committee must include a resolution with respect to the treatment and value of 363(o)



                                                      55
WEIL:\97177007\6\41703.0011
Claims—as such, the Term Loan Ad Hoc Group carved out $10,000,000 for the payment of 363(o)

Claims. As part of the negotiations, the Debtors and the Term Loan Ad Hoc Group agreed,

however, that any excess amounts following the satisfaction of 363(o) Claims in full would be

available for distribution to other consumer creditors notwithstanding their distinct legal rights

pursuant to the terms of the Consumer Representative Agreement.

                    103.      Moreover, with respect to the GCA’s statement that holders of Consumer

Creditor Claims that do not require corrections may needlessly wait a long time before receiving

a distribution on account of their claims, the GCA overlooks the fact that the Consumer

Representative can establish appropriate reserves or make distributions to holders of Consumer

Creditor Claims as she sees fit. The Consumer Representative will have discretion to manage the

timing and amount of payments made in accordance with the Third Amended Plan and the

Consumer Representative Agreement.

                    104.      In sum, the GCA’s objection emphasizes form over substance. Even if the

Debtors separately classified 363(o) Claims from all other Consumer Creditor Claims, they would

be permitted to do so and provide the exact same treatment to such parties as proposed by the Third

Amended Plan. The holders of 363(o) Claims would be entitled to receive $10,000,000 on account

of their claims, with any remaining proceeds distributed to the class of separately classified

Consumer Creditor Claims on a pro rata basis—the same treatment afforded now to holders of

Consumer Creditor Claims under the Third Amended Plan. In light of the statutory protections

afforded by section 363(o) of the Bankruptcy Code, the Debtors would have a reasonable basis to

separately classify 363(o) Claims from other Consumer Creditor Claims. Regardless of whether

the Debtors separately classify 363(o) Claims or not, however, the result is the same. The Court

should not overlook the significant fact that payment of 363(o) Claims in full is a critical




                                                     56
WEIL:\97177007\6\41703.0011
component of the CCC Settlement and necessary to successfully implement the Third Amended

Plan. Accordingly, the GCA’s objection to the distribution scheme in Class 6 should be overruled.

                              c.     The Third Amended Plan Does Not Improperly Eliminate
                                     Rights of Equitable Subordination.

                    105.      The GCA argues that the Third Amended Plan improperly eliminates the

GCA’s purported right to seek equitable subordination or claim reclassification of the Term Loan

Claims under section 510(c) of the Bankruptcy Code. But the GCA has no standing to assert

equitable subordination. Bankruptcy courts in the Southern District of New York have held that

“a claim based on equitable subordination does not exist or belong to creditors under New York

law[.].” In re Bernard L. Madoff Inv. Sec., 515 B.R. 117, 159 (Bankr. S.D.N.Y 2014); see Lyme

Regis Partners, LLC v. Icahn (In re Blockbuster Inc.), 2011 WL 1042767 (Bankr. S.D.N.Y 2011)

(“Because the remedy of equitable subordination is designed to vindicate the rights of the estate

as a whole, that remedy, with limited exception, can only be brought by the debtor.”). A “creditor

may bring an equitable subordination claim only if he can allege a particularized injury resulting

from the defendant’s inequitable conduct.” In re Bernard L. Madoff Inv. Sec., 515 B.R. at 159

(citing In re Blockbuster Inc., 2011 WL 1042767, at *2 (Bankr. S.D.N.Y. Mar. 17, 2011)). A

particularized injury is an “injury ‘significantly different from the injuries to creditors in general.”

Sec. Investor Prot. Corp. v. Bernard Madoff Inv. Sec., LLC, 429 B.R. 423, 431 (Bankr.

S.D.N.Y.2010).

                    106.      The case law is clear that equitable subordination rights under section

510(c) of the Bankruptcy Code belong exclusively to the Debtors unless the Gearys demonstrate

a particularized injury. The Gearys have failed to allege an injury that is specific to the Gearys

and distinct from other creditors. The objection states that the Gearys could have obtained a pre-

judgment attachment or a constructive trust (holding the Debtors’ assets) in its pending FDCPA



                                                     57
WEIL:\97177007\6\41703.0011
action had they been provided notice of the Debtors’ entry into the Prepetition Credit Agreement

and the Prepetition Second Lien Notes Indenture. The Gearys, however, are not the only unsecured

creditors who can make such allegations. Any creditor with a claim under FDCPA or related

statutes could assert identical allegations as those in the objection filed by the Gearys. In re

Blockbuster Inc., 2011 WL 1042767, at *2 (citing Official Committee of Unsecured Creditors of

AppliedTheory Corp. v. Halifax, L.P. (In re AppliedTheory Corp.), 493 F. 3d 82, 86 (2d Cir. 2007))

(“Indeed, allowing individual unsecured creditors . . .to go forward with their claims for

generalized harms could wreak havoc on any reorganization and result in a “net loss to the entire

estate.”).

                    107.      Even if the Gearys could allege a particularized injury, they have failed to

preserve their rights under the final order authorizing the Debtors’ use of cash collateral. 68 The

Gearys’ rights (and frankly all parties’ rights other than the Unsecured Creditors’ Committee) to

challenge the liens of the Debtors’ prepetition secured lenders expired on June 15, 2019. 69 The

Debtors and all parties in interest have relied on the expiration of such challenge period in

negotiating the Third Amended Plan. The Gearys cannot now—at the last minute—appear and try




68
      See Final Order Authorizing Use of Cash Collateral, Granting Adequate Protection, and Granting Related Relief
      (ECF No. 578) (the “Final Cash Collateral Order”).
69
      See Final Cash Collateral Order, ¶ 4 (“Notwithstanding any other provisions of this Final Cash Collateral Order
      or the Final DIP Order, (a) the Creditors’ Committee is permitted until the later of (i) the effective date of an
      Acceptable Chapter 11 Plan and (ii) 30 calendar days following the date on which the Court denies confirmation
      of the Acceptable Chapter 11 Plan or the Debtors file a chapter 11 plan that is not an Acceptable Chapter 11
      Plan, and (b) all other parties in interest and official committees appointed in the Chapter 11 Cases are
      permitted until 30 calendar days following entry of this Final Cash Collateral Order (collectively, the
      “Cash Collateral Challenge Period”) to investigate and commence a Challenge with respect to the Debtors’
      Stipulations or any other stipulations or findings contained in the Final DIP Order or this Final Cash Collateral
      Order with respect to the Prepetition 1L/2L Liens or the Prepetition 1L/2L Obligations, including, without
      limitation, any challenge to the validity, priority or enforceability of the Prepetition 1L/2L Liens or the
      Prepetition 1L/2L Obligations, to assert any claim or cause of action against the Prepetition 1L/2L Parties,
      including, without limitation, whether in nature of a setoff, counterclaim, or defense[.]”).



                                                          58
WEIL:\97177007\6\41703.0011
to revive a challenge period under the Final Cash Collateral Order that has long expired and delay

confirmation of the Third Amended Plan through the assertion of prohibited claims.

                       108.   Accordingly, for the reasons stated herein, the GCA objection to

confirmation of the Third Amended Plan should be overruled.

                 ii.      The Greenwald Objection Should Be Overruled.

                       109.   Mr. Greenwald, who purports to represent approximately eight hundred

(800) consumer creditors in these chapter 11 cases, filed an objection to confirmation of the Third

Amended Plan on the basis that $10,000,000 is insufficient to satisfy his clients’ claims, relying

primarily on a hypothetical example—not actual facts or evidence. Mr. Greenwald filed a verified

statement under Bankruptcy Rule 2019 70 merely three (3) days before the filing of this

Supplemental Memorandum and one hundred and forty-nine (149) days following Mr.

Greenwald’s notice of appearance in these chapter 11 cases (despite repeated requests by the

Debtors). 71 It is far from clear whether Mr. Greenwald represents every individual listed in the

2019 Statement as the 2019 Statement provides little to no information regarding whether the

individuals listed actually hold mortgages that are serviced by or were originated by the Debtors.

Moreover, none of the information provided by Mr. Greenwald in his objection asserts or

establishes a claim on behalf of one or more of these 800 consumers.

                       110.   Following an exhaustive review process by the Debtors and AlixPartners,

only twenty-three (23) individuals from the 2019 Statement matched to filed proofs of claim in

these chapter 11 cases. The Debtors’ servicing team confirmed that 431 individuals from the 2019




70
      See Statement Pursuant to Fed. R. Bankr. P. 2019 (ECF No. 1309) (the “2019 Statement”).
71
      See Notice of Appearance and Request for Service of Papers (ECF No. 448). Notably, Mr. Greenwald’s notice
      of appearance indicates that he appeared on behalf of one creditor, Monique Scranton, in these chapter 11 cases.



                                                         59
WEIL:\97177007\6\41703.0011
Statement matched to loan numbers in the Debtors’ database. 72 Following additional review of

these 431 loans, Mr. O’Connor and the Debtors determined that 353 loans were owned by the

Debtors. 73 After filing his objection, Mr. Greenwald sent the Consumer Creditors’ Committee

additional information related to ongoing litigations that he had filed on behalf of his clients. 74

Mr. O’Connor reviewed these documents and determined that only one of the litigations involved

a creditor listed in the 2019 Statement—Green Tree v. Martinez, No. 2013-0120 (Miss. Cir. Ct.

Pearl River Cnty., Aug. 9, 2013) (the “Martinez Action”). 75

                       111.   To ascertain the value of potential claims asserted by Mr. Greenwald, Mr.

O’Connor removed the Martinez Action from the 353 loans that were Debtor-owned as it is an

identified litigation and applied the average litigation payout value to that claim. 76 Mr. O’Connor

subsequently applied the same methodology that he applied for the unsubstantiated potential

363(o) Claims to arrive at a valuation of $27,745. 77 This analysis confirms that even if the Debtors

included the 800 consumers purportedly represented by Mr. Greenwald in Mr. O’Connor’s

valuation of 363(o) Claims, this would not materially increase the total amount of 363(o) Claims

in these chapter 11 cases. Accordingly, Mr. Greenwald’s objection should be overruled.

                iii.      The Pefley Objection Should Be Overruled.

                       112.   Ms. Pefley filed an objection to confirmation of the Third Amended Plan

on the basis that certain claims asserted against the Debtors for malicious prosecution, willful

misconduct, and fraud are not dischargeable under section 523(a)(6) of the Bankruptcy Code. Ms.


72
      See O’Connor Decl, ¶ 94.
73
      Id.
74
      Id. at ¶ 95.
75
      Id.
76
      Id. at ¶ 96.
77
      Id.



                                                      60
WEIL:\97177007\6\41703.0011
Pefley filed an amended proof of claim (No. 22049) on May 13, 2019 in the amount of $90,000,000

related to her claims against the Debtors.

                    113.      In May 2007, Ms. Pefley obtained a mortgage loan from National City

Mortgage in the amount of $297,000. The loan was secured by a mortgage on real property located

in Loxahatchee, Florida. Ms. Pefley defaulted on the note and mortgage and remains overdue to

pay the November 1, 2008 payment and all subsequent payments. In November 2009, Ditech

Financial LLC (“Ditech Financial”) began servicing the mortgage loan. After satisfying all

conditions precedent to foreclosure, Ditech Financial commenced a foreclosure action on May 7,

2010. The court initially granted a summary final judgment on August 23, 2010 for Ditech

Financial against Ms. Pefley. Upon reconsideration, the court vacated its decision and the sale on

December 14, 2010. On August 18, 2014, the Honorable Richard L. Oftedal, Circuit Court Judge,

ruled in part that the only remaining issues in Ms. Pefley’s action were the counterclaims for

money damages and demand for jury trial. On February 8, 2019, the court dismissed the fraud

count of Ms. Pefley’s fourth amended counterclaim.

                    114.      On May 28, 2019, Ms. Pefley filed the Maliciously Prosecuted Victim,

Cherane Pefley’s Motion to Lift the Automatic Stay for Her Jury Trial in Palm Beach County,

Florida (ECF No. 606) seeking relief from the automatic stay to proceed with these claims in

state court. The Debtors filed the Debtors’ Objection to Motion of Cherane Pefley for Relief from

the Automatic Stay (ECF No. 704) on June 13, 2019, setting forth additional facts regarding the

posture of Ms. Pefley’s claims. The Court denied Ms. Pefley’s motion for stay relief on July 11,

2019 (ECF No. 838).

                    115.      Ms. Pefley’s objection should be overruled in light of the fact that her

account, which is currently serviced by Ditech Financial, will be transferred to the Forward




                                                      61
WEIL:\97177007\6\41703.0011
Stalking Horse Purchaser in the Sale Transaction. Ditech Financial is not receiving a discharge

under the Third Amended Plan 78 and Ms. Pefley may continue to assert her claims against the

Consumer Creditor Reserve. As such, Ms. Pefley’s objection is moot and should be overruled.

                iv.      The Rodriguez Objection Should Be Overruled.

                      116.    Mr. Rodriguez objects to confirmation of the Third Amended Plan on the

basis that, among other things, the Third Amended Plan does not meet the best interests test with

respect to Mr. Rodriguez. Mr Rodriguez also adopts the arguments set forth in the objection filed

by the GCA. The Debtors are currently assisting the advisors for the Consumer Creditors’

Committee with respect to the foreclosure-related issues set forth in Mr. Rodriguez’s objection.

With respect to Mr. Rodriguez’s assertion, however, that the best interests test is not satisfied with

respect to his claim, such objection is moot. The Debtors sold Mr. Rodriguez’s loan in 2018,

therefore, Mr. Rodriguez would not hold a 363(o) Claim in a hypothetical sale under chapter 7. In

light of this significant fact, Mr. Rodriguez’s objection should be overruled.

                 v.      The Lishamer Objection Should Be Overruled.

                      117.    Ms. Lishamer joined in the objections filed by the GCA and Mr. Greenwald

and objects to confirmation of the Third Amended Plan on substantially the same grounds—

namely, the distribution scheme in Class 6 is not fair or equitable and the Consumer Creditor




78
      See Third Amended Plan, § 10.3(b) (“In a Sale Transaction, upon the Effective Date and in consideration of the
      distributions to be made hereunder, except as otherwise expressly provided under the Plan, each holder (as well
      as any representatives, trustees, or agents on behalf of each holder) of a Claim or Interest and any affiliate of
      such holder shall be deemed to have forever waived, released, and discharged Reorganized RMS, to the
      fullest extent permitted by section 1141 of the Bankruptcy Code, of and from any and all Claims, Interest,
      rights, and liabilities against, in, or of Reorganized RMS that arose prior to the Effective Date; including,
      for the avoidance of doubt, Consumer Creditor Claims. Upon the Effective Date, all such Entities shall be forever
      precluded and enjoined, pursuant to section 524 of the Bankruptcy Code, from prosecuting or asserting any such
      discharged Claim against or terminated Interest in the Debtors, the Wind Down Estates, the Successful Bidders,
      the GUC Recovery Trust, or Reorganized RMS, or any of their Assets or property (including Assets acquired in
      a Sale Transaction), whether or not such holder has filed a proof of Claim and whether or not the facts or legal
      bases therefor were known or existed prior to the Effective Date.”) (emphasis added).



                                                          62
WEIL:\97177007\6\41703.0011
Reserve is not sufficient to satisfy claims in Class 6. For the reasons stated herein, Ms. Lishamer’s

objection should be overruled.




                                                 63
WEIL:\97177007\6\41703.0011
                                              CONCLUSION

                    118.      The Third Amended Plan complies with all of the requirements of section

1129 of the Bankruptcy Code and should be confirmed.

Dated: New York, New York
       September 22, 2019


                                                /s/ Sunny Singh
                                               WEIL, GOTSHAL & MANGES LLP
                                               767 Fifth Avenue
                                               New York, New York 10153
                                               Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007
                                               Ray C. Schrock, P.C.
                                               Richard W. Slack
                                               Sunny Singh

                                               Attorneys for Debtors
                                               and Debtors in Possession




                                                     64
WEIL:\97177007\6\41703.0011
                                       Exhibit A

                              Proposed Confirmation Order




WEIL:\97177007\6\41703.0011
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------     X
                                                                  :
In re                                                             :        Chapter 11
                                                                  :
DITECH HOLDING CORPORATION, et al.,                               :        Case No. 19-10412 (JLG)
                                                                  :
                              Debtors. 1                          :        (Jointly Administered)
                                                                  :        Related Docket No. [_]
-------------------------------------------------------------     X

        ORDER CONFIRMING THIRD AMENDED JOINT CHAPTER 11 PLAN OF
         DITECH HOLDING CORPORATION AND ITS AFFILIATED DEBTORS

                    Upon the filing by Ditech Holding Corporation and its affiliated debtors in the

above captioned chapter 11 cases (collectively, the “Debtors”), as “proponents of the plan”

within the meaning of section 1129 of title 11 of the United States Code (the “Bankruptcy

Code”), of the Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its

Affiliated Debtors, dated September 11, 2019 [ECF No. 1287] (as amended, modified, or

supplemented in accordance with its terms, the “Third Amended Plan”), which is attached

hereto as Exhibit A;2 and the Court previously having approved the Amended Disclosure

Statement for Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated

Debtors, dated May 10, 2019 [ECF No. 543] (the “Disclosure Statement”) and the solicitation

procedures related to the Disclosure Statement, Third Amended Plan, and the Disclosure

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
      Capitalized terms used in this order (the “Order”) but not otherwise defined herein shall have the meanings
      ascribed to such terms in the Third Amended Plan (as defined below), or as the context otherwise requires.




WEIL:\97193774\1\41703.0011
Statement Supplement for the Third Amended Joint Chapter 11 Plan of Ditech Holding

Corporation and Its Affiliated Debtors (the “Disclosure Statement Supplement”) [ECF No.

1287]; and the Court having entered the Memorandum Decision on Confirmation of the Second

Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors [ECF

No. 1240], in which the Court denied confirmation of the Debtors’ Second Amended Plan; and

the Disclosure Statement Supplement and the Third Amended Plan reflecting a settlement with

the Consumer Creditors’ Committee and extending the Voting Record Date and the Voting

Deadline; and the Debtors having complied with the solicitation and notice requirements of the

Disclosure Statement Order, see Affidavit of Service [ECF Nos. [●]]; and the Court having re-

considered the record in these Chapter 11 Cases, the stakeholder support for the Third Amended

Plan evidenced on the record and in the Second Supplemental Declaration of Jane Sullivan of

Epiq Corporate Restructuring, LLC Regarding Voting and Tabulation of Ballots Cast on the

Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors

[ECF No. [●]], the Sale Transactions incorporated in the Third Amended Plan, the compromises

and settlements embodied in and contemplated by the Third Amended Plan, the briefs and

arguments regarding confirmation of the Third Amended Plan, the evidence in support of the

Third Amended Plan adduced at the Confirmation Hearing (defined below), and a hearing on

confirmation of the Third Amended Plan having been held on September 25, 2019

(the “Confirmation Hearing”); and after due deliberation:

                    IT IS HEREBY FOUND AND DETERMINED THAT:

          A.        The Court has jurisdiction over the Chapter 11 Cases pursuant to 28 U.S.C. §§

157(a)-(b) and 1334(b), and venue is proper under 28 U.S.C. §§ 1408 and 1409.




                                                  2
WEIL:\97193774\1\41703.0011
          B.        The Third Amended Plan satisfies the requirements for confirmation of section

1129 of the Bankruptcy Code by a preponderance of evidence.

          C.        The Disclosure Statement Supplement contains adequate information within the

meaning of section 1125 of the Bankruptcy Code, and the extension of the Voting Record Date

and Voting Deadline was reasonable and appropriate.

          D.        The Third Amended Plan was solicited in good faith and in compliance with

applicable provisions of the Bankruptcy Code, Bankruptcy Rules, and the Disclosure Statement

Order. The Debtors participated in good faith and in compliance with the applicable provisions

of the Bankruptcy Code in the solicitation, offer, issuance, sale, and/or purchase of the assets and

securities offered under the Third Amended Plan, and therefore are entitled to the protections of

section 1125(e) of the Bankruptcy Code.

          E.        The Third Amended Plan has been proposed in good faith and not by any means

forbidden by law. In so finding, the Court has considered the totality of the circumstances of the

Chapter 11 Cases. The Third Amended Plan is the result of extensive, good faith, arm’s length

negotiations among the Debtors and their principal constituencies.

          F.        The Third Amended Plan is “fair and equitable” with respect to the Classes that

are Impaired and are deemed to reject the Third Amended Plan, because no Class senior to any

rejecting Class is being paid more than in full and the Third Amended Plan does not provide a

recovery on account of any Claim or Interest that is junior to such rejecting Classes.

          G.        The releases contained in Article X of the Third Amended Plan are an essential

component of the Third Amended Plan and appropriate. The Third Party Release contained in

Section 10.6(b) of the Third Amended Plan is consensual because all parties to be bound by such

release were entitled to vote, given due and adequate notice of the Third Party Release and




                                                   3
WEIL:\97193774\1\41703.0011
sufficient opportunity and instruction to elect to opt out of such release if they rejected the Third

Amended Plan or abstained from voting on the Third Amended Plan.                   Good and valid

justification have been demonstrated in support of the Debtor Release. Accordingly, the releases

contained in Section 10.6 of the Third Amended Plan are: (a) in exchange for the good and

valuable consideration provided by the Released Parties; (b) a good faith settlement and

compromise of the Claims released by Section 10.6 of the Third Amended Plan; (c) in the best

interests of the Debtors and all holders of Claims and Interests; (d) fair, equitable, and

reasonable; and (e) given and made after due notice and opportunity for hearing.

          H.        The exculpation provided by Section 10.7 of the Third Amended Plan for the

benefit of the Exculpated Parties is appropriately tailored to the circumstances of the Chapter 11

Cases.

          I.        The Third Amended Plan does not discriminate unfairly among the different

Classes of unsecured creditors and does not offend the fair and equitable standard of the

Bankruptcy Code because grounds and justifications exist for treating the Classes differently in

the Chapter 11 Cases.

          J.        The UCC Settlement and CCC Settlement were negotiated in good faith and at

arm’s length and are essential elements of the Third Amended Plan. The UCC Settlement and

CCC Settlement are fair, equitable, and in the best interest of the Debtors, the Debtors’ Estates,

the Debtors’ creditors, and all parties in interest, and satisfy the standards for approval under

Bankruptcy Rule 9019.

          K.        As of the date of this Order, Fannie Mae has not consented to the Debtors’

assumption or assignment of any Fannie Mae-related mortgage servicing contracts and/or rights

(or other contracts, agreements, or rights) subject to the Sale Transactions provided under the




                                                 4
WEIL:\97193774\1\41703.0011
Third Amended Plan. Nor have the Debtors reached agreement with Fannie Mae regarding the

respective Cure Amounts and other amounts to be paid to Fannie Mae to cover the resolution of

certain of their contractual obligations to Fannie Mae that are not being transferred to the

Forward Buyer and the Reverse Buyer that must be completed as a pre-condition to Fannie

Mae’s consent to the Sale Transactions.

          L.        A consumer privacy ombudsman has been appointed (the “Ombudsman”)

[ECF No. 1206], and the Ombudsman filed the Report of the Consumer Privacy Ombudsman

[ECF No. 1237] (the “Ombudsman Report”), recommending, from a privacy perspective, that

the Court approve the proposed sale and transfer of the Debtors’ assets and related loan files

containing personally identifiable information, subject to continued compliance with applicable

federal and state law.

          M.        The findings of fact and conclusions of law set forth on Schedule 1 and

Schedule 2 to this Order as to the Successful Bids of Mortgage Assets Management, LLC and

SHAP 2018-1, LLC (together, the “Reverse Buyer”) under the Stock and Asset Purchase

Agreement,3 and New Residential Investment Corp. (the “Forward Buyer” and together with

the Reverse Buyer, the “Buyers”) under the Asset Purchase Agreement,4 are incorporated herein

by reference in their entirety.

          N.        The NRZ Exit Tail Bridge Facility is an essential element of the Plan and entry

into the NRZ Exit Tail Bridge Facility is in the best interests of the Debtors, their Estates, and

3
      The “Stock and Asset Purchase Agreement” means that certain Stock and Asset Purchase Agreement by and
      among Ditech Holding Corporation, Walter Reverse Acquisition LLC, Reverse Mortgage Solutions, Inc.,
      Mortgage Assets Management, LLC, and SHAP 2018-1, LLC, dated June 17, 2019 (as amended, modified,
      and supplemented from time to time).
4
      The “Asset Purchase Agreement” means that certain Asset Purchase Agreement by and among Ditech
      Holding Corporation, Ditech Financial LLC, and New Residential Investment Corp., dated June 17, 2019 (as
      amended, modified, and supplemented from time to time).




                                                      5
WEIL:\97193774\1\41703.0011
their creditors. The Debtors have exercised sound business judgment in deciding to enter into

the NRZ Exit Tail Bridge Facility and have provided adequate notice thereof. The NRZ Exit

Tail Bridge Facility has been negotiated in good faith and at arm's length among the Debtors and

the NRZ Exit Tail Bridge Facility Credit Parties, and any credit extended to and transactions

entered into thereunder with the Debtors or Wind Down Estates, as applicable, and any fees paid

thereunder are deemed to have been extended, issued, and made in good faith.

          FURTHER, IT IS HEREBY ORDERED THAT:

                                 Confirmation of the Third Amended Plan

                    1.        The Third Amended Plan is confirmed.

                    2.        Any and all objections (except for objections that have been adjourned as

identified on Exhibit A to the Debtors’ Agenda [ECF No. [●]] (the “Adjourned Cure/Adequate

Assurance Objections”)) to the entry of this Order, the Third Amended Plan, the Sale

Transactions, including any objections to Cure Amounts, the assumption and/or assumption and

assignment of executory contracts and unexpired leases, or any terms of the Asset Purchase

Agreement, the Stock and Asset Purchase Agreement, or the NRZ Exit Tail Bridge Facility

Documents, and any joinders thereto, that have not been withdrawn, waived, or settled, or not

otherwise resolved pursuant to the terms hereof, if any, hereby are denied and overruled on the

merits with prejudice, except to the extent any objections to the assumption and assignment of

assigned contracts or Cure Amounts or the Debtors’ right to assume and assign any such

assumed contract were unresolved and/or adjourned prior to or at the Confirmation Hearing.

                    3.        The documents contained in the Plan Supplement are integral to the Third

Amended Plan and are approved by the Court, and the Debtors, the Plan Administrator, the GUC

Trustee, and the Consumer Representative (as applicable) are authorized to take all actions




                                                      6
WEIL:\97193774\1\41703.0011
required under the Third Amended Plan and the Plan Supplement to effectuate the Third

Amended Plan and the transactions contemplated therein.

                    4.        On September [●], 2019, the Debtors filed the Consumer Representative

Agreement [ECF No. [●]], which is hereby approved by the Court.

                    5.        The terms and provisions of the Third Amended Plan, including the terms

of the Asset Purchase Agreement and the Stock and Asset Purchase Agreement incorporated

therein, the Plan Supplement, and the exhibits thereto are incorporated herein by reference and

are an integral part of this Order. The terms of the Third Amended Plan, the Plan Supplement,

all exhibits thereto, the Asset Purchase Agreement, the Stock and Asset Purchase Agreement, the

NRZ Exit Tail Bridge Facility Documents, and all other relevant and necessary documents shall,

on and after the Effective Date, be binding in all respects upon, and shall inure to the benefit of,

the Debtors, their Estates and their creditors, non-debtor affiliates, any affected third parties, all

holders of equity interests in the Debtors, all holders of any Claims, whether known or unknown,

against the Debtors, any holders of Claims against or on all or any portion of the Acquired Assets

owned by the Debtors, including, but not limited to all contract counterparties, Borrowers,

leaseholders, governmental units, and any trustees, examiners, administrators, responsible

officers, estate representatives, or similar entities for the Debtors, if any, subsequently appointed

in any of the Chapter 11 Cases or upon a conversion to chapter 7 under the Bankruptcy Code of

any of the Chapter 11 Cases, and each of their respective affiliates, successors and assigns. The

Asset Purchase Agreement, the Stock and Asset Purchase Agreement, the Third Amended Plan,

and this Order shall inure to the benefit of the Debtors, their Estates and creditors, the Forward

Buyer, the Reverse Buyer, Reorganized RMS, and their respective successors and assigns. The

NRZ Exit Tail Bridge Facility Documents, the Third Amended Plan, and this Order shall inure to




                                                      7
WEIL:\97193774\1\41703.0011
the benefit of the Wind Down Estates party to the NRZ Exit Tail Bridge Facility Documents, the

NRZ Exit Tail Bridge Facility Credit Parties and their respective successors and assigns. The

Asset Purchase Agreement (including the transactions contemplated thereby), the Stock and

Asset Purchase Agreement (including the transactions contemplated thereby), the NRZ Exit Tail

Bridge Facility Documents (including the transactions contemplated thereby), and this Order

shall not be subject to rejection or avoidance by the Debtors, their Estates, their creditors or any

trustee, examiner or receiver.

                    6.        Any failure of this Order to specifically include or refer to any particular

article, section, or provision of the Third Amended Plan, the Plan Supplement, the Stock and

Asset Purchase Agreement, the Asset Purchase Agreement, the NRZ Exit Tail Bridge Facility

Documents, or any related document does not and shall not be deemed to diminish or impair the

effectiveness or enforceability of such article, section, or provision; it being the intention of the

Court that all such documents are approved in their entirety.

                    7.        Except as provided in the Third Amended Plan, the Asset Purchase

Agreement, the Stock and Asset Purchase Agreement, the NRZ Exit Tail Bridge Facility

Documents, this Order shall constitute all approvals and consents required, if any, by the laws,

rules or regulations of any state or any other governmental authority with respect to the

implementation or consummation of the Third Amended Plan and any other acts that may be

necessary or appropriate for the implementation or consummation of the Third Amended Plan.

                    8.        Subject to payment of any applicable filing fees under applicable non-

bankruptcy law, each federal, state, commonwealth, local, foreign, or other governmental agency

is directed and authorized to accept for filing and/or recording any and all documents, mortgages




                                                        8
WEIL:\97193774\1\41703.0011
and instruments necessary or appropriate to effectuate, implement or consummate the

transactions contemplated by the Third Amended Plan and this Order.

                    9.        The compromises and settlements set forth in the Third Amended Plan are

approved, including, but not limited to, the UCC Settlement and CCC Settlement (for the

avoidance of doubt, including the release of Claims and Causes of Action contained in Section

5.2(b)(x) of the Third Amended Plan), and the resolution with National Founders (the “National

Founders Resolution”), and will be effective immediately and binding on all parties in interest

on the Effective Date.

                    10.       Pursuant to Bankruptcy Rule 3020(c)(1), the following provisions in the

Third Amended Plan are hereby approved and will be effective immediately on the Effective

Date without further order or action by the Court, any of the parties to such release, or any other

Entity: (a) Estate Releases (Section 10.6(a)); (b) Third-Party Release (Section 10.6(b));

(c) Exculpation (Section 10.7); (d) Injunction (Section 10.5), and (e) Discharge of Claims and

Termination of Interests (Section 10.3).

                    11.       Notwithstanding the injunction provision in Section 10.5 of the Third

Amended Plan, the limited relief granted pursuant to paragraphs 16 through 22 of the Final

Order: (I) Authorizing Debtors to Continue Origination and Servicing of Forward Mortgage

Loans in Ordinary Course and Granting Related Relief, (II) Modifying Automatic Stay on a

Limited Basis to Facilitate Debtors Ongoing Operations [ECF No. 224] (the “Forward OCB

Order”) and paragraphs 15 through 21 of the Final Order (I) Authorizing Debtors to Continue

Honoring Reverse Issuer and Servicing Obligations in the Ordinary Course and Granting

Related Relief, (II) Modifying Automatic Stay on a Limited Basis to Facilitate Debtors Ongoing

Operations [ECF No. 229] (the “Reverse OCB Order”), as applicable, including the




                                                      9
WEIL:\97193774\1\41703.0011
continuation of actions seeking of nonmonetary relief in Permitted Default Actions, Bankrupt

Borrower proceedings, and Permitted Title Disputes (as defined in the Forward OCB Order and

Reverse OCB Order), shall apply on and after the Effective Date to assets vesting to the Wind

Down Estates pursuant to Section 10.1 of the Third Amended Plan. For the avoidance of doubt,

such limited relief will not apply to assets transferred to either of the Buyers. Further, the

injunction provision in Section 10.5 of the Third Amended Plan shall not affect Borrowers’

rights to assert defenses or rights of recoupment as set forth in Sections 4.6(b) and 5.6(d) of the

Third Amended Plan.

                    12.       Except as otherwise provided in the Third Amended Plan, the Stock and

Asset Purchase Agreement, the Asset Purchase Agreement, the NRZ Exit Tail Bridge Facility

Documents, or in any contract, instrument, release, or other agreement or document created

pursuant to the Third Amended Plan, on the Effective Date and, in the case of an Other Secured

Claim, satisfaction in accordance with the Third Amended Plan of the Other Secured Claim that

is Allowed as of the Effective Date, all mortgages, deeds of trust, Liens, pledges, or other

security interests against any property of the Estates shall be deemed fully released, and the

holder of such Other Secured Claim shall be authorized and directed to take such action as

provided in Section 5.13 of the Third Amended Plan. All holders of Other Secured Claims are

directed to cooperate with the Debtors or the Plan Administrator, as the case may be, in

implementing this paragraph and any administrative details relating thereto.

                    13.       For the avoidance of doubt, nothing in the Third Amended Plan, the Sale

Transactions, or this Order shall be deemed to release any lien or security interest held by Fannie

Mae in custody accounts and amounts therein (the “Collateral” as defined in that certain Pledge

and Security Agreement effective as of December 19, 2014 together with all supplements,




                                                     10
WEIL:\97193774\1\41703.0011
addenda, and amendments thereto and related agreements) as collateral security for, among other

things, the Debtors’ obligations under the Fannie Mae Lender Contracts (the “Fannie Mae

Collateral”). If and to the extent the automatic stay under Bankruptcy Code section 362(a)

applies to any request by Fannie Mae to transfer the Fannie Mae Collateral to Fannie Mae on

account of the respective Cure Amounts and other amounts to be paid to Fannie Mae to cover the

resolution of certain of the Debtors’ contractual obligations to Fannie Mae that are not being

transferred to the Forward Buyer and the Reverse Buyer that must be completed as a pre-

condition to Fannie Mae’s consent to the Sale Transactions, the automatic stay is hereby

modified to permit such request and the transfer of the Fannie Mae Collateral to Fannie Mae.

                    14.       The Debtors shall cause to be served a notice (the “Confirmation

Notice”) of the entry of this Order and the Administrative Expense Claims Bar Date (as defined

herein) upon (a) all parties listed in the creditor matrix maintained by Epiq Corporate

Restructuring, LLC (the “Claims and Noticing Agent”), (b) all Borrowers, and (c) such

additional persons and entities as deemed appropriate by the Debtors, no later than five (5)

business days after the entry of this Order, or as soon as practicable thereafter. The Debtors shall

cause the Confirmation Notice to be published in the national editions of The New York Times

and USA Today no later than five (5) business days after the entry of this Order, or as soon as

practicable thereafter.

                          Findings and Decrees Relating to the Sale Transactions

                    15.       The findings of fact and conclusions of law set forth on Schedule 1 to this

Order are incorporated herein by reference in their entirety and shall govern the sale of the

Acquired Assets (as defined in the Stock and Asset Purchase Agreement) from the Debtors to the

Reverse Buyer.




                                                       11
WEIL:\97193774\1\41703.0011
                    16.       The findings of fact and conclusions of law set forth on Schedule 2 to this

Order are incorporated herein by reference in their entirety and shall govern the sale of the

Assets (as defined in the Asset Purchase Agreement) from the Debtors to the Forward Buyer.

                 Findings and Decrees Relating to the NRZ Exit Tail Bridge Facility

                    17.       From and after the Effective Date, the Plan Administrator and the

applicable Wind Down Estates shall be authorized to enter into the NRZ Exit Tail Bridge

Facility and the transactions thereunder, the terms of which will be set forth in the NRZ Exit Tail

Bridge Facility Documents. Confirmation of the Plan shall be deemed approval of the entry into

the NRZ Exit Tail Bridge Facility Documents by the Plan Administrator and the Wind Down

Estates, as applicable, and authorization of the Plan Administrator or Wind Down Estates, as

applicable, to enter into and execute the NRZ Exit Tail Bridge Facility Documents and such

other documents as may be required to effectuate the treatment afforded by the NRZ Exit Tail

Bridge Facility, and no further corporate action or any further action by the Plan Administrator,

the Debtors, or the Wind Down Estates, as applicable, and no further notice to or action, order, or

approval of the Court shall be required in connection therewith.

                    18.       The Plan Administrator, the Debtors, and the Wind Down Estates, as

applicable, and the persons and entities granted such liens and security interests shall be

authorized to make all filings and recordings, and to obtain all governmental approvals and

consents as necessary to establish and perfect such liens and security interests under the

provisions of the applicable state, federal, or other law that would be applicable in the absence of

the Plan and the Confirmation Order (it being understood that perfection shall occur

automatically by virtue of the entry of the Confirmation Order and any such filings, recordings,

approvals, and consents shall not be required), and will thereafter cooperate to make all other




                                                       12
WEIL:\97193774\1\41703.0011
filings and recordings that otherwise would be necessary under applicable law to give notice of

such liens and security interests to third parties.

                    19.       To the extent mutually agreed among the Plan Administrator, the

applicable Wind Down Estates, and the NRZ Exit Tail Bridge Facility Credit Parties, the

custodial and disbursement agreement and certain account control agreements for the NRZ Exit

Tail Bridge Facility are authorized to be in the form of amendments and restatements of certain

existing custodial and disbursement agreements and account control agreements relating to the

DIP Facilities. Any such amendment and restatement of any such existing agreement entered

into by the NRZ Exit Tail Bridge Facility Credit Parties on the Effective Date after, or

substantially concurrently with, the payment in full of the DIP Claims shall not require the

consent of the DIP Lenders, so long as (x) all obligations of the DIP Agent (in its capacity as

such) and the DIP Lenders (in their capacities as such) under such agreement are terminated as of

the amendment and restatement thereof and (y) all rights of the DIP Agent and DIP Lenders to

indemnification and similar rights under such agreement are preserved, to the extent that such

rights would otherwise survive the termination of such agreement. Upon any such agreement

being amended and restated, such agreement, as so amended and restated, shall continue in effect

from and after the Effective Date as a NRZ Exit Tail Bridge Facility Document.

                    20.       Notwithstanding anything to the contrary in the Third Amended Plan or

this Order, in the event of any conflict between the terms and provisions of the NRZ Exit Tail

Bridge Facility Documents, on the one hand, and any other document or order referred to in

Article I.D. of the Third Amended Plan, on the other hand, the terms of the NRZ Exit Tail Bridge

Facility Documents shall govern and control in all respects solely as to the rights and obligations




                                                      13
WEIL:\97193774\1\41703.0011
between the Wind Down Estates and the NRZ Exit Tail Bridge Facility Credit Parties under the

NRZ Exit Tail Bridge Facility Documents.

                                  Administrative Expense Claims Bar Date

                    21.       Except as otherwise provided in the DIP Order, the orders approving the

bar date (ECF Nos. 90, 392, 496, and 272) or the Third Amended Plan, requests for payment of

Administrative Expense Claims (other than Fee Claims and DIP Claims) must be filed with the

Bankruptcy Court and served on the Debtors or Plan Administrator (as the case may be), the

Claims and Noticing Agent, and the U.S. Trustee within thirty-five (35) days from the date of

service of notice of the entry of this Order (the “Administrative Expense Claims Bar Date”).

Such proof of Administrative Expense Claim must include at a minimum: (a) the name of the

applicable Debtor that is purported to be liable for the Administrative Expense Claim and if the

Administrative Expense Claim is asserted against more than one Debtor, the exact amount

asserted to be owed by each such Debtor; (b) the name of the holder of the Administrative

Expense Claim; (c) the asserted amount of the Administrative Expense Claim; (d) the basis of

the Administrative Expense Claim; and (e) supporting documentation for the Administrative

Expense        Claim.          FAILURE      TO    FILE     AND    SERVE      SUCH     PROOF      OF

ADMINISTRATIVE EXPENSE CLAIM TIMELY AND PROPERLY SHALL RESULT

IN SUCH CLAIM BEING FOREVER BARRED AND DISCHARGED. IF, FOR ANY

REASON, ANY SUCH ADMINISTRATIVE EXPENSE CLAIM IS INCAPABLE OF

BEING FOREVER BARRED AND DISALLOWED, THEN THE HOLDER OF SUCH

CLAIM SHALL IN NO EVENT HAVE RECOURSE TO ANY PROPERTY TO BE

DISTRIBUTED PURSUANT TO THE THIRD AMENDED PLAN.




                                                     14
WEIL:\97193774\1\41703.0011
                    Provisions Related to Fannie Mae Consent to Sale Transactions

                    22.       The Sale Transactions under the Third Amended Plan require Fannie

Mae’s express written consent to become effective. The Debtors’ assumption and/or assignment

of Fannie Mae-related mortgage servicing contracts and/or rights in connection with the Sale

Transactions are conditioned on its consent under the Fannie Mae Lender Contracts and

applicable law. The terms of any consent provided by Fannie Mae, and any related agreements

upon which Fannie Mae’s consent is conditioned, shall be binding upon the parties to any such

assumed and/or assigned agreements including, without limitation, Reorganized RMS.

                    23.       The Debtors, Buyers, and Fannie Mae are authorized to enter into and

perform resolution and/or servicing transfer agreements to obtain Fannie Mae’s consent to the

closing of the Sale Transactions and to effectuate the transfer of Fannie-Mae related mortgage

servicing contracts and/or rights to the Forward Buyer and Reverse Buyer, respectively, in

connection with the Sale Transactions. The Debtors are authorized to pay Cure Amounts and

other amounts to Fannie Mae to cover the resolution of certain of their contractual obligations to

Fannie Mae that are not being transferred to the Forward Buyer and the Reverse Buyer. The

Debtors are authorized to cover the Cure Amounts and other amounts related to the Fannie Mae

contracts and/or rights that will be subject to resolution and/or transfer agreements in the amount

of up to $45 million (the “Maximum Fannie Mae Payment”). Fannie Mae is authorized to

demand payment equal to, or, subject to Court approval, above the Maximum Fannie Mae

Payment. The Debtors are further authorized to enter, and perform under, such supplemental

agreements with Fannie Mae as may be necessary and appropriate to effectuate Fannie Mae’s

rights as provided or preserved in this Order, the Bidding Procedures Order, the Third Amended

Plan, and applicable law.




                                                    15
WEIL:\97193774\1\41703.0011
                    24.       To the extent the automatic stay of section 362(a) of the Bankruptcy Code

applies to Fannie Mae’s termination of the Debtors’ Fannie Mae Lender Contracts and related

agreements that are not being assumed and assigned in connection with the Sale Transactions, or

to the Debtors’ payment to Fannie Mae of the Cure Amounts or other amounts due under the

applicable resolution and/or transfer agreements, the automatic stay is modified to permit such

termination and payment.

                    25.       The Debtors, the Wind Down Estates, and the Plan Administrator shall

perform all obligations, and pay all claims and amounts due, under the Fannie Mae Lender

Contracts (and any other agreements with Fannie Mae) whether arising prior to or after the

Commencement Date and are directed to maintain compliance with the Fannie Mae Assurances

of Future Performance (as set forth on Schedule 1 to the Final Order (I) Authorizing Debtors to

Continue Origination and Servicing of Forward Mortgage Loans in Ordinary Course and

Granting Related Relief and (II) Modifying Automatic Stay on a Limited Basis to Facilitate

Debtors’ Ongoing Operations [ECF No. 224]) and the Stipulation Regarding Assurances of

Performance of Debtors’ Obligations Under Fannie Mae Agreements and Adequate Protection

and Order Thereon [ECF No. [●]]) pending any transfer of servicing approved by Fannie Mae,

any assumption or rejection of the Fannie Mae Lender Contracts by the Debtors, or any exercise

of Fannie Mae’s rights to terminate the Fannie Mae Lender Contracts and transfer servicing of

loans owned by Fannie Mae.

                    26.       Fannie Mae shall not be required to file a proof of claim, an administrative

expense claim, or take any other action to preserve any of its rights, claims, or defenses against

the Debtors, all of which are expressly preserved and shall survive entry of this Order, the Third

Amended Plan’s discharge and injunction provisions, and the effectiveness of the Third




                                                       16
WEIL:\97193774\1\41703.0011
Amended Plan. If the Debtors, the Wind Down Estates, or the Plan Administrator fail to satisfy

all of the obligations owing to Fannie Mae, Fannie Mae shall be permitted to seek recovery

against the Debtors, the Wind Down Estates, or the GUC Recovery Trust (as

applicable). Neither the automatic stay nor any post-confirmation injunction, including the

Injunction provision in Section 10.5 of the Third Amended Plan, shall apply to Fannie Mae’s

exercise of any rights or remedies under the Fannie Mae Lender Contracts (or any other

agreement), including with respect to any collateral securing Fannie Mae’s claims or with respect

to Fannie Mae’s rights to unilaterally terminate or transfer servicing of loans owned by Fannie

Mae.

                    27.       Notwithstanding any other provision of this Order, absent express written

consent by Fannie Mae, all of Fannie Mae’s rights with respect to the Sale Transactions, its

mortgage servicing rights, the Fannie Mae Lender Contracts, and all other related agreements are

reserved. Fannie Mae further reserves all other rights provided in the Bidding Procedures Order,

the Third Amended Plan, and applicable law.

                                         Ginnie Mae/HUD Provision

                    28.       Nothing in this Order (including any schedule), the Plan, the Asset

Purchase Agreement, or the Stock and Asset Purchase Agreement shall preclude or limit:

(1) Ginnie Mae’s rights pursuant to 12 U.S.C. § 1721(g) or the Ginnie Mae Agreements;

(2) HUD’s rights pursuant to 12 U.S.C. §§ 1708, 1709, 1710, 1715u, and 1715z-20 or HUD

Agreements; or (3) the right of any governmental unit to take any action not subject to the

automatic stay with respect to the Debtors or the Wind Down Estates. The express approvals of

Ginnie Mae and HUD are conditions precedent for consummation of the Reverse Sale

Transaction, and nothing in this Order, the Third Amended Plan, or the Stock and Asset Purchase

Agreement shall be construed as the provision of either approval. The express approval of


                                                      17
WEIL:\97193774\1\41703.0011
Ginnie Mae is a condition precedent to the occurrence of the Ginnie Mae Closing (as defined in

the Asset Purchase Agreement) in connection with the Forward Sale Transaction, and nothing in

this Order (including any schedule), the Third Amended Plan, or the Asset Purchase Agreement

shall be construed as the provision of such approval. In the event of a conflict between the

Ginnie Mae Agreements, on the one hand, and this Order (including any schedule), the Third

Amended Plan, the Asset Purchase Agreement, or the Stock and Asset Purchase Agreement, on

the other, the relevant terms of the Ginnie Mae Agreements shall govern.

                    29.       Nothing in the Third Amended Plan, the Plan Supplement, this Order

(including any schedule), the Asset Purchase Agreement (Forward Business), the Stock and

Asset Purchase Agreement (Reverse Business), DIP Order, Bidding Procedures Order, or the

GUC Recovery Trust Agreement, including any amendments, supplements or modifications

thereto, shall discharge, release, extinguish, terminate, modify, subordinate, prime, grant a lien or

administrative claim in, or otherwise impair, Ginnie Mae’s interests in or rights to the mortgages

backing the Ginnie Mae securities and any related collateral. Ginnie Mae’s collateral includes,

but is not limited to, cash, account or collateral held or required to be held by the Debtors, the

non-Debtor affiliates, Ginnie Mae, or any other party in connection with the Ginnie Mae

Guaranty Agreements, including without limitation Principal and Interest Custodial Accounts

and funds, and Taxes and Insurance Custodial Accounts and funds, established in accordance

with the Ginnie Mae program requirements. Nothing in this Order (including any schedule), the

Third Amended Plan, the Asset Purchase Agreement, or the Stock and Asset Purchase

Agreement shall permit any entity to acquire, possess, or control Ginnie Mae securities or related

collateral except with Ginnie Mae’s express written consent and in accordance with the Ginnie

Mae Agreements.




                                                    18
WEIL:\97193774\1\41703.0011
                    30.       The Debtors, the Wind Down Estates, and the Plan Administrator shall

perform all obligations, and pay all amounts due under the Ginnie Mae Guaranty Agreements

(and any other agreements with Ginnie Mae) whether arising prior to or after the

Commencement Date, and are directed to maintain compliance with the Ginnie Mae Assurances

of Future Performance (as set forth on Schedule 3 to the Final Order (I) Authorizing Debtors to

Continue Origination and Servicing of Forward Mortgage Loans in Ordinary Course and

Granting Related Relief and (II) Modifying Automatic Stay on a Limited Basis to Facilitate

Debtors’ Ongoing Operations [ECF No. 224]; and the Final Order (I) Authorizing Debtors to

Continue Honoring Reverse Issuer and Servicing Obligations in the Ordinary Course and

Granting Related Relief, (II) Modifying Automatic Stay on a Limited Basis to Facilitate Debtors

Ongoing Operations [ECF No. 229]) pending any transfer of servicing by the Debtors subject to

the approval of Ginnie Mae.

                    31.       Ginnie Mae shall not be required to file a proof of claim, an administrative

expense claim, or take any other action to preserve any of its rights, claims, or defenses against

the Debtors, all of which are expressly preserved and shall survive entry of this Order and the

effectiveness of the Third Amended Plan, and notwithstanding any provisions of the Third

Amended Plan (including but not limited to the discharge and injunction provisions of the Third

Amended Plan).

                                           Freddie Mac Provisions

                    32.       Notwithstanding any other provision of this Order, the Third Amended

Plan, the Plan Supplement, the Sale Transactions, the Exit Warehouse Facilities Documents, the

Exit Working Capital Facility Documents, or any other order in the Chapter 11 Cases (a) neither

the Freddie Mac Agreements nor any other agreement between the Debtors and Freddie Mac

shall be assumed, assumed and assigned, or rejected and instead such agreements shall ride


                                                       19
WEIL:\97193774\1\41703.0011
through the Chapter 11 Cases unaffected in any respect; (b) none of the Debtors’ rights with

respect to the Freddie Mac Agreements or the loans serviced by the Debtors on behalf of Freddie

Mac shall be transferred, sold, or otherwise conveyed to the Buyers (or any other entity) absent

Freddie Mac’s express written consent; (c) the Debtors, the Wind Down Estates, and the Plan

Administrator shall perform all obligations, and pay all claims and amounts due, under the

Freddie Mac Agreements (and any other agreements with Freddie Mac) whether arising prior to

or after the Commencement Date and are directed to maintain compliance with the Freddie Mac

Assurances of Future Performance (as set forth on Schedule 2 to the Final Order (I) Authorizing

Debtors to Continue Origination and Servicing of Forward Mortgage Loans in Ordinary Course

and Granting Related Relief and (II) Modifying Automatic Stay on a Limited Basis to Facilitate

Debtors’ Ongoing Operations [ECF No. 224]) pending any transfer of servicing approved by

Freddie Mac; and (d) Freddie Mac’s rights, powers, prerogatives, remedies, payment or lien

priorities, lien rights, security interests, and claims against the Debtors or any other entity shall

not be discharged, enjoined, impaired, released, modified, or limited in any respect.

                    33.       Freddie Mac shall not be required to file a proof of claim, an

administrative expense claim, or take any other action to preserve any of its rights, claims, or

defenses against the Debtors, all of which are expressly preserved and shall survive entry of this

Order, the Third Amended Plan’s discharge and injunction provisions, and the effectiveness of

the Third Amended Plan. If the Debtors, the Wind Down Estates, or the Plan Administrator fail

to satisfy all of the obligations owing to Freddie Mac, then Freddie Mac shall be permitted to

seek recovery against the Debtors, the Wind Down Estates, or the GUC Recovery Trust (as

applicable). Neither the automatic stay nor any post-confirmation injunction shall apply to

Freddie Mac’s exercise of any rights or remedies under the Freddie Mac Agreements (or any




                                                  20
WEIL:\97193774\1\41703.0011
other agreement), including with respect to any collateral securing Freddie Mac’s claims or with

respect to Freddie Mac’s rights to unilaterally terminate or transfer servicing of loans owned by

Freddie Mac.

                    34.       Immediately upon entry of this Order, the Debtors, the Wind Down

Estates, and the Plan Administrator are authorized to enter into, and perform under, any

agreements or settlements with Freddie Mac, including with respect to the resolution of claims,

the termination of servicing rights, or the transfer of servicing rights, without further court

approval or order.

                                    Provisions for Governmental Units

                    35.       As to any Governmental Unit (as defined in section 101(27) of the

Bankruptcy Code), nothing in the Third Amended Plan or this Order shall limit or expand the

scope of discharge, release or injunction to which the Debtors, the Wind Down Estates,

Reorganized RMS, the Buyers, or the GUC Recovery Trust are entitled to under the Bankruptcy

Code, if any. The discharge, release, and injunction provisions contained in the Third Amended

Plan and this Order are not intended and shall not be construed to bar any Governmental Unit

from, subsequent to this Order, pursuing any police or regulatory action.

                    36.       Accordingly, notwithstanding anything contained in the Third Amended

Plan or this Order to the contrary, nothing in the Third Amended Plan or this Order shall

discharge, release, impair or otherwise preclude: (1) any liability to any Governmental Unit that

is not a “claim” within the meaning of section 101(5) of the Bankruptcy Code; (2) any Claim of

any Governmental Unit arising on or after the Effective Date; (3) any valid right of setoff or

recoupment of any Governmental Unit against any of the Debtors; or (4) any liability of the

Debtors, the Wind Down Estates, Reorganized RMS, the Buyers, or the GUC Recovery Trust

under police or regulatory statutes or regulations to any Governmental Unit as the owner, lessor,


                                                    21
WEIL:\97193774\1\41703.0011
lessee or operator of property that such entity owns, operates or leases after the Effective Date.

Nor shall anything in this Order or the Third Amended Plan: (i) enjoin or otherwise bar any

Governmental Unit from asserting or enforcing, outside the Bankruptcy Court, any liability

described in the preceding sentence; or (ii) divest any court, commission, or tribunal of

jurisdiction to determine whether any liabilities asserted by any Governmental Unit are

discharged or otherwise barred by this Order, the Third Amended Plan, or the Bankruptcy Code.

                    37.       Nothing in this Order or the Third Amended Plan shall release or

exculpate any non-debtor, including any Released Parties and/or Exculpated Parties, from any

liability to any Governmental Unit, including but not limited to any liabilities arising under the

Internal Revenue Code, the environmental laws, or the criminal laws against the Released Parties

and/or Exculpated Parties, nor shall anything in this Order or the Third Amended Plan enjoin any

Governmental Unit from bringing any claim, suit, action or other proceeding against any non-

debtor for any liability whatsoever; provided, however, that the foregoing sentence shall not

(x) limit the scope of discharge granted to the Debtors and Reorganized RMS under sections 524

and 1141 of the Bankruptcy Code, or (y) diminish the scope of any exculpation to which any

party is entitled under section 1125(e) of the Bankruptcy Code.

                    38.       Nothing contained in the Third Amended Plan or this Order (including

Schedules 1 and 2) shall be deemed to determine the tax liability to a Governmental Unit of any

person or entity, including but not limited to the Debtors, the Wind Down Estates, Reorganized

RMS, the Buyers, and the GUC Recovery Trust, nor shall the Third Amended Plan or this Order

be deemed to have determined the federal tax treatment of any item, distribution, or entity,

including the federal tax consequences of this Third Amended Plan, the Reverse Investment

Transaction (as defined in Schedule 1 to this Order), or the Forward Sale Transaction, nor shall




                                                    22
WEIL:\97193774\1\41703.0011
anything in the Third Amended Plan or this Order be deemed to have conferred jurisdiction upon

the Bankruptcy Court to make determinations as to federal tax liability and federal tax treatment

except as provided under 11 U.S.C. § 505.

                    39.       With respect to any Governmental Unit, nothing in the Third Amended

Plan, this Order, or any schedules to the Third Amended Plan or this Order, including the four

paragraphs above, shall limit or expand the meaning or effect of section 1141(c) of the

Bankruptcy Code with respect to the sale transactions set forth in the Asset Purchase Agreement

and the Stock and Asset Purchase Agreement, including but not limited to the provision that “the

property dealt with by the plan is free and clear of all claims and interests of creditors, equity

security holders, and of general partners in the debtor.” With respect to any property transferred

in the Reverse Sale Transaction (as described in Schedule 1 to this Order) and the Forward Sale

Transaction (as described in Schedule 2 to this Order), nothing in the Plan, this Order (including

any schedule), the Asset Purchase Agreement, or the Stock and Asset Purchase Agreement (as

applicable) releases, nullifies, precludes or enjoins the enforcement of any liability to a

Governmental Unit under police and regulatory statutes or regulations (including but not limited

to environmental laws or regulations), and any associated liabilities for penalties, damages,

restitution, cost recovery, or injunctive relief that any entity would be subject to as the owner,

lessor, lessee, or operator of the property after the date of entry of this Order; provided, however,

that all parties’ rights and defenses under non-bankruptcy law are fully preserved. Nothing

contained in this Order (including any schedule), the Third Amended Plan, the Asset Purchase

Agreement, or the Stock and Asset Purchase Agreement (as applicable) shall in any way

diminish the obligation of any entity, including the Debtors and the Buyers, to comply with

environmental laws. Nothing in the Third Amended Plan, this Order (including any schedule),




                                                    23
WEIL:\97193774\1\41703.0011
the Asset Purchase Agreement, or the Stock and Asset Purchase Agreement (as applicable)

authorizes the transfer to the Buyers of any licenses, permits, registrations, or governmental

authorizations and approvals without the Buyer’s compliance with all applicable legal

requirements under non-bankruptcy law governing such transfers.

                                             IRS Settlement

                    40.       New WEI, Inc. (“New WEI”), on its own behalf and as common parent

and agent for its consolidated group and subsidiaries, and the United States of America

(the “United States”), by and through the Internal Revenue Service (the “IRS”), have agreed on

a global settlement in principle of the unpaid consolidated income tax liabilities of New WEI, its

consolidated group and its subsidiaries (together, the “New WEI Group” (formerly, the Walter

Energy, Inc., Walter Industries, Inc., Hillsborough Holdings Corp., and Jim Walter Corporation

consolidated group)) for the tax years ended August 31, 1983, through 1987; May 31, 1990,

through 1994; May 31, 2000; December 31, 2000, through 2002; and December 31, 2004,

through 2006, plus interest thereon (collectively, the “New WEI Group Tax Liabilities” or

“New WEI Group Tax Debts”). New WEI and the United States have agreed in principle to

settle the New WEI Group Tax Liabilities for the sum of approximately $37,397,495.92 as of

January 31, 2019, plus interest thereon (totaling approximately $39 million as of September 30,

2019) (the “New WEI Settled Tax Liabilities”), subject to and conditioned upon approval of a

full and controlling written settlement agreement by the United States Bankruptcy Court for the

Northern District of Alabama (“Alabama Bankruptcy Court”), In re New WEI, Inc., et al.,

Case No. 15-02741-TOM7 and Hillsborough Holdings Corp. v. United States, Adv. Proc. No.

15-00127-TOM (the “New WEI Settlement”).

                    41.       Certain of the Debtors and Mueller Water Products, Inc. (“Mueller

Water”), as former members of the New WEI Group, may be severally liable for the New WEI


                                                   24
WEIL:\97193774\1\41703.0011
Group Tax Debts. See 26 C.F.R. § 1.1502-6(a). Accordingly, in recognition of certain of the

Debtors’ and Mueller Water’s potential respective several obligations for the New WEI Group

Tax Liabilities, the Debtors and Mueller Water have agreed that they will pay the New WEI

Settled Tax Liabilities as follows: (a) the Debtors shall pay in the manner set forth in Paragraphs

42 and 43, below (the “Debtors’ Payment”), an amount that is estimated to be approximately

$16.5 million as of September 30, 2019; and (b) Mueller Water shall pay the balance of the New

WEI Settled Tax Liabilities after taking into account the Debtors’ Payment, an amount that is

estimated to be approximately $22.5 million as of September 30, 2019.

                    42.       The Debtors agree that they shall fund the Debtors’ Payment as follows:

(a) by authorizing the IRS to set off the overpayments of consolidated income taxes of Ditech

Holding Corporation and its subsidiaries (together, the “Ditech Group”) for the tax years 2013

and 2014 net of the agreed tax deficiencies of the Ditech Group for the tax years 2015 and 2016

in the approximate amounts of $280,000 and $204,000, respectively (subject to interest netting,

if applicable, pursuant to 26 U.S.C. § 6621(d)) (the “Ditech Group Overpayments”), an amount

estimated to be approximately $13.8 million, including interest thereon as of September 30,

2019, against the New WEI Settled Tax Liabilities, and with respect to the Ditech Group

Overpayments, the Debtors shall be deemed to have fully, finally and forever surrendered,

relinquished and released any right, title or interest in such overpayments; and (b) upon

occurrence of the Effective Date, the Debtors shall deposit the sum of $2,735,000 in an escrow

account for the benefit of the IRS (the “IRS Escrowed Amount”), and with respect to said

escrow account, the Debtors shall be deemed to have waived any and all rights to challenge the

IRS’s ability to collect from that account once the New WEI Settlement is approved by the

Alabama Bankruptcy Court.




                                                     25
WEIL:\97193774\1\41703.0011
                    43.       Within five calendar days of the later of (i) entry of an order by the

Alabama Bankruptcy Court approving the New WEI Settlement, or (ii) the Effective Date,

(1) the Debtors shall cause the IRS Escrowed Amount to be disbursed to the United States, and

(2) the IRS shall set off the Ditech Group Overpayments against the New WEI Settled Tax

Liabilities. To the extent the automatic stay of section 362 of the Bankruptcy Code applicable in

Debtors’ bankruptcy cases would otherwise bar such setoff, the Court finds that cause pursuant

to section 362(d) exists, and the stay is hereby modified to permit the IRS to effect such a setoff.

                    44.       Upon the United States’ receipt of the Debtors’ Payment in full, as

described above, the Debtors, the Ditech Group, the Released Parties, and the Related Parties

shall be deemed fully and forever released and discharged from any and all civil liabilities or

obligations arising out of or in connection with the New WEI Group Tax Liabilities by the

United States (including the IRS) and Mueller Water or that were or could have been raised in

the pending cases. Within ten calendar days of the United States’ receipt of the Debtors’

Payment in full, the IRS shall withdraw its Proof of Claim in Debtors’ bankruptcy, Claim No.

24019. If the IRS fails to withdraw Claim No. 24019 within such time period, Claim No. 24019

shall be deemed withdrawn in its entirety with prejudice.

                    45.       For the avoidance of doubt, nothing in Paragraphs 40 or 44 of this Order

shall or shall be construed to impose any liability on the Buyers and Reorganized RMS on

account of the New WEI Group Tax Liabilities or the New WEI Settled Tax Liabilities,

including the Debtors’ Payment.

                    46.       For the avoidance of doubt, nothing in the Third Amended Plan, the Plan

Supplement, this Order (including the findings of fact and conclusions of law set forth in

Schedules 1 and 2 attached hereto and incorporated herein), the Asset Purchase Agreement




                                                      26
WEIL:\97193774\1\41703.0011
(Forward Business), the Stock and Asset Purchase Agreement (Reverse Business), or the GUC

Recovery Trust Agreement, including any amendments, supplements or modifications thereto,

shall discharge, release, extinguish, terminate, modify, impair or otherwise preclude the United

States’ right to offset any overpayments of tax of Ditech Holding Corporation and its subsidiaries

(and any successors thereto), plus interest thereon, against New WEI Group’s unpaid tax debts

(to the extent such offset rights exist), as described further in the Internal Revenue Service’s

proof of claim and the United States’ objection to confirmation. The Debtors, Wind Down

Estates, GUC Recovery Trustee, and Plan Administrator retain the right to dispute any such

asserted right of offset by the IRS, except with respect to the setoff of the Ditech Group

Overpayments against the New WEI Settled Tax Liabilities, provided for in paragraphs 42

through 44 of this Order.

                                               U.S. Trustee

                    47.       For the avoidance of doubt, the discharge, release, and injunction

provisions contained in the Third Amended Plan and this Order are not intended and shall not be

construed to bar the United States Trustee Program from enforcing any liabilities relating to the

conduct described in that certain pending Memorandum of Understanding between Ditech and

the United States Trustee Program. Nothing contained in this Order or the Third Amended Plan

shall (1) release or exculpate any non-debtor, including any Released Parties and/or Exculpated

Parties, from any liabilities to a Governmental Unit relating to the conduct addressed in that

certain pending Memorandum of Understanding between Ditech and the United States Trustee

Program, or (2) be construed to change, amend, or deem ineffective the terms of that

Memorandum of Understanding.




                                                    27
WEIL:\97193774\1\41703.0011
                                             Taxing Authorities

                    48.       Holders of Allowed Priority and/or Secured Tax Claims (“Tax Claims”)

shall retain their tax liens to the same validity, extent, and priority as existed on the

Commencement Date until all validly determined taxes and related interest, penalties, and fees

(if any) have been paid in full. To the extent they are not paid in the ordinary course of business,

payment of Tax Claims shall include interest through the date of payment at the applicable state

statutory rate as set forth in sections 506(b), 511, and 1129 of the Bankruptcy Code.

                    49.       Delinquent property taxes, penalties, and interest are to be paid in full

from the proceeds of the sale, at the time of the closing of the Sale Transactions, and the ad

valorem tax liens for the 2019 tax year are hereby expressly retained until payment by the

Debtors and Buyers of the 2019 ad valorem taxes, as apportioned and prorated between those

parties pursuant to the Stock and Asset Purchase Agreement and the Asset Purchase Agreement

(as applicable), and any penalties or interest which may ultimately accrue to those taxes in the

ordinary course of business.

                                                   Sureties

                    50.       Notwithstanding any other provision of (i) this Order (including the

Schedules), (ii) the Third Amended Plan, (iii) the Plan Supplement, (iv) the Sale Transactions

(including any order or purchase agreements related thereto), and (v) any amended versions of

the foregoing (the “Confirmation and Sale Documents”), the rights of International Fidelity

Insurance Company and Allegheny Casualty Company (collectively, the “Surety”) against the

Debtors and Wind Down Estates in connection with (a) the surety bonds issued by the Surety in

connection with the business operations of any of the Debtors and/or non-Debtor affiliates

(collectively, the “Bonds”); (b) that certain Agreement of Indemnity, dated July 16, 2018,

between Ditech Holding Corporation and the Surety (the “Indemnity Agreement”); (c) that


                                                      28
WEIL:\97193774\1\41703.0011
certain Cash Collateral Escrow Agreement, dated February 8, 2018, between Walter Investment

Management Corp. and the Surety (the “Cash Collateral Agreement”) (sections (a) through (c)

herein collectively, the “Surety Documents”); and (d) the cash collateral held by the Surety in

connection with the Bonds and pursuant to the Indemnity Agreement and the Cash Collateral

Agreement in the amount of $15,000,000 (the “Cash Collateral”) are neither affected nor

impaired by the Confirmation and Sale Documents. Nothing in the Confirmation and Sale

Documents shall restrict, limit, transfer or otherwise negatively impact the Surety’s rights against

the Debtors or Wind Down Estates. Nothing in the Confirmation and Sale Documents shall

restrict, limit, transfer, or otherwise negatively impact the Surety’s right to hold and/or apply

collateral, including, but not limited to, the Cash Collateral in accordance with the terms of the

Indemnity Agreement, Cash Collateral Agreement, and/or applicable law. Notwithstanding any

provision in the Confirmation and Sale Documents:

      (a)      Surety has a trust fund claim and the Surety may continue to hold trust funds to apply

               against any and all liability for losses and/or expenses in accordance with the terms of

               the Indemnity Agreement;

      (b)      All set-off and recoupment rights of Surety and obligees pursuant to the Bonds are

               preserved against the Debtors and Wind Down Estates; to the extent that any sales are

               free and clear of set-off and recoupment rights of Surety and any obligees under any

               of the Bonds, such rights may be asserted against the proceeds of any sale in the same

               priority as may have existed against the asset being sold pre-closing;

      (c)      The Surety Documents may not be assumed, assumed and assigned, or otherwise used

               for the benefit of the Buyers, Debtors, Reorganized RMS, Wind Down Estates, and/or

               the Plan Administrator or any related entities without the Surety’s express consent;




                                                   29
WEIL:\97193774\1\41703.0011
      (d)      The Debtors, Wind Down Estates, and/or Plan Administrator (collectively, the

               “Debtor Entities”) shall not be permitted to use the Bonds after the Effective Date of

               the Third Amended Plan without the Surety’s express consent. To the extent the

               Bonds are required for operations post-Effective Date and the Surety does not consent

               to the use of such Bonds, the Debtor Entities will have replacement bonds in place

               prior to the Effective Date;

      (e)      The Surety reserves all of its rights to modify, extend, or cancel any and all existing

               Bonds in accordance with the Indemnity Agreement to the extent permitted by law;

      (f)      The Surety has no obligation to issue any new bonds to any entity;

      (g)      For the avoidance of doubt, the third-party releases in the Third Amended Plan shall

               not purport to release claims held by the Surety or the obligees under the Bonds;

      (h)      The Surety retains its claims against individual Debtors, and such claims are not

               reduced or consolidated into one claim;

      (i)      The Debtor Entities shall not knowingly destroy any books or records that they may

               possess pertaining to any of the Debtors’ obligations which relate to the Bonds that

               have not been fully released or otherwise fully discharged, and, if the Surety receives

               a claim under any of the Bonds, any books and/or records that may then be in the

               possession of the Debtor Entities related to such claim shall be produced to the Surety

               upon written request.

The rights of the Debtors and the Wind Down Estates, as applicable, to raise any objections,

claims, or defenses in connection with subsections (a), (b), (e), and (h) of this paragraph

(including the right to amend the provisions in this paragraph as agreed to with the Surety (and,




                                                   30
WEIL:\97193774\1\41703.0011
to the extent any such amendment affects the Buyer(s) and/or Reorganized RMS, the Buyer(s)

and/or Reorganized RMS, as applicable) without further Court order) are fully preserved.

                                         Consumer Representative

                    51.       The Consumer Representative Agreement shall become effective on the

Effective Date and a Consumer Representative shall be appointed and have all powers necessary

to establish a Consumer Creditor Reserve as a trust and implement the provisions of the

Consumer Representative Agreement and administer the Consumer Creditor Reserve, including,

without limitation, the power to: (i) reconcile and resolve of Consumer Creditor Claims,

(ii) hold, manage and administer the Consumer Creditor Recovery Cash Pool, (iii) distribute the

Consumer Creditor Net Proceeds to holders of Allowed Consumer Creditor Claims, (iv) facilitate

inquiries by Borrowers with respect to the obligations of the Wind Down Estates, Forward

Buyer, Reverse Buyer, and Reorganized RMS to reasonably investigate alleged errors in the

prior servicing or accounting of the loan asserted by any Borrower and, if warranted, correct

such errors in accordance with Sections 4.6(b) and 5.6(d) of the Third Amended Plan, and

(v) otherwise perform the functions and take the actions provided for in the Consumer

Representative Agreement or permitted in the Third Amended Plan and/or this Order or in any

other agreement executed pursuant to the Third Amended Plan. In the event of a conflict

between the provisions of this Order (including its schedules) and the Third Amended Plan, on

the one hand, and the Consumer Representative Agreement and/or any other agreement executed

pursuant to the Third Amended Plan, on the other hand, the relevant provisions of this Order

(including its schedules) and/or the Third Amended Plan shall govern.

                    52.       To facilitate the appointment of the Consumer Representative and provide

for the efficient administration of its duties, the Consumer Creditors’ Committee,

notwithstanding section 12.9 of the Third Amended Plan, shall continue to exist and retain


                                                      31
WEIL:\97193774\1\41703.0011
professionals, for a period of no more than three (3) weeks (unless otherwise agreed to by the

Term Lenders) (the “Consumer Representative Transition Period”), for the limited purpose of

assisting the Consumer Representative in its duties. For the avoidance of doubt, the fees and

expenses of any professionals retained by the Consumer Creditors’ Committee during the

Consumer Representative Transition Period shall be paid by the Reorganized Debtors pursuant to

section 2.2(d) of the Third Amended Plan, but shall not exceed $80,000 in the aggregate.

                                               Miscellaneous

                    53.       With respect to executory contracts and/or unexpired leases of

nonresidential real property that are being assumed or assumed and assigned pursuant to the

Third Amended Plan and this Order, the Cure Amounts set forth in the Cure Notices5 only relate

to any outstanding prepetition amounts owed by the Debtors. The Debtors shall continue to

timely perform in the ordinary course of business and in accordance with the terms of such

executory contracts and/or unexpired leases of nonresidential real property with respect to

obligations accruing postpetition as required under section 365 of the Bankruptcy Code until the

Effective Date, at which time the Wind Down Estates, Reorganized RMS, or the Forward Buyer,

as applicable, will assume responsibility of performing under the assumed and assumed and

assigned executory contracts and/or unexpired leases with respect to obligations accruing from

and after the Effective Date.

                    54.       No Waiver of Rights and Defenses. Except as otherwise agreed, the

provisions of the Third Amended Plan and this Order shall not enjoin, impair, prejudice, have


5
      “Cure Notices” means collectively, the Notice of Cure Costs and Potential Assumption or Assumption and
      Assignment of Executory Contracts and Unexpired Leases of Debtors (ECF No. 824); Supplemental Notice of
      Cure Costs and Potential Assumption or Assumption and Assignment of Executory Contracts and Unexpired
      Leases of Debtors (ECF No. 834); and Second Supplemental Notice of Cure Costs and Potential Assumption or
      Assumption and Assignment of Executory Contracts and Unexpired Leases of Debtors (ECF No. 1013).




                                                      32
WEIL:\97193774\1\41703.0011
any preclusive effect upon, or otherwise affect the rights of any Creditor to effectuate, subject to

advance Bankruptcy Court approval, a defensive right of recoupment pursuant to common law or

defensive right of setoff pursuant to common law or otherwise in accordance with section 553 of

the Bankruptcy Code against the Debtors, the Wind Down Estates or the GUC Recovery Trust,

as applicable (subject to the Debtors’, Wind Down Estates’ or GUC Recovery Trust’s rights to

contest the validity of such asserted right of setoff or recoupment); provided, however, that no

such rights of recoupment and/or setoff may be asserted against the Buyers, Reorganized RMS,

or any of their respective affiliates, successors, and assigns. This paragraph shall not affect or

limit Sections 4.6 or 5.6(d) of the Third Amended Plan with respect to the Borrowers.

                    55.       For the avoidance of doubt, and notwithstanding anything to the contrary

in this Order, nothing in this Order shall be deemed to give a Borrower a right to payment,

allowed Claim or any other right against the Debtors’ Estates by virtue of entry of this Order, and

all of the Debtors’ defenses, Claims and other rights and actions with regard to the distribution of

assets of the Debtors’ Estates, whether in law or equity, are expressly preserved.

                    56.       Borrower Rights. For the avoidance of doubt, notwithstanding any other

provisions of the Confirmation and Sale Documents, nothing in this Order or any other

Confirmation and Sale Documents shall be deemed to limit Borrowers’ rights under, inter alia,

Sections 4.6, 5.2(c), and 5.6(d) of the Third Amended Plan.

                    57.       National Founders Facility Resolution. The Debtors shall take all steps

necessary to effectuate the National Founders Resolution, and such National Founders

Resolution is hereby approved in complete resolution of the National Founders Objection,

including the following: the Debtors, Reorganized RMS, and the Reverse Buyer, as applicable,

shall, in good faith and in cooperation with National Founders in all respects, take all steps




                                                     33
WEIL:\97193774\1\41703.0011
necessary to (a) prior to the Effective Date, continue to service the National Founders Mortgage

Assets, the TRM, LLC Portfolio, and the Low Valley Trust Portfolio pursuant to the National

Founders Servicing Agreement and TRM, LLC Servicing Agreement, as applicable; (b) on and

after the Effective Date, continue to service the National Founders Mortgage Assets, the TRM,

LLC Portfolio, and the Low Valley Trust Portfolio pursuant to an interim subservicing

agreement between Reorganized RMS and National Founders, which interim subservicing

agreement shall be negotiated and agreed to by National Founders and the Reverse Buyer (which

agreement shall be binding on Reorganized RMS) in good faith prior to the Effective Date,

reflect commercially reasonable and market-based terms, and be effective until such time as

National Founders, using commercially reasonable efforts to do so as soon as practicable,

appoints a successor servicer (such date the “Appointment of a Successor Servicer”); (c) upon

the Appointment of a Successor Servicer, or as soon thereafter as practicable, transfer servicing

of the National Founders Mortgage Assets as set forth in the National Founders Servicing

Agreement to a successor servicer designated by National Founders; (d) upon the Appointment

of a Successor Servicer, or as soon thereafter as practicable, transfer servicing of the TRM, LLC

Portfolio and Low Valley Trust Portfolio pursuant to the TRM, LLC Servicing Agreement from

RMS to a servicer designated by National Founders; (e) upon the Effective Date, the Debtors

shall transfer and shall be deemed to transfer to National Founders (or its designee) all of their

rights, title and interest in and to the RMS SPV Equity to National Founders (or its designee),

and in accordance with section 1141 of the Bankruptcy Code, the RMS SPV Equity shall

automatically vest in National Founders (or its designee) free and clear of all Claims and Liens,

and such transfer shall be exempt from any stamp, real estate transfer, mortgage reporting, sales,

use or other similar tax in accordance with section 1146 of the Bankruptcy Code; and (f) upon




                                               34
WEIL:\97193774\1\41703.0011
the Effective Date, or as soon thereafter as practicable as agreed upon between the parties, the

Debtors or Reorganized RMS, as applicable, shall transfer and shall be deemed to transfer to

National Founders (or its designee) all of their rights, title and interest in and to the bare legal

title of the Mortgage Assets and the Collateral Accounts, including any Mortgage Asset

Proceeds, and in accordance with section 1141 of the Bankruptcy Code, the bare legal title of the

Mortgage Assets and the Collateral Accounts, including any Mortgage Asset Proceeds shall

automatically vest in National Founders (or its designee) free and clear of all Claims and Liens,

and such transfer shall be exempt from any stamp, real estate transfer, mortgage reporting, sales,

use or other similar tax in accordance with section 1146 of the Bankruptcy Code. For the

avoidance of doubt, the transfer of RMS SPV Equity, bare legal title of the Mortgage Assets, the

Collateral Accounts, and the Mortgage Asset Proceeds, shall be transferred, free and clear of

Claims and Liens other than the National Founders Permitted Liens. The cost of effectuating the

transfer of the Servicing Agreements shall be borne by National Founders; provided, however,

notwithstanding Section 10.6 of the Third Amended Plan, the Reserved Reimbursement Claims 6

are preserved in all respects.

                    58.       Nothing in the Third Amended Plan, Plan Supplement, or this Order shall

waive, release, discharge, enjoin or otherwise limit (a) any rights or any defenses, including for

setoff, of TIAA, FSB f/k/a Everbank against the Debtors, in connection with the Mortgage

Servicing Rights Purchase and Sale Agreement dated October 30, 2013, between TIAA, FSB

f/k/a Everbank and Ditech Financial LLC f/k/a Green Tree Servicing LLC (“2013 MSR PSA”)


6
      “Reserved Reimbursement Claims” means any and all rights of National Founders under the DIP Order, the
      Bankruptcy Code, or National Founder Facility to assert a claim for reimbursement of costs and expenses in
      connection with the National Founders Resolution; provided, however, that the Debtors or the successor in
      interest to the Debtors’ Estates shall retain all rights to object to such claims.




                                                      35
WEIL:\97193774\1\41703.0011
and the Amended and Restated Mortgage Servicing Rights Purchase and Sale Agreement dated

May 20, 2015, between TIAA, FSB f/k/a Everbank and Ditech Financial LLC f/k/a Green Tree

Servicing LLC (“2015 MSR PSA”); or (b) any claims of TIAA, FSB f/k/a Everbank against the

Debtors in connection with the 2013 MSR PSA and 2015 MSR PSA, as asserted in Claim No.

21420, as may be amended.

                    59.       The Objection of Bank of America, N.A. to the Plan, the Proposed Sales,

and Related Matters Set For Hearing on August 7, 2019 [ECF No. 941] (the “BANA

Objection”) is adjourned with respect to issues raised in the BANA Objection other than setoff

or recoupment rights, to a date and time to be mutually agreed by the Debtors and Bank of

America, N.A. (including any of its affiliates doing business with the Debtors, collectively

“BANA”) prior to the closing of the Reverse Investment Transaction (as defined in Schedule 1),

and BANA’s rights as to such issues and the Debtors’ rights to raise any objections to such

issues are fully preserved.

                    60.       Preservation of BANA and Nationstar Setoff and Recoupment.

Notwithstanding anything to the contrary contained in this Order, the provisions of the Third

Amended Plan or the Plan Supplement, except as provided in this paragraph and subject to

compliance with section 553 of the Bankruptcy Code as to setoff rights arising before the

Commencement Date, all rights of setoff or recoupment of BANA and Nationstar Mortgage LLC

(including any of its affiliates doing business with the Debtors, collectively “Nationstar”),

respectively, against the Debtors (including the rights of setoff provided in Section 5.2(b) of the

Third Amended Plan) are preserved and retained and shall not be enjoined, impaired, prejudiced,

discharged, or released against the Debtors, the Wind Down Estates, or the GUC Recovery Trust,

and each of BANA and Nationstar shall be entitled to assert any and all setoff and recoupment




                                                     36
WEIL:\97193774\1\41703.0011
rights against the Debtors, the Wind Down Estates, or the GUC Recovery Trust. For so long as

the Bankruptcy Cases are open or the Wind Down Estates or GUC Recovery Trust are in

existence, a determination on the merits of BANA’s or Nationstar’s asserted setoff and

recoupment rights shall either be made by agreement of the parties, who shall negotiate in good

faith to resolve any dispute, or failing that, a court of competent jurisdiction, absent which,

BANA or Nationstar may not effectuate any setoff or recoupment. For the sake of clarity, the

Bankruptcy Court retains non-exclusive jurisdiction to adjudicate the merits of BANA’s or

Nationstar’s asserted setoff and recoupment rights. Other than rights, claims, liabilities, and

obligations arising under Transferred Contracts (as defined in the Stock and Asset Purchase

Agreement and the Asset Purchase Agreement) as part of the Sale Transactions, all receivables

asserted by the Debtors relating to BANA or Nationstar or arising under the (a) Agreement for

the Flow Purchase and Sale of Mortgage Servicing Rights dated October 31, 2018; (b) Mortgage

Servicing Rights Purchase and Sale Agreement dated January 6, 2013; (c) Flow Subservicing

Agreement dated May 23, 2012; (d) Flow Servicing Agreement dated November 27, 2012 (CC-

20003); (e) Settlement Agreement and Mutual Release dated December 31, 2018; (vi) Second

Settlement Agreement and Mutual Release dated May 20, 2019; (f) Flow Servicing Agreement

dated as of March 1, 2011 (CC-10180); and (g) Investor Agreement (CC-20004) are deemed to

be “Excluded Assets” (as defined in the Stock and Asset Purchase Agreement and the Asset

Purchase Agreement). Accordingly, effective as of the Effective Date, such receivables will be

the exclusive property of the Debtors, the Wind Down Estates, or the GUC Recovery Trust.

                    61.       Notwithstanding Bankruptcy Rule 3020(e), the terms and conditions of

this Order will be effective and enforceable immediately upon its entry.




                                                    37
WEIL:\97193774\1\41703.0011
                    62.       Except as otherwise provided in section 1141(d)(3) of the Bankruptcy

Code, subject to the occurrence of the Effective Date, on and after the entry of this Order, the

provisions of the Third Amended Plan shall bind every holder of a Claim against or Interest in

any Debtor and inure to the benefit of and be binding on such holders’ respective successors and

assigns, regardless of whether the Claim or Interest of such holder is impaired under the Third

Amended Plan and whether such holder has accepted the Third Amended Plan.

                    63.       Each federal, state, commonwealth, local, foreign, or other governmental

agency is hereby authorized to accept any and all documents, mortgages, and instruments

necessary or appropriate to effectuate, implement or consummate the transactions contemplated

by the Third Amended Plan.

                    64.       This Court retains jurisdiction, pursuant to its statutory powers under 28

U.S.C. § 157(b)(2), to, among other things, interpret, implement, and enforce the terms and

provisions of this Order, all amendments thereto, and any waivers and consents thereunder,

including, but not limited to, retaining jurisdiction to (a) compel delivery of the Acquired Assets

and issuance of equity securities in Reorganized RMS, as applicable, to the Buyers; (b) interpret,

implement, and enforce the provisions of this Order, the Asset Purchase Agreement, and the

Stock and Asset Purchase Agreement; (c) protect the Buyers against any Interests against the

Sellers or the Acquired Assets of any kind or nature whatsoever, and (iv) enter any order under

section 365 of the Bankruptcy Code.

Dated:                , 2019
          New York, New York


                                                    THE HONORABLE JAMES L. GARRITY, JR.
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                      38
WEIL:\97193774\1\41703.0011
                                                SCHEDULE 1

                                   Stock and Asset Purchase Agreement1

IT IS HEREBY FOUND AND DETERMINED THAT:

                    A.        Findings of Fact and Conclusions of Law. The findings and conclusions

set forth in this Order constitute the Court’s findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure, made applicable herein by Bankruptcy Rules

7052 and 9014. To the extent any findings of fact constitute conclusions of law, or any conclusions

of law constitute findings of fact, they are adopted as such.

                    B.        Jurisdiction.   This Court has jurisdiction over the issuance of the

Reorganized RMS Stock to the Reverse Buyer and sale of Acquired Assets and the assumption of

the Assumed Liabilities (collectively, the Acquired Assets and the Assumed Liabilities, the “RMS

Assets”) in accordance with the Stock and Asset Purchase Agreement (the “Reverse Investment

Transaction”) pursuant to 28 U.S.C. §§ 157 and 1334, and this matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(A) and (N).

                    C.        Notice and Opportunity to Object. As evidenced by the affidavits and

certificates of service and publication notice previously filed with the Court, due, proper, timely,

adequate, and sufficient notice of the Bidding Procedures Motion, the Bidding Procedures Order,

the Bidding Procedures, the Sale Transaction, including the Reverse Investment Transaction, the

Stock and Asset Purchase Agreement, the Notice of Designation of Stalking Horse Bid and Request

for Approval of Stalking Horse Bid Protections (Reverse Business) [ECF No. 724], the Notice of

Cure Costs and Potential Assumption or Assumption and Assignment of Executory Contracts and


1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Third Amended Plan or the Stock and Asset Purchase Agreement (as amended, modified, and supplemented
      from time to time), as applicable, or as the context otherwise requires.




WEIL:\97193783\1\41703.0011
Unexpired Leases of Debtors [ECF No. 824], Notice of Assumption and Assignment of Executory

Contracts and Unexpired Leases of Debtors (Reverse Buyer) (ECF No. 839) (the “Initial

Assumption and Assignment Notice”), Supplemental Notice of Assumption of Executory

Contracts and Unexpired Leases of Debtors and Removal of Executory Contracts and Unexpired

Leases from Transferred Contracts Schedule (Reorganized RMS) [ECF No. 1101] (the

“Supplemental Assumption Notice”), the Third Amended Plan, and the Confirmation Hearing

have been provided in compliance with the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules, the Case Management Order, the Disclosure Statement Order, and Bidding Procedures

Order to all interested Persons and entities.

                    D.        Title to the RMS Assets. Subject to Sections 4.6(b) and 5.6(d) of the Third

Amended Plan, the RMS Assets constitute property of RMS’s Estate and good title is presently

vested in RMS within the meaning of section 541(a) of the Bankruptcy Code.2 Except as provided

in the Stock and Asset Purchase Agreement and subject to Sections 4.6(b) and 5.6(d) of the Third

Amended Plan, RMS is the sole and rightful owner of such RMS Assets with all rights, title and

interests to the RMS Assets, and no other person has any ownership right, title, or interests therein.

                    E.        Extensive Efforts by Debtors. As of the Commencement Date and for a

period of more than nine months preceding the Commencement Date, the Debtors, with the

assistance of their counsel and other advisors, evaluated strategic alternatives including extensive

marketing efforts. The Debtors have presented credible evidence that they explored various

strategic alternatives for the Debtors’ businesses over an extended period of time and

communicated with numerous parties regarding, among other potential transactions, a possible


2
      Pursuant to the DIP Facilities, certain of the Acquired Assets consisting of mortgage loans originated or acquired
      by the Debtors are currently subject to “repurchase agreements” as defined under Section 101(47) of the
      Bankruptcy Code.




                                                           2
WEIL:\97193783\1\41703.0011
sale of all or substantially all of the Debtors’ assets. The Reverse Investment Transaction is the

result of the Debtors’ extensive efforts in seeking to maximize recoveries to the Debtors’ Estates

for the benefit of creditors.

                    F.        Business Justification.       The Debtors have demonstrated compelling

circumstances and good, sufficient and sound business purposes and justifications for this Court

to approve the issuance and sale of the Reorganized RMS Stock, and the transfer to Reverse Buyer

of the Acquired Assets and the assumption by Reverse Buyer of the Assumed Liabilities in

accordance with the Stock and Asset Purchase Agreement and the Related Agreements pursuant

to sections 1123(a)(5), 1123(b) and 1141(c) of the Bankruptcy Code. In light of the circumstances

of these Chapter 11 Cases and the risk of deterioration in the going concern value of the RMS

Assets pending the issuance of the Reorganized RMS Stock and consummation of the Reverse

Investment Transaction, time is of the essence in (i) consummating the Reverse Investment

Transaction, (ii) preserving the value of the RMS Assets and viability of RMS’s business as a

going concern, and (iii) minimizing widespread and adverse economic consequences for RMS, its

Estates, and its creditors and employees. RMS’s entry into and performance under the Stock and

Asset Purchase Agreement: (x) are a result of due deliberation by RMS and constitute a sound and

reasonable exercise of RMS’s business judgment consistent with its fiduciary duties; (y) provide

value to and are beneficial to RMS’s Estate, and are in the best interests of RMS and its Estate,

creditors and other parties in interest; and (z) are reasonable and appropriate under the

circumstances.

                    G.        Compliance with Bidding Procedures. The Bidding Procedures were

substantively and procedurally fair to all parties, including all potential bidders. The Bidding

Procedures afforded adequate notice and a full, fair, and reasonable opportunity for any Person to




                                                        3
WEIL:\97193783\1\41703.0011
make a higher or otherwise better offer to purchase the RMS Assets. The Debtors, the Reverse

Buyer and their respective counsel and other advisors have complied with the Bidding Procedures

and Bidding Procedures Order in all respects.

                    H.        Adequate Marketing; Highest or Best Offer. Other than the Stock and

Asset Purchase Agreement, no Qualified Bids for the RMS Assets were received by the Debtors

before the Bid Deadline. The Debtors cancelled the Auction in accordance with the Bidding

Procedures Order and, on July 10, 2019, caused the Notice of (I) Cancellation of Auction, (II) Sale

and Confirmation Objection Deadline, and (III) Successful Bidders [ECF No. 830] to be filed with

the Court identifying the Reverse Buyer as the Successful Bidder in accordance with the Bidding

Procedures. As demonstrated by (i) the testimony and other evidence proffered or adduced at the

Confirmation Hearing, and (ii) the representations of counsel made on the record at the

Confirmation Hearing, (a) the Debtors and their advisors have adequately marketed the RMS

Assets and conducted the sale process in compliance with the Bidding Procedures and Bidding

Procedures Order; (b) full, fair, and reasonable opportunity was given to all Persons to make a

higher or better offer to purchase the RMS Assets; (c) no Person, other than the Reverse Buyer,

timely submitted a Qualified Bid in accordance with the Bidding Procedures Order; (d) the Reverse

Buyer submitted the highest and best bid for the RMS Assets and was designated as the Successful

Bidder; (e) the consideration provided by the Reverse Buyer under the Stock and Asset Purchase

Agreement constitutes the highest and best offer for the RMS Assets; (f) the consideration

provided by the Reverse Buyer for the RMS Assets under the Stock and Asset Purchase Agreement

is fair and reasonable consideration for the RMS Assets and constitutes reasonably equivalent

value under the Bankruptcy Code and under the laws of the United States, any state, territory,

possession, or the District of Columbia or any other applicable jurisdiction with laws substantially




                                                    4
WEIL:\97193783\1\41703.0011
similar to the foregoing, (g) the consideration provided by the Reverse Buyer for the RMS Assets

under the Stock and Asset Purchase Agreement provides reasonably equivalent value and

constitutes fair consideration under the Uniform Fraudulent Transfer Act and the Uniform

Fraudulent Conveyance Act; (h) taking into consideration all relevant factors and circumstances,

the Reverse Investment Transaction will provide a greater recovery for the Debtors’ creditors than

would be provided by any other practically available alternative, including liquidation under

chapters 7 or 11 of the Bankruptcy Code; (i) no other Person has offered to purchase the RMS

Assets for greater economic or non-economic value to the Debtors or their Estates; and (j) the

Debtors’ determination that the Reverse Investment Transaction and the Stock and Asset Purchase

Agreement constitutes the highest and best offer for the RMS Assets constitutes a valid, sound and

reasonable exercise of the Debtors’ business judgment.

                    I.        Good Faith; No Collusion. The Stock and Asset Purchase Agreement and

all aspects of the Reverse Investment Transaction were negotiated, proposed, and entered into by

the Debtors and the Reverse Buyer and each of their management, board of directors or equivalent

governing body, officers, directors, employees, agents, members, managers and representatives,

in good faith, without collusion or fraud, and from arms’-length bargaining positions. The Reverse

Buyer has proceeded in good faith in all respects in that, among other things: (i) the Reverse Buyer

has recognized that the Debtors were free to deal with any Person in connection with the marketing

and sale of the RMS Assets; (ii) the Reverse Buyer has complied with the applicable provisions of

the Bidding Procedures Order in all respects; (iii) the Reverse Buyer’s bid was subjected to

competitive Bidding Procedures as set forth in the Bidding Procedures Order; and (iv) all payments

to be made by the Reverse Buyer under the Stock and Asset Purchase Agreement, the Related

Agreements and all other material agreements or arrangements entered into by the Reverse Buyer




                                                     5
WEIL:\97193783\1\41703.0011
and the Debtors in connection with the Reverse Investment Transaction have been disclosed and

are reasonable and appropriate. Neither the Debtors nor the Reverse Buyer, nor any affiliate of

the Reverse Buyer, have engaged in collusion, fraud, or any conduct that would cause or permit

any aspect of the Reverse Investment Transaction, including, without limitation, the Stock and

Asset Purchase Agreement or any Related Agreement, to be avoided or costs or damages to be

imposed. Accordingly, no aspect of the Reverse Investment Transaction, including, without

limitation, the Stock and Asset Purchase Agreement or any Related Agreement, may be avoided

and no party shall be entitled to costs, damages or any other recovery. Specifically, the Reverse

Buyer has not acted in a collusive manner with any Person or entity.

                    J.        Opportunity to Object. In compliance with the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, the Case Management Order, the Disclosure Statement Order,

and the Bidding Procedures Order, a fair and reasonable opportunity to object or be heard with

respect to the Third Amended Plan, the Reverse Investment Transaction, and the Stock and Asset

Purchase Agreement have been afforded to all interested Persons, including, without limitation,

the Objection Notice Parties (as defined in the Bidding Procedures Order).

                    K.        Best Interests. The actions represented to have been taken, or to be taken,

by the Sellers (as defined in the Stock and Asset Purchase Agreement) and the Reverse Buyer are

appropriate under the circumstances of these Chapter 11 Cases and are in the best interests of the

Debtors, their Estates, creditors, and other parties in interest. Approval of the Stock and Asset

Purchase Agreement and of the Reverse Investment Transaction at this time is in the best interests

of the Debtors, their creditors, their Estates and all other parties in interest.

                    L.        Prompt Consummation. The Stock and Asset Purchase Agreement and

the Reverse Investment Transaction must be approved and consummated as promptly as




                                                       6
WEIL:\97193783\1\41703.0011
practicable in order to preserve the value of the RMS Assets and the viability of the business to

which the RMS Assets relate as a going concern.

                    M.        Corporate Authority. Each applicable Debtor (i) has full organizational

power and authority to execute the Stock and Asset Purchase Agreement, the Related Agreements,

and all other documents contemplated thereby, and the Reverse Investment Transaction has been

duly and validly authorized by all necessary organizational action of each of the applicable Debtor,

(ii) has all of the organizational power and authority necessary to consummate the transactions

contemplated by the Stock and Asset Purchase Agreement, the Related Agreements, and all other

documents contemplated thereby, (iii) has taken all organizational action necessary to authorize

and approve the Stock and Asset Purchase Agreement, the Related Agreements, and all other

documents contemplated thereby and the consummation by RMS of the Reverse Investment

Transaction, and (iv) needs no consents or approvals, other than those expressly provided for in

the Stock and Asset Purchase Agreement and the Related Agreements, from any other person to

consummate the Reverse Investment Transaction.

                    N.        Discharge. On the Effective Date, other than the Excluded Assets and

Excluded Liabilities, pursuant to sections 1141(b) and (c) of the Bankruptcy Code, all property of

RMS shall vest in Reorganized RMS free and clear of all liens, claims (including those that

constitute a “claim” as defined in section 101(5) of the Bankruptcy Code), rights, liabilities,

mortgages, deeds of trust, pledges, charges, security interests, of whatever kind or nature, rights of

first refusal, rights of offset or recoupment, royalties, conditional sales or title retention

agreements, hypothecations, preferences, debts, easements, suits, licenses, options, rights-of-

recovery, judgments, orders and decrees of any court or foreign domestic governmental entity,

taxes (including foreign, state and local taxes), covenants, restrictions, indentures, instruments,




                                                      7
WEIL:\97193783\1\41703.0011
leases, options, off-sets, recoupments, claims for reimbursement or subrogation, contribution,

indemnity or exoneration, encumbrances and other interests of any kind or nature whatsoever

against RMS or any of the RMS Assets, including, without limitation, any debts arising under or

out of, in connection with, or in any way relating to, any acts or omissions, obligations, demands,

guaranties, rights, contractual commitments, restrictions, product liability claims, environmental

liabilities, employment or labor law claims or liabilities, employee pension or benefit plan claims,

multiemployer benefit plan claims, retiree healthcare or life insurance claims or claims for taxes

of or against any of the Debtors, Claims or Liabilities relating to any act or omission of any

originator, holder or servicer of Mortgage Loans prior to the Effective Date, any indemnification

Claims or Liabilities relating to any act or omission of the Sellers or any other Person prior to the

Effective Date or any Excluded Liabilities, and any derivative, vicarious, transferee or successor

liability claims, alter ego claims, de facto merger claims, rights or causes of action (whether in law

or in equity, under any law, statute, rule or regulation of the United States, any state, territory, or

possession thereof or the District of Columbia), whether arising prior to or subsequent to the

commencement of these Chapter 11 Cases, whether known or unknown, contingent or matured,

liquidated or unliquidated, choate or inchoate, filed or unfiled, scheduled or unscheduled, perfected

or unperfected, liquidated or unliquidated, noticed or unnoticed, recorded or unrecorded,

contingent or non-contingent, material or non-material statutory or           non-statutory, legal or

equitable, and whether imposed by agreement, understanding, law, equity or otherwise arising

under or out of, in connection with, or in any way related to any of the Debtors, any of the Debtors’

interests in the RMS Assets, the operation of any of the Debtors’ businesses before the Effective




                                                  8
WEIL:\97193783\1\41703.0011
Date (collectively, excluding any Assumed Liabilities and Permitted Liens, or as provided in

Sections 4.6(b) or 5.6(d) of the Third Amended Plan, the “Claims”).

                    O.        Section 363(o) of the Bankruptcy Code.         The Reverse Investment

Transaction does not constitute a sale pursuant to section 363 of the Bankruptcy Code and section

363(o) of the Bankruptcy Code shall not apply. As used herein, except for the Assumed Claims

(as defined in the Stock and Asset Purchase Agreement), or as provided in Sections 4.6(b) or 5.6(d)

of the Third Amended Plan, the term “Claims” shall include (a) all Claims or Causes of Action

relating to conduct prior to Closing brought by a consumer borrower against any Debtor for the

violation of (i) The Real Estate Settlement Procedures Act of 1974 (RESPA) (12 U.S.C. § 2601 et

seq.), (ii) The Fair Credit Reporting Act (15 U.S.C. § 1681), (iii) The Truth in Lending Act (12

C.F.R. § 1026), (iv) The Fair Debt Collection Practices Act (15 U.S.C. §§ 1692–1692p) and

(v) any and all state law equivalents of the foregoing clauses (i) through (iv) and (b) any other

Claim or Cause of Action for fraudulent inducement of a consumer borrower to enter into a loan.

All such Claims and any other similar claims implied in section 363(o) of the Bankruptcy Code

shall be discharged against RMS, Reorganized RMS, and the Reverse Buyer (and their respective

property, affiliates, successors and assigns) to the maximum extent permitted in section 1141 of

the Bankruptcy Code except as specifically set forth in the Stock and Asset Purchase Agreement.

                    P.        The Purchase Price was calculated in a manner consistent with the Reverse

Buyer’s reliance on this Order to vest Reorganized RMS with all rights, title, and interest in and

to the RMS Assets free and clear of all Claims, including, without limitation, any claims that are

the subject of section 363(o) of the Bankruptcy Code. For the avoidance of doubt, notwithstanding

any other provisions of the (i) Confirmation Order (including the Schedules), (ii) the Third

Amended Plan, (iii) the Plan Supplement, (iv) the Sale Transactions (including any order or




                                                      9
WEIL:\97193783\1\41703.0011
purchase agreements related thereto), and (v) any amended versions of the foregoing (the

“Confirmation and Sale Documents”), nothing in the Confirmation and Sale Documents shall

be deemed to (a) limit or alter Borrowers’ express rights under the Third Amended Plan, including,

inter alia, Sections 4.6(b), 5.2(c), and 5.6(d) of the Third Amended Plan, or (b) otherwise modify

the CCC Settlement.

                    Q.        Except as applicable to the assertion of rights protected by Sections 4.6(b),

5.2(c), or 5.6(d) of the Third Amended Plan, all Persons having Claims of any kind or nature

whatsoever against the Debtors or the RMS Assets (including, without limitation, Claims or

Liabilities relating to any act or omission of any originator, holder or servicer of Mortgage Loans

prior to the Effective Date, and any indemnification Claims or Liabilities relating to any act or

omission of the Sellers or any other Person prior to the Effective Date) shall be forever barred,

estopped and permanently enjoined from creating, perfecting, pursuing, enforcing, attaching,

collecting, recovering, or asserting such Claims against Reorganized RMS, the Reverse Buyer , or

any Affiliate of the Reverse Buyer or any of their respective property, successors and assigns, as

an alleged successor or on any other ground, it being understood that nothing herein shall affect

assets of the Debtors that are not RMS Assets.

                    R.        The Reverse Buyer would not have entered into the Stock and Asset

Purchase Agreement and would not consummate the value maximizing transaction contemplated

thereby if the Claims against the RMS Assets were not discharged, if the Reverse Buyer or

Reorganized RMS would, or in the future could, be liable for any such Claims, including, as




                                                       10
WEIL:\97193783\1\41703.0011
applicable, certain liabilities that will not be assumed by Reorganized RMS, as described in the

Stock and Asset Purchase Agreement.

                    S.        Necessity of Order. The Reverse Buyer would not have entered into the

Stock and Asset Purchase Agreement and would not consummate the Reverse Investment

Transaction without all of the relief provided for in this Order (including that, in each case other

than the assumption of the Assumed Liabilities, except as provided in Sections 4.6(b) and 5.6(d)

of the Third Amended Plan, (1) the transfer of the Reorganized RMS Stock to the Reverse Buyer

be free and clear of all Claims, Interests, Liens, and encumbrances, including rights or Claims

based upon successor or transferee liability, Claims or Liabilities relating to any act or omission

of any originator, holder or servicer of Mortgage Loans prior to the Effective Date, and any

indemnification Claims or Liabilities relating to any act or omission of the Sellers or any other

Person prior to the Effective Date, and (2) the Reverse Buyer not be liable for any Cure Costs or

any other pre-Closing liabilities with respect to any Assumed Contracts (as defined below)). The

consummation of the Reverse Investment Transaction pursuant to this Order and the Stock and

Asset Purchase Agreement is necessary for the Debtors to maximize the value of their Estates for

the benefit of all creditors and other parties in interest. The Reverse Buyer has agreed to the

Reverse Investment Transaction with the intent of purchasing the Reorganized RMS Stock and

purchased assets and does not and would not agree to assume any Liabilities other than the

Assumed Liabilities or as provided in Sections 4.6(b) and 5.6(d) of the Third Amended Plan.

                    T.        Cure Notice. As evidenced by the affidavits of service filed with the Court,

and in accordance with the provisions of the Bidding Procedures Order, the Debtors have served,

prior to the Confirmation Hearing, the Cure Notice (as defined below) on each non-Debtor

counterparty to the Assumed Contracts (each, a “Counterparty” and collectively, the




                                                       11
WEIL:\97193783\1\41703.0011
“Counterparties”), dated July 8, 2019 and August 5, 2019, which provided notice of the Debtors’

intent to potentially assume such Assumed Contracts (to the extent the Assumed Contract is an

executory contract or lease) and notice of the related proposed Cure Costs upon each Counterparty.

The service of the Cure Notice was timely, good, sufficient and appropriate under the

circumstances and no further notice need be given with respect to the Cure Costs for the

assumption of the Assumed Contracts. See Notice of Cure Costs and Potential Assumption and

Assignment of Executory Contracts and Unexpired Leases of Debtors [ECF No. 824]; Third

Supplemental Notice of Cure Costs and Potential Assumption and Assignment of Executory

Contracts and Unexpired Leases of Debtors [ECF No. 1087] (collectively, the “Cure Notices”);

see also Affidavits of Service [ECF Nos. 867, 868, 1119]. All Counterparties (to the extent the

Assumed Contract is an executory contract or lease and was listed on the Cure Notices) have had

a reasonable opportunity to object both to the Cure Costs listed on the applicable Cure Notice and

to the assumption of the Assumed Contracts in accordance with the Bidding Procedures Order.

                    U.        Assumption of Assumed Contracts. It is an exercise of the Debtors’

reasonable and sound business judgment to assume the Assumed Contracts in connection with the

consummation of the Reverse Investment Transaction, and the assumption of the Assumed

Contracts is in the best interests of the Debtors, their Estates and creditors, and other parties in

interest. The assumption of the Assumed Contracts (i) is an integral part of the business of

Reorganized RMS, (ii) allows the Debtors to sell their business to the Reverse Buyer as a going

concern, (iii) limits the losses suffered by counterparties to the Assumed Contracts, and




                                                    12
WEIL:\97193783\1\41703.0011
(iv) maximizes the recoveries to other creditors of the Debtors by limiting the amount of claims

against the Debtors’ Estates by avoiding the rejection of the Assumed Contracts.

                    V.        Cure/Adequate Assurance. Other than with respect to the Adjourned

Cure/Adequate Assurance Objections, the Debtors have cured or demonstrated their ability to cure

any default with respect to any act or omission that occurred prior to the Effective Date under any

of the Assumed Contracts, within the meaning of section 365(b)(1)(A) of the Bankruptcy Code.

For the avoidance of doubt, all objections identified on Exhibit A to the Debtors’ Agenda [ECF

No. 1091] are adjourned. Unless otherwise agreed to by the parties, the Cure Costs set forth in the

Cure Notice are deemed the amounts necessary to “cure” within the meaning of section 365(b)(1)

of the Bankruptcy Code all “defaults” within the meaning of section 365(b) of the Bankruptcy

Code under such Assumed Contracts. Reorganized RMS’s promise to perform the obligations

under the Assumed Contracts after the Effective Date shall constitute adequate assurance of its

future performance of and under the Assumed Contracts, within the meaning of sections 365(b)(1)

and 365(f)(2) of the Bankruptcy Code. For the avoidance of doubt, all pre-Effective Date accrued

amounts due under such Assumed Contracts shall be satisfied by the Debtors. All Counterparties

who did not timely file an objection to the assumption of the Assumed Contracts in accordance

with the Third Amended Plan, Initial Assumption and Assignment Notice, and the Supplemental

Assumption Notice are deemed to consent to the assumption by Reorganized RMS of their

respective Assumed Contract. To the extent not resolved and/or adjourned at or prior to the

Confirmation Hearing, the objections of all Counterparties of Assumed Contracts that did file a

timely objection to the assumption of such Counterparties’ respective Assumed Contracts relating

thereto were heard at the Confirmation Hearing (to the extent not withdrawn), were considered by

the Court, and are overruled on the merits with prejudice; provided, however, that to the extent an




                                                   13
WEIL:\97193783\1\41703.0011
objection of a Counterparty, or unresolved portion thereof, relates solely to Cure Costs (a “Cure

Dispute”), RMS or Reorganized RMS, as applicable, may assume the applicable Assumed

Contract(s) prior to the resolution of the Cure Dispute, provided, that RMS either (i) reserve Cash

in an amount sufficient to pay the full amount reasonably asserted as the required cure payment by

the applicable Counterparty (or such smaller amount as may be fixed or estimated by the

Bankruptcy Court or otherwise agreed to by such Counterparty and RMS), or (ii) with the consent

of a Counterparty, such Counterparty shall have an administrative priority claim. The Court finds

that with respect to all such Assumed Contracts the payment of the Cure Costs is appropriate and

is deemed to fully satisfy RMS’s obligations under section 365(b) of the Bankruptcy Code.

Accordingly, all of the requirements of sections 1123(b)(2) and 365(b) of the Bankruptcy Code

have been satisfied for the assumption by the Debtors of each of the Assumed Contracts.

                    W.        Notwithstanding anything else contained in this Order, this Court: (a) has

not found that the Debtors have demonstrated that the proposed transactions, pursuant to which

the Debtors propose to transfer to the Reverse Buyer the servicing and servicing-related rights and

obligations the Debtors hold with respect to the PLS Trusts3 (i) will result in the cure of all

applicable defaults under the relevant agreements nor (ii) provide the PLS Trustees with adequate

assurance of future performance, in each case as required pursuant to section 365 of the Bankruptcy

Code, and (b) has, as the date hereof, neither authorized nor approved RMS’ rejection of servicing

and servicing-related rights with respect to any reverse mortgage that is part of a PLS Trust or

otherwise administered by a PLS Trustee, and a hearing on the foregoing matters may be scheduled



3
      The Bank of New York Mellon Trust Company, The Bank of New York Mellon, Deutsche Bank National Trust
      Company, and U.S. Bank National Association, each on its own behalf and in its various capacities as trustee,
      co-trustee, indenture trustee, registrar, custodian and other agency roles and on behalf of certain affiliates in
      similar roles are referred to in such capacities, collectively as the “PLS Trustees” in connection with certain
      private label securitization trusts or similar structures (the “PLS Trusts”).




                                                          14
WEIL:\97193783\1\41703.0011
for a date to be agreed upon by the parties (the “PLS Hearing”). In the event the Debtors and the

PLS Trustees are able to resolve the foregoing, as well as any other outstanding issues, the Debtors

will seek entry of a separate order in respect of such resolution. If such disputes cannot be resolved,

the Debtors may seek a determination by the Court upon adequate notice to be given by the

Debtors.

                    X.        Surety. Notwithstanding any provision in this Order or the Stock and Asset

Purchase Agreement, if the Reverse Buyer (and/or any entity acquired by the Reverse Buyer)

requires bonds for operations for which Debtors currently have any Bonds posted by Surety, and

the Reverse Buyer and Surety have not reached an agreement otherwise, then the Reverse Buyer

(or such acquired entity), by the time of closing, will post bonds that replace any and all such

Bonds. The Reverse Buyer has indicated that it may wish to use some of the Bonds or otherwise

obtain surety credit from the Surety. If no agreement between Reverse Buyer and Surety is reached

with respect to the use of any Bonds or surety credit from the Surety, and Reverse Buyer is unable

to post the aforementioned replacement bonds at the time of closing after using its best efforts,

then Reverse Buyer will: protect Surety from liability from any loss associated with the use of such

Bonds; cause to be issued a letter of credit in favor of Surety by the time of closing on the Reverse

Business in the amount of the penal sum of the Bonds not replaced; and is required to continue to

use its best efforts to obtain aforementioned replacement bonds. Post-Effective Date, there shall

be no transition or interim agreement with respect to the sale of the Reverse Business. From and

after the closing of the Reverse Investment Transaction, the Reverse Buyer shall not knowingly

destroy any books or records that it may possess which may pertain to any of the obligations of

the Debtors and/or their non-debtor affiliates (and Reverse Buyer, to the extent applicable) which

relate to the Bonds; and, if the Surety receives a claim under any of the Bonds, any books and/or




                                                      15
WEIL:\97193783\1\41703.0011
records that may then be in the possession of the Reverse Buyer related to such claim shall be

produced to the Surety upon its written request.

                    Y.        Valid and Binding Contract. The Stock and Asset Purchase Agreement

is a valid and binding contract between the Debtors and the Reverse Buyer and shall be enforceable

pursuant to its terms. The Stock and Asset Purchase Agreement and Related Agreements were not

entered into for the purpose of hindering, delaying or defrauding the Debtors’ present or future

creditors under the Bankruptcy Code or under laws of the United States, any state, territory,

possession or the District of Columbia. None of the Debtors or the Reverse Buyer is, or will be,

entering into the Stock and Asset Purchase Agreement and transactions contemplated therein

fraudulently (including with respect to statutory or common law fraudulent conveyance or

fraudulent transfer claims, whether under the Bankruptcy Code or under the laws of the United

States, any state, territory, possession thereof or the District of Columbia or any other applicable

jurisdiction with laws substantially similar to the foregoing) or for an otherwise improper purpose.

The Stock and Asset Purchase Agreement and the Reverse Investment Transaction itself, and the

consummation thereof shall be specifically enforceable against and binding upon (without posting

any bond) the Debtors, and any chapter 7 or chapter 11 trustee appointed in the Chapter 11 Cases,

and shall not be subject to rejection or avoidance by the foregoing parties or any other Person.

                    Z.        Unenforceability of Anti-Assignment Provisions.      Anti-assignment

provisions in any Assumed Contract—including any provisions requiring rating agency

confirmation, “no downgrade” letters, any other third party consent, or of the type described in

sections 365(b)(2), (e)(1), and (f) of the Bankruptcy Code—shall not restrict, limit, or prohibit the

assumption, assignment, and sale of the Assumed Contracts and are unenforceable anti-assignment




                                                    16
WEIL:\97193783\1\41703.0011
provisions in connection with the Reverse Investment Transaction within the meaning of section

365(f) of the Bankruptcy Code.

                    AA.       Final Order. This Order constitutes a final order within the meaning of

28 U.S.C. § 158(a).

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

                    1.        Approval. Pursuant to sections 1123(b)(4) and 1141(c) of the Bankruptcy

Code, the issuance, sale and/or transfer (as applicable) of the Reorganized RMS Stock to the

Reverse Buyer in accordance with the terms of the Third Amended Plan and the Stock and Asset

Purchase Agreement and the Related Agreements, and all transactions contemplated thereby, and

all of the terms and conditions thereof, are authorized and approved. The failure to specifically

reference any particular provision of the Stock and Asset Purchase Agreement or any of the

Related Agreements in this Order shall not diminish or impair the efficacy of such provision, it

being the intent of this Court that the Stock and Asset Purchase Agreement, the Related

Agreements and all other material agreements or arrangements entered into by the Reverse Buyer

and the Debtors in connection with the Reverse Investment Transaction, and each and every

provision, term, and condition thereof be authorized and approved in its entirety.

                    2.        Fair Purchase Price. The consideration provided by the Reverse Buyer

under the Stock and Asset Purchase Agreement is fair and reasonable and constitutes (i) reasonably

equivalent value under the Bankruptcy Code and the Uniform Fraudulent Transfer Act, (ii) fair

consideration under the Uniform Fraudulent Conveyance Act, and (iii) reasonably equivalent

value, fair consideration and fair value under any other applicable laws of the United States, any

state, territory or possession or the District of Columbia.




                                                     17
WEIL:\97193783\1\41703.0011
                    3.        Consummation of the Reverse Investment Transaction. The Debtors,

their affiliates and their respective officers, employees and agents, are authorized to execute and

deliver, and empowered to perform under, consummate, and implement, the Stock and Asset

Purchase Agreement, the Related Agreements and all additional instruments and documents that

the Debtors or the Reverse Buyer deem necessary or appropriate to implement the Stock and Asset

Purchase Agreement or the Related Agreements and effectuate the issuance, sale and/or transfer

of the Reorganized RMS Stock to the Reverse Buyer, and to take all further actions as may be

reasonably required by the Reverse Buyer for the purpose of issuing, assigning, transferring,

granting, and conveying to and conferring on (as applicable) to the Reverse Buyer, the Reorganized

RMS Stock, the RMS Assets, and assumption of the Assumed Liabilities or as may be necessary

or appropriate to the performance of the parties’ obligations under the Stock and Asset Purchase

Agreement, Related Agreements, the Third Amended Plan, and this Order, including any and all

actions reasonably requested by the Reverse Buyer that are consistent with the Stock and Asset

Purchase Agreement, the Related Agreements and any and all instruments and documents entered

into in connection therewith shall be deemed authorized, approved, and consummated, all without

further order of the Court.

                    4.        Surrender of Possession. All Persons that are currently in possession of

some or all of the RMS Assets are hereby directed to surrender possession of such RMS Assets to

Reorganized RMS as of the Closing or at such later time as the Reverse Buyer or Reorganized

RMS reasonably requests. To the extent required by the Stock and Asset Purchase Agreement,

the Debtors agree to exercise commercially reasonable efforts to assist Reorganized RMS in

assuring that all Persons that are presently, or on the Closing Date may be, in possession of some




                                                     18
WEIL:\97193783\1\41703.0011
or all of the RMS Assets will surrender possession of the RMS Assets to either (i) the Debtors

before the Closing Date or (ii) Reorganized RMS on or after the Closing Date.

                    5.        Direction to Release Liens. As of the Effective Date, each of RMS’s

creditors and any holder of a Lien, including rights or Claims based on any successor or transferee

liability, is authorized and directed to execute such documents and take all other actions as may be

necessary to release its Lien on or against the RMS Assets, if any, as such Lien may have been

recorded or may otherwise exist. If any Person that has filed financing statements, mortgages,

mechanic’s liens, lis pendens or other documents or agreements evidencing Liens or Claims

against or in the Debtors or the RMS Assets owned by the Debtors shall not have delivered to the

Debtors prior to the Closing, in proper form for filing and executed by the appropriate parties,

termination statements, instruments of satisfaction, or, as appropriate, releases of all Liens and

Claims (collectively, the “Release Documents”) the Person has with respect to the Debtors or

Reorganized RMS or otherwise: (i) the Debtors are hereby authorized and directed to, and the

Reverse Buyer or Reorganized RMS is hereby authorized to, execute and file such statements,

instruments, releases and other documents on behalf of the person with respect to the RMS Assets;

(ii) the Reverse Buyer or Reorganized RMS is hereby authorized to file, register or otherwise

record a certified copy of this Order, which, once filed, registered or otherwise recorded, shall

constitute conclusive evidence of the release of all Claims and Liens against Reorganized RMS;

and (iii) the Reverse Buyer or Reorganized RMS may seek in this Court or any other court to

compel appropriate persons to execute termination statements, instruments of satisfaction, and

releases of all Liens and Claims with respect to Reorganized RMS other than liabilities expressly

assumed under the Stock and Asset Purchase Agreement, or as set forth in Sections 4.6(b) or 5.6(d)

of the Third Amended Plan; provided that, notwithstanding anything in this Order or the Stock and




                                                    19
WEIL:\97193783\1\41703.0011
Asset Purchase Agreement to the contrary, the provisions of this Order shall be self-executing, and

neither the Sellers nor Reverse Buyer shall be required to execute or file releases, termination

statements, assignments, consents, or other instruments in order to effectuate, consummate, and

implement the provisions of this Order. This Order is deemed to be in recordable form sufficient

to be placed in the filing or recording system of each and every federal, state, county or local

government agency, department or office.

                    6.        Direction to Government Agencies. This Order is and shall be binding

upon and govern the acts of all persons, including all filing agents, filing officers, title agents, title

companies, recorders of mortgages, recorders of deeds, registrars of deeds, registrar of patents,

trademarks, or other intellectual property, administrative agencies, governmental departments,

secretaries of state, federal, state, county and local officials, and all other persons who may be

required by operation of law, the duties of their office, or contract, to accept, file, register, or

otherwise record or release any documents or instruments, or who may be required to report or

insure any title or state of title in or to any lease (all such entities being referred to as “Recording

Officers”). Each and every Recording Officer is authorized and specifically directed, from and

after the Effective Date, to strike all recorded Claims, Interests, Liens, or other encumbrances in,

on or against Reorganized RMS (other than the Assumed Liabilities, the Permitted Liens, or as

provided in Sections 4.6(b) or 5.6(d) of the Third Amended Plan) and/or RMS Assets from their

records, official or otherwise without further order of the Court or act of any party. A certified

copy of this Order may be filed with the appropriate Recording Officers to evidence cancellation

of any recorded Claims recorded prior to the date of this Order. All Recording Officers are hereby

directed to accept for filing any and all of the documents and instruments necessary and appropriate

to consummate the transactions contemplated by the Stock and Asset Purchase Agreement, and to




                                                    20
WEIL:\97193783\1\41703.0011
accept and rely on this Order as the sole and sufficient evidence of the issuance of the Reorganized

RMS Stock to the Reverse Buyer.

                    7.        No Discriminatory Treatment. To the extent provided by section 525 of

the Bankruptcy Code, no governmental unit may deny, revoke, suspend, or refuse to renew any

permit, license, or similar grant relating to the operation of Reorganized RMS on account of the

filing or pendency of the Chapter 11 Cases or the consummation of the transactions contemplated

by the Stock and Asset Purchase Agreement.

                    8.        The Reverse Investment Transaction is Not Subject to Section 363(o) of

the Bankruptcy Code. The Reverse Investment Transaction is not and shall not be deemed or

construed to be a sale pursuant to section 363 of the Bankruptcy Code, and section 363(o) of the

Bankruptcy Code does not and shall not be deemed or construed to apply to the Reverse Investment

Transaction.

                    9.        Issuance of Reorganized RMS Stock Free and Clear. On the Effective

Date, in accordance with the Stock and Asset Purchase Agreement, the Third Amended Plan, and

this Order, the Reorganized RMS Stock shall be issued to the Reverse Buyer free and clear of all

Claims, Interests, Liens, and encumbrances to the maximum extent permitted by section 1141(c)

of the Bankruptcy Code. On the Effective Date, Reorganized RMS shall be discharged of all

claims (including Intercompany Claims) and liabilities to the fullest extent allowed by section

1141 of the Bankruptcy Code, except with respect to the Assumed Liabilities, or as provided in

Sections 4.6(b) or 5.6(d) of the Third Amended Plan.

                    10.       Pursuant to section 1141(c) of the Bankruptcy Code, all Persons are forever

prohibited and enjoined from taking any action against Reorganized RMS or the Reverse Buyer

(or any of their respective property, Affiliates, successors and assigns) based on any Claims,




                                                       21
WEIL:\97193783\1\41703.0011
Interests, Liens, and other encumbrances (other than Assumed Liabilities or as provided in

Sections 4.6(b) or 5.6(d) of the Third Amended Plan) to the extent such Claims, Interests, Liens,

and other encumbrances are released or discharged pursuant to the terms of the Third Amended

Plan; provided that the foregoing restriction shall not prevent any party from appealing this Order

in accordance with applicable law or opposing any appeal of this Order.

                    11.       No Successor or Other Derivative Liability. By virtue of the Reverse

Investment Transaction, the Reverse Buyer and its affiliates, successors and assigns shall not be

deemed or considered to: (i) be a legal successor, or otherwise be deemed a successor to any of

the Debtors; (ii) have, de facto or otherwise, merged with or into any or all Debtors; (iii) be

consolidated with the Debtors or their Estates; or (iv) be an alter ego or a continuation or

substantial continuation, or be holding itself out as a mere continuation, of any of the Debtors or

their respective Estates, businesses or operations, or any enterprise of the Debtors, in each case by

any law or equity, and the Reverse Buyer has not assumed nor is in any way responsible for any

liability or obligation of the Debtors or the Debtors’ Estates, except with respect to the Assumed

Liabilities or as provided in Sections 4.6(b) or 5.6(d) of the Third Amended Plan. Except as

expressly set forth in the Stock and Asset Purchase Agreement, the Reverse Buyer and its affiliates,

successors and assigns shall have no successor, transferee or vicarious liability of any kind or

character, including, without limitation, under any theory of foreign, federal, state or local antitrust,

environmental, successor, tax, ERISA, assignee or transferee liability, labor, product liability,

employment, de facto merger, substantial continuity, or other law, rule, regulation or doctrine,

whether known or unknown as of the Closing Date, now existing or hereafter arising, whether

asserted or unasserted, fixed or contingent, liquidated or unliquidated with respect to the Debtors

or any obligations of the Debtors arising prior to the Effective Date, including, without limitation,




                                                    22
WEIL:\97193783\1\41703.0011
liabilities on account of any taxes or other Governmental Authority fees, contributions or

surcharges, in each case arising, accruing or payable under, out of, in connection with, or in any

way relating to, the operation of RMS or the RMS Assets prior to the Closing Date or arising based

on actions of the Debtors taken after the Closing Date.

                    12.       Except as provided in Sections 4.6(b) or 5.6(d) of the Third Amended Plan

or as expressly set forth herein or in the Stock and Asset Purchase Agreement, Reorganized RMS

and the Reverse Buyer and their respective successors, Affiliates, and assigns shall have no

liability for any Claim against the Debtors, the Debtors’ Estates, or Excluded Liabilities, whether

known or unknown as of the Effective Date, now existing or hereafter arising, whether fixed or

contingent, whether derivatively, vicariously, as a transferee, successor, alter ego, or otherwise, of

any kind, nature or character whatsoever, by reason of any theory of law or equity, including

Claims or Excluded Liabilities arising under, without limitation: (i) any employment or labor

agreements or the termination thereof relating to the Debtors; (ii) any pension, welfare,

compensation or other employee benefit plans, agreements, practices and programs, including,

without limitation, any pension plan of or related to any of the Debtors or any Debtor’s affiliates

or predecessors or any current or former employees of any of the foregoing, including, without

limitation, the Employee Plans and any participation or other agreements related to the Employee

Plans, or the termination of any of the foregoing; (iii) the Debtors’ business operations or the

cessation thereof; (iv) any litigation involving one or more of the Debtors; and (v) any employee,

workers’ compensation, occupational disease or unemployment or temporary disability related

law, including, without limitation, claims that might otherwise arise under or pursuant to: (A) the

Employee Retirement Income Security Act of 1974, as amended; (B) the Fair Labor Standards

Act; (C) Title VII of the Civil Rights Act of 1964; (D) the Federal Rehabilitation Act of 1973; (E)




                                                      23
WEIL:\97193783\1\41703.0011
the National Labor Relations Act; (F) the Worker Adjustment and Retraining Notification Act of

1988; (G) the Age Discrimination and Employee Act of 1967 and Age Discrimination in

Employment Act, as amended; (H) the Americans with Disabilities Act of 1990; (I) the

Consolidated Omnibus Budget Reconciliation Act of 1985; (J) the Multiemployer Pension Plan

Amendments Act of 1980; (K) state and local discrimination laws; (L) state and local

unemployment compensation laws or any other similar state and local laws; (M) state workers’

compensation laws; (N) any other state, local or federal employee benefit laws, regulations or rules

or other state, local or federal laws, regulations or rules relating to, wages, benefits, employment

or termination of employment with any or all Debtors or any predecessors; (O) any antitrust laws;

(P) any product liability or similar laws, whether state or federal or otherwise; (Q) any

environmental laws, rules, or regulations, including, without limitation, under the Comprehensive

Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601, et seq., or similar

state statutes; (R) PACA; (S) any bulk sales or similar laws; (T) any federal, state or local tax

statutes, regulations or ordinances, including, without limitation, the Internal Revenue Code of

1986, as amended; (U) the Claims or Liabilities relating to conduct prior to Closing brought by a

consumer borrower against any Debtor for the violation of (i) The Real Estate Settlement

Procedures Act of 1974 (RESPA) (12 U.S.C. § 2601 et seq.), (ii) The Fair Credit Reporting Act

(15 U.S.C. § 1681), (iii) The Truth in Lending Act (12 C.F.R. § 1026), (iv) The Fair Debt

Collection Practices Act (15 U.S.C. §§ 1692–1692p), and (v) any and all state law equivalents of

the foregoing clauses (i) through (iv); (V) any other Claim or Cause of Action for fraudulent

inducement of a consumer borrower to enter into a loan; and (W) any common law doctrine of de

facto merger or successor or transferee liability, successor-in-interest liability theory or any other

theory of or related to successor liability.




                                                 24
WEIL:\97193783\1\41703.0011
                    13.       Not an Insider. As of the date hereof, the Reverse Buyer is not an “insider”

or “affiliate” of the Debtors, as those terms are defined in the Bankruptcy Code, and no common

identity of incorporators, directors, or controlling stockholders existed between the Debtors and

the Reverse Buyer.

                    14.       Assumption of Assumed Contracts. Pursuant to sections 1123(b)(2) and

365 of the Bankruptcy Code and subject to and conditioned upon the confirmation of the Third

Amended Plan, the Debtors are hereby authorized to assume the Assumed Contracts. With respect

to each of the Assumed Contracts, the Debtors, in accordance with the provisions of the Third

Amended Plan and Stock and Asset Purchase Agreement, have cured or will cure before the

Effective Date, or have provided adequate assurance of the prompt cure after the Effective Date

of, any monetary default required to be cured with respect to the Assumed Contracts under sections

1123(b)(2) and 365(b)(1) of the Bankruptcy Code, and the Reverse Buyer has provided adequate

assurance of Reorganized RMS’s future performance under the Assumed Contracts in satisfaction

of sections 1123(b)(2), 365(b), and 365(f) of the Bankruptcy Code to the extent that any such

assurance is required and not waived by the Counterparty to such Assumed Contracts.

                    15.       The Debtors served all Counterparties to the Assumed Contracts with the

Initial Assumption and Assignment Notice, and the Supplemental Assumption Notice, and the

deadline to object to the Cure Costs and adequate assurance of future performance has passed.

Accordingly, unless an objection to the proposed Cure Costs or adequate assurance information

was filed and served before the applicable deadline, each Counterparty to an Assumed Contract is

forever barred, estopped and permanently enjoined from asserting against the Debtors,

Reorganized RMS, or the Reverse Buyer, their Affiliates, successors or assigns or the property of




                                                       25
WEIL:\97193783\1\41703.0011
any of them, any default existing as of the date of the Confirmation Hearing if such default was

not raised or asserted prior to or at the Confirmation Hearing.

                    16.       All of the requirements of sections 1123(b)(2), 365(b), and 365(f), including

without limitation, the demonstration of adequate assurance of future performance and Cure Costs

required under the Bankruptcy Code have been satisfied for the assumption of the Assumed

Contracts by Reorganized RMS.

                    17.       To the extent a Counterparty to an Assumed Contract failed to timely object

to a Cure Cost, such Cure Cost has been and shall be deemed to be finally determined as of the

Debtors’ filing of the Supplemental Assumption Notice and any such Counterparty shall be barred,

and forever prohibited from challenging, objecting to or denying the validity and finality of the

Cure Cost as of such dates.

                    18.       Except as otherwise specifically provided for by order of this Court, upon

the assumption of the Assumed Contracts under the provisions of this Order, no default shall exist

under any Assumed Contracts, and no Counterparty to any Assumed Contracts shall be permitted

to declare a default by any Debtor, Reorganized RMS or the Reverse Buyer or otherwise take

action against Reorganized RMS or the Reverse Buyer (or any of their respective property,

Affiliates, successors and assigns) as a result of any Debtor’s financial condition, bankruptcy or

failure to perform any of its obligations under the relevant Assumed Contract. The failure of the

Debtors, Reorganized RMS, or the Reverse Buyer to enforce at any time one or more terms or

conditions of any Assumed Contract shall not be a waiver of such terms or conditions, or of the

Debtors’, Reorganized RMS’s, and the Reverse Buyer’s rights to enforce every term and condition

of the Assumed Contract.




                                                       26
WEIL:\97193783\1\41703.0011
                    19.       Nothing contained in this Order or the Reverse Investment Transaction is

intended to relieve the Reverse Buyer from the servicer’s indemnification obligations to the PLS

Trustees under the applicable provisions in the Assumed Contracts that provide indemnification

to the PLS Trustees for losses, liabilities and expenses in connection with the performance of their

obligations and the exercise of their rights under the Assumed Contracts arising after the Effective

Date.

                    20.       No Avoidance of Stock and Asset Purchase Agreement. Neither the

Debtors nor the Reverse Buyer have engaged in any conduct that would cause or permit the Stock

and Asset Purchase Agreement to be avoided or costs or damages to be imposed. Accordingly,

the Stock and Asset Purchase Agreement and the Reverse Investment Transaction shall not be

avoidable under chapter 5 of the Bankruptcy Code, and no party shall be entitled to any damages

or other recovery under the Bankruptcy Code in respect of the Stock and Asset Purchase

Agreement or the Reverse Investment Transaction.

                    21.       Modification of Stock and Asset Purchase Agreement. The Stock and

Asset Purchase Agreement and Related Agreements, documents or other instruments executed in

connection therewith, may be modified, amended or supplemented by the parties thereto, in a

writing signed by each party, and in accordance with the terms thereof, without further order of

the Court; provided, that any such modification, amendment or supplement does not materially

change the terms of the Stock and Asset Purchase Agreement or Related Agreements, documents

or other instruments or have any adverse effect on the Debtors’ Estates.

                    22.       No Stay of Order. This Order shall be effective immediately upon entry,

and the Debtors and the Reverse Buyer are authorized to close the Reverse Investment Transaction

immediately upon entry of this Order. Time is of the essence in closing the Reverse Investment




                                                      27
WEIL:\97193783\1\41703.0011
Transaction in accordance with the terms of the Stock and Asset Purchase Agreement, and the

Debtors and the Reverse Buyer intend to close the Reverse Sale Transaction as soon as practicable.

Any party objecting to this Order must exercise due diligence in filing an appeal and pursuing a

stay or risk its appeal being foreclosed as moot.

                    23.       Releases. Upon entry of this Order approving the Reverse Investment

Transaction contemplated by the Stock and Asset Purchase Agreement, except for the rights and

obligations of the Debtors or the Reverse Buyer under the Stock and Asset Purchase Agreement

and the Related Agreements, in connection with the Stock and Asset Purchase Agreement and for

good and valuable consideration, the adequacy of which is hereby confirmed, including, without

limitation, the Reverse Buyer’s payment of the Purchase Price under the Stock and Asset Purchase

Agreement:

                              (a)     the Debtors and their controlled Affiliates, on behalf of themselves

and, to the extent applicable, their Estates, shall and shall be deemed to fully, finally, and

completely remise, release, acquit, and forever discharge the Reverse Buyer Parties4 and its

respective property of and from any and all claims, causes of action, obligations, rights, suits,

judgments, remedies, interests, actions, liabilities, demands, duties, injuries, damages, expenses,

fees, or costs of whatever kind or nature (including attorney’s fees and expenses), whether

liquidated or unliquidated, foreseen or unforeseen, actual or alleged, known or unknown, asserted



4
      “Reverse Buyer Parties” means Mortgage Assets Management, LLC, SHAP 2018-1, LLC, Reorganized RMS,
      and each of its and their respective parents, Affiliates, subsidiaries, managers, limited liability companies, special
      purpose vehicles, partnerships, joint ventures, and other related business entities, and each of its and their
      respective current or former parents, Affiliates, subsidiaries, managers, limited liability companies, special
      purpose vehicles, partnerships, joint ventures, other related business entities, principals, partners, shareholders,
      officers, directors, partners, employees, agents, insurers, attorneys, accountants, financial advisors, investment
      bankers, consultants, any other professionals, any other representatives or advisors, and any and all persons who
      control any of the foregoing entities, as well as any predecessors-in-interest of any of the foregoing entities and
      any of the successors and assigns of any of the foregoing entities (each solely in its capacity as such).




                                                            28
WEIL:\97193783\1\41703.0011
or unasserted, fixed or contingent, matured or unmatured, existing or having arisen up to and

including the signing of the Stock and Asset Purchase Agreement, whether in contract, tort, or

otherwise, whether statutory, at common law, or in equity, arising out of, based upon, or relating

in any way, in whole or in part, whether through a direct claim, derivative claim, cross-claim, third-

party claim, subrogation claim, class action, or otherwise, to (i) the pursuit, negotiation,

documentation, execution, or implementation of the Stock and Asset Purchase Agreement and the

Related Agreements, or (ii) the Debtors’ chapter 11 cases (collectively, the “Ditech Released

Claims”);

                              (b)     The Reverse Buyer and any of its respective Affiliates shall and shall

be deemed to fully, finally, and completely remise, release, acquit, and forever discharge the

Debtor Parties5 and their respective property of and from any and all claims, causes of action,

obligations, rights, suits, judgments, remedies, interests, actions, liabilities, demands, duties,

injuries, damages, expenses, fees, or costs of whatever kind or nature (including attorney’s fees

and expenses), whether liquidated or unliquidated, foreseen or unforeseen, actual or alleged,

known or unknown, asserted or unasserted, fixed or contingent, matured or unmatured, existing or

having arisen up to and including the signing of the Stock and Asset Purchase Agreement, whether

in contract, tort, or otherwise, whether statutory, at common law, or in equity, whether through a

direct claim, derivative claim, cross-claim, third-party claim, subrogation claim, class action, or

otherwise, to (i) the pursuit, negotiation, documentation, execution, or implementation of the Stock


5
     “Debtor Parties” means the Debtors and their Estates (to the extent applicable), and each of its and their
     respective parents, Affiliates, subsidiaries, managers, limited liability companies, special purpose vehicles,
     partnerships, joint ventures, and other related business entities, and each of its and their respective current or
     former parents, Affiliates, subsidiaries, managers, limited liability companies, special purpose vehicles,
     partnerships, joint ventures, other related business entities, principals, partners, shareholders, officers, directors,
     partners, employees, agents, insurers, attorneys, accountants, financial advisors, investment bankers, consultants,
     any other professionals, any other representatives or advisors, and any and all persons who control any of the
     foregoing entities, as well as any predecessors-in-interest of any of the foregoing entities and any of the successors
     and assigns of any of the foregoing entities (each solely in its capacity as such).



                                                            29
WEIL:\97193783\1\41703.0011
and Asset Purchase Agreement and the Related Agreements, except as expressly set forth therein,

or (ii) the Debtors’ chapter 11 cases (the foregoing released claims, collectively, the “Reverse

Buyer Released Claims”);

                              (c)   the Debtors, their controlled Affiliates, and, to the extent applicable,

their Estates shall be, and shall be deemed to be, permanently and forever barred, estopped, stayed,

and enjoined from: (i) pursuing any Ditech Released Claim against the Reverse Buyer Parties;

(ii) continuing or commencing any action or other proceeding with respect to any Ditech Released

Claim against the Reverse Buyer Parties; (iii) seeking the enforcement, attachment, collection, or

recovery of any judgment, award, decree, or order against the Reverse Buyer Parties or property

of the Reverse Buyer Parties with respect to any Ditech Released Claim; (iv) creating, perfecting,

or enforcing any encumbrance of any kind against the Reverse Buyer Parties or the property of the

Reverse Buyer Parties with respect to any Ditech Released Claim; and (v) asserting any right of

setoff, subrogation, or recoupment of any kind against any obligations due to the Reverse Buyer

Parties with respect to any Ditech Released Claim; and

                              (d)   The Reverse Buyer Parties and its respective Affiliates shall be, and

shall be deemed to be, permanently and forever barred, estopped, stayed, and enjoined from: (i)

pursuing any Reverse Buyer Released Claim against the Debtor Parties; (ii) continuing or

commencing any action or other proceeding with respect to any Reverse Buyer Released Claim

against the Debtor Parties; (iii) seeking the enforcement, attachment, collection, or recovery of any

judgment, award, decree, or order against the Debtor Parties or property of the Debtor Parties with

respect to any Reverse Buyer Released Claim; (iv) creating, perfecting, or enforcing any

encumbrance of any kind against the Debtor Parties or the property of the Debtor Parties with

respect to any Reverse Buyer Released Claim; and (v) asserting any right of setoff, subrogation,




                                                      30
WEIL:\97193783\1\41703.0011
or recoupment of any kind against any obligations due to the Debtor Parties with respect to any

Reverse Buyer Released Claim.

                              (e)   Notwithstanding anything in this paragraph 23 or any Confirmation

and Sale Documents, nothing in the Confirmation and Sale Documents shall affect or limit in any

way any defenses or claim held by a Borrower against the Reverse Buyer or any third party or their

affiliates or assigns for pre-existing liability that the Reverse Buyer or any third party would

otherwise have to such Borrower had the Reverse Buyer not acquired the Acquired Assets.



 Dated: ____________, 2019
        New York, New York
                                                    THE HONORABLE JAMES L. GARRITY, JR.
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                    31
WEIL:\97193783\1\41703.0011
                                                SCHEDULE 2

                                        Asset Purchase Agreement1

IT IS HEREBY FOUND AND DETERMINED THAT:

                    A.        Findings of Fact and Conclusions of Law. The findings and conclusions

set forth in this Order constitute the Court’s findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure, made applicable herein by Bankruptcy Rules

7052 and 9014. To the extent any findings of fact constitute conclusions of law, or any conclusions

of law constitute findings of fact, they are adopted as such.

                    B.        Jurisdiction. This Court has jurisdiction over the sale of the Acquired

Assets from Debtors Ditech Holding Corporation and Ditech Financial LLC (together, the

“Sellers”) to the Forward Buyer and the assumption of the Assumed Liabilities by the Forward

Buyer (the “Forward Sale Transaction”) pursuant to 28 U.S.C. §§ 157 and 1334, and this matter

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (N).

                    C.        Notice and Opportunity to Object. As evidenced by the affidavits and

certificates of service and publication notice previously filed with the Court, due, proper, timely,

adequate, and sufficient notice of the Bidding Procedures Motion, the Bidding Procedures Order,

the Bidding Procedures, the Sale Transaction, including the Forward Sale Transaction, the Asset

Purchase Agreement, the Notice of Designation of Stalking Horse Bid and Request for Approval

of Stalking Horse Bid Protections (Forward Business) [ECF No. 722], the Notice of Cure Costs

and Potential Assumption or Assumption and Assignment of Executory Contracts and Unexpired

Leases of Debtors [ECF No. 824], the Supplemental Notice of Cure Costs and Potential


1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Third Amended Plan, the Asset Purchase Agreement, or the Bidding Procedures Order, as applicable, or as the
      context otherwise requires.




WEIL:\97193817\1\41703.0011
Assumption or Assumption and Assignment of Executory Contracts and Unexpired Leases of

Debtors [ECF No. 834], the Notice of Assumption and Assignment of Executory Contracts and

Unexpired Leases of Debtors (Forward Buyer) [ECF No. 840] (the “Initial Assumption and

Assignment Notice”), Supplemental Notice of Assumption and Assignment of Executory

Contracts and Unexpired Leases of Debtors and Removal of Executory Contracts and Unexpired

Leases from Initial Notice (Forward Buyer) [ECF No. 1014] (the “Supplemental Assumption

and Assignment Notice”), Second Supplemental Notice of Assumption and Assignment of

Executory Contracts and Unexpired Leases of Debtors and Removal of Executory Contracts and

Unexpired Leases from Initial Notice (Forward Buyer) [ECF No. 1099] (the “Final Assumption

and Assignment Notice”), the Third Amended Plan, and the Confirmation Hearing have been

provided in compliance with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the

Case Management Order, the Disclosure Statement Order, and Bidding Procedures Order to all

interested Persons and Entities.

                    D.        Title to the Acquired Assets. Subject to Sections 4.6(b) and 5.6(d) of the

Third Amended Plan, the Acquired Assets are owned by the Debtors and constitute property of the

Debtors’ Estates, and good title is presently vested in the Debtors’ Estates within the meaning of

section 541(a) of the Bankruptcy Code.2 Except as provided in the Asset Purchase Agreement and

subject to Sections 4.6(b) and 5.6(d) of the Third Amended Plan, the Debtors are the sole and

rightful owners of the Acquired Assets, with all right, title and interest to transfer and convey the




2
      Pursuant to the DIP Facilities, certain of the Acquired Assets consisting of mortgage loans originated or acquired
      by the Debtors are currently subject to “repurchase agreements” as defined under Section 101(47) of the
      Bankruptcy Code.




                                                           2
WEIL:\97193817\1\41703.0011
Acquired Assets to the Forward Buyer, and no other Person or Entity has any ownership right,

title, or interest therein.

                    E.        Extensive Efforts by Debtors. As of the Commencement Date and for a

period of more than nine months preceding the Commencement Date, the Debtors, with the

assistance of their counsel and other advisors, evaluated strategic alternatives including extensive

marketing efforts. The Debtors have presented credible evidence that they explored various

strategic alternatives for the Debtors’ businesses over an extended period of time and

communicated with numerous parties regarding, among other potential transactions, a possible

sale of all or substantially all of the Debtors’ assets. The Forward Sale Transaction is the result of

the Debtors’ extensive efforts in seeking to maximize recoveries to the Debtors’ Estates for the

benefit of creditors.

                    F.        Business Justification.       The Debtors have demonstrated compelling

circumstances and good, sufficient and sound business purposes and justifications for this Court

to approve the Forward Sale Transaction, the Asset Purchase Agreement, and the Related

Agreements pursuant to sections 1123(a)(5), 1123(b) and 1141(c) of the Bankruptcy Code. In

light of the circumstances of these Chapter 11 Cases and the risk of deterioration in the going

concern value of the Acquired Assets pending consummation of the Forward Sale Transaction,

time is of the essence in (i) consummating the Forward Sale Transaction, (ii) preserving the value

of the Acquired Assets and the viability of the Debtors’ businesses as going concerns, and

(iii) minimizing the widespread and adverse economic consequences for the Debtors, their Estates,

and their creditors and employees. The Debtors’ entry into and performance under the Asset

Purchase Agreement: (x) are a result of due deliberation by the Debtors and constitute a sound and

reasonable exercise of the Debtors’ business judgment consistent with their fiduciary duties;




                                                        3
WEIL:\97193817\1\41703.0011
(y) provide value to and are beneficial to the Debtors’ Estates, and are in the best interests of the

Debtors and their Estates, creditors and other parties in interest; and (z) are reasonable and

appropriate under the circumstances.

                    G.        Compliance with Bidding Procedures. The Bidding Procedures were

substantively and procedurally fair to all Persons, including all potential bidders. The Bidding

Procedures afforded adequate notice and a full, fair, and reasonable opportunity for any Person or

Entity to make a higher or otherwise better offer to purchase the Acquired Assets. The Debtors,

the Forward Buyer and their respective counsel and other advisors have complied with the Bidding

Procedures and Bidding Procedures Order in all respects.

                    H.        Adequate Marketing; Highest or Best Offer.     Other than the Asset

Purchase Agreement, no Qualified Bids for the Acquired Assets were received by the Debtors

before the Bid Deadline. The Debtors cancelled the Auction in accordance with the Bidding

Procedures Order and, on July 10, 2019, caused the Notice of (I) Cancellation of Auction, (II) Sale

and Confirmation Objection Deadline, and (III) Successful Bidders [ECF No. 830] to be filed with

the Court identifying the Forward Buyer as the Successful Bidder in accordance with the Bidding

Procedures. As demonstrated by (i) the testimony and other evidence proffered or adduced at the

Confirmation Hearing, and (ii) the representations of counsel made on the record at the

Confirmation Hearing, (a) the Debtors and their advisors have adequately marketed the Acquired

Assets and conducted the marketing and sale process in compliance with the Bidding Procedures

and the Bidding Procedures Order; (b) full, fair, and reasonable opportunity was given to all

Persons and Entities to make a higher or otherwise better offer to purchase the Acquired Assets;

(c) no Person or Entity, other than the Forward Buyer, timely submitted a Qualified Bid in

accordance with the Bidding Procedures Order; (d) the Forward Buyer submitted the highest and




                                                   4
WEIL:\97193817\1\41703.0011
best bid for the Acquired Assets and was properly designated as the Successful Bidder; (e) the

consideration provided by the Forward Buyer under the Asset Purchase Agreement constitutes the

highest and best offer for the Acquired Assets; (f) the consideration provided by the Forward Buyer

for the Acquired Assets under the Asset Purchase Agreement is reasonably equivalent value, fair

consideration and fair value for the Acquired Assets under the Bankruptcy Code and under the

laws of the United States, any state, territory, possession thereof, the District of Columbia or any

other applicable jurisdiction with laws substantially similar to the foregoing; (g) the consideration

provided by the Forward Buyer for the Acquired Assets under the Asset Purchase Agreement is

reasonably equivalent value and fair consideration under the Uniform Fraudulent Transfer Act and

the Uniform Fraudulent Conveyance Act, respectively; (h) taking into consideration all relevant

factors and circumstances, the Forward Sale Transaction will provide a greater recovery for the

Debtors’ creditors than would be provided by any other practically available alternative, including

liquidation under chapters 7 or 11 of the Bankruptcy Code; (i) no other Person or Entity has offered

to purchase the Acquired Assets for greater economic or non-economic value to the Debtors or

their Estates; and (j) the Debtors’ determination that the Forward Sale Transaction and the Asset

Purchase Agreement constitutes the highest and best offer for the Acquired Assets constitutes a

valid, sound and reasonable exercise of the Debtors’ business judgment.

                    I.        Good Faith; No Collusion. The Asset Purchase Agreement and all aspects

of the Forward Sale Transaction were negotiated, proposed, and entered into by the Debtors and

the Forward Buyer and each of their management, board of directors or equivalent governing body,

officers, directors, employees, agents, members, managers and representatives, in good faith,

without collusion or fraud, and from arm’s-length bargaining positions. The Forward Buyer is a

“good faith purchaser” of the Acquired Assets. The Forward Buyer has proceeded in good faith




                                                     5
WEIL:\97193817\1\41703.0011
in all respects in that, among other things: (i) the Forward Buyer has recognized that the Debtors

were free to deal with any other Person or Entity in connection with the marketing and sale of the

Acquired Assets; (ii) the Forward Buyer has complied with the applicable provisions of the

Bidding Procedures Order in all respects; (iii) the Forward Buyer’s bid was subjected to

competitive Bidding Procedures as set forth in the Bidding Procedures Order; and (iv) all payments

to be made by the Forward Buyer under the Asset Purchase Agreement, the Related Agreements

and all other material agreements or arrangements entered into by the Forward Buyer and the

Debtors in connection with the Forward Sale Transaction have been disclosed and are reasonable

and appropriate. The Purchase Price was not controlled by any agreement among potential bidders

and neither the Debtors nor the Forward Buyer, nor any affiliate of the Forward Buyer, have

engaged in collusion, fraud, or any conduct that would cause or permit the any aspect of the

Forward Sale Transaction, including, without limitation, the Asset Purchase Agreement or any

Related Agreement, to be avoided or costs or damages to be imposed. Accordingly, no aspect of

the Forward Sale Transaction, including, without limitation, the Asset Purchase Agreement or any

Related Agreement, may be avoided and no Person or Entity shall be entitled to costs, damages or

any other recovery. Specifically, the Forward Buyer has not acted in a collusive manner with any

Person or Entity.

                    J.        Opportunity to Object. In compliance with the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, the Case Management Order, the Disclosure Statement Order,

and the Bidding Procedures Order, a fair and reasonable opportunity to object or be heard with

respect to the Third Amended Plan, the Forward Sale Transaction, and the Asset Purchase




                                                    6
WEIL:\97193817\1\41703.0011
Agreement have been afforded to all interested Persons and Entities, including, without limitation,

the Objection Notice Parties.

                    K.        Sale in Best Interests. The actions represented to have been taken, or to

be taken, by the Sellers and the Forward Buyer are appropriate under the circumstances of these

Chapter 11 Cases and are in the best interests of the Debtors, their Estates, creditors, and all other

parties in interest. Approval of the Asset Purchase Agreement and of the Forward Sale Transaction

is in the best interests of the Debtors, their Estates, creditors, and all other parties in interest.

                    L.        Prompt Consummation. The Asset Purchase Agreement and the Forward

Sale Transaction must be approved and consummated as promptly as practicable in order to

preserve the value of the Acquired Assets and the viability of the business to which the Acquired

Assets relate as a going concern.

                    M.        Corporate Authority. Each of the Sellers (i) has full organizational power

and authority to execute the Asset Purchase Agreement, the Related Agreements, and all other

documents contemplated thereby, and the Forward Sale Transaction has been duly and validly

authorized by all necessary organizational action of each of the applicable Debtors, (ii) has all of

the organizational power and authority necessary to consummate the transactions contemplated by

the Asset Purchase Agreement, the Related Agreements, and all other documents contemplated

thereby, (iii) has taken all organizational action necessary to authorize and approve the Asset

Purchase Agreement, the Related Agreements, and all other documents contemplated thereby and

the consummation by the Debtors of the Forward Sale Transaction, and (iv) needs no consents or

approvals, other than those expressly provided for in the Asset Purchase Agreement and the




                                                       7
WEIL:\97193817\1\41703.0011
Related Agreements, from any other Person or Entity to consummate the Forward Sale

Transaction.

                    N.        Binding and Valid Transfer. The transfer of the Acquired Assets to the

Forward Buyer will be a legal, valid, and effective transfer of the Acquired Assets and, except for

the Assumed Liabilities, the Permitted Liens, or as provided in Sections 4.6(b) or 5.6(d) of the

Third Amended Plan, will vest the Forward Buyer with all right, title, and interest of the Sellers in

and to the Acquired Assets free and clear of all Liens3 of any kind or nature whatsoever, including,

without limitation, rights or claims based on any successor or transferee liability; provided,

however, that, nothing in this Order shall be deemed or construed as a ruling or determination by

this Court that the Assumed Liabilities encumber the Acquired Assets.

                    O.        Section 363(o) of the Bankruptcy Code. The Forward Buyer would not

have entered into the Asset Purchase Agreement and would not consummate the Forward Sale

Transaction if the sale of the Acquired Assets was not free and clear of all Liens, including, without

limitation, if the Forward Buyer would, or in the future could, be liable for any claims that are the




3
     The Asset Purchase Agreement defines (i) “Lien” as any mortgage, pledge, lien, charge, deed of trust, Claim,
     lease, security interest, option, right of first refusal, easement, security agreement or other encumbrance or
     restriction on the use or transfer of any property; provided, however, that “Lien” shall not be deemed to include
     any license, covenant or other right to or under Intellectual Property; and (ii) “Claims” as all claims, defenses,
     cross claims, counter claims, debts, suits, remedies, liabilities, demands, rights, obligations, damages, expenses,
     rights to refunds, reimbursement, recovery, indemnification or contribution, attorneys’ or other professionals’
     fees and causes of action whatsoever, whether based on or sounding in or alleging (in whole or in part) tort,
     contract, negligence, gross negligence, strict liability, bad faith, contribution, subrogation, respondeat superior,
     violations of federal or state securities laws, breach of fiduciary duty, any other legal theory or otherwise, whether
     individual, class, direct or derivative in nature, liquidated or unliquidated, fixed or contingent, whether at law or
     in equity, whether based on federal, state or foreign law or right of action, foreseen or unforeseen, mature or not
     mature, known or unknown, disputed or undisputed, accrued or not accrued, contingent or absolute (including all
     causes of action arising under Sections 510, 544 through 551 and 553 of the Bankruptcy Code or under similar
     state Laws, including fraudulent conveyance claims, and all other causes of action of a trustee and debtor-in-
     possession under the Bankruptcy Code) or rights of set-off.



                                                            8
WEIL:\97193817\1\41703.0011
subject of section 363(o) of the Bankruptcy Code, except as provided under Sections 4.6(b) or

5.6(d) of the Third Amended Plan.

                    P.        The Purchase Price was calculated in a manner consistent with the Forward

Buyer’s reliance on this Order to vest the Forward Buyer with all right, title and interest in and to

the Acquired Assets free and clear of all Claims, including, without limitation, any claims that are

the subject of section 363(o) of the Bankruptcy Code. For the avoidance of doubt, notwithstanding

any other provisions of the (i) Order (including the Schedules), (ii) the Third Amended Plan, (iii)

the Plan Supplement, (iv) the Sale Transactions (including any order or purchase agreements

related thereto), and (v) any amended versions of the foregoing (the “Confirmation and Sale

Documents”), nothing in the Confirmation and Sale Documents shall be deemed to (a) limit or

alter Borrowers’ express rights under the Third Amended Plan, including, inter alia, Sections

4.6(b), 5.2(c), and 5.6(d) of the Third Amended Plan, or (b) otherwise modify the CCC Settlement.

                    Q.        Necessity of Order. The Forward Buyer would not have entered into the

Asset Purchase Agreement and would not consummate the Forward Sale Transaction without all

of the relief provided for in this Order (including, without limitation, that, in each case other than

the assumption of the Assumed Liabilities, except as provided in Sections 4.6(b) and 5.6(d) of the

Third Amended Plan, (1) the transfer of the Acquired Assets to the Forward Buyer be free and

clear of all Liens, including rights or Claims based upon successor or transferee liability, Claims

or Liabilities relating to any act or omission of any originator, holder or servicer of Mortgage

Loans prior to the Closing Date, and any indemnification Claims or Liabilities relating to any act

or omission of the Sellers or any other Person or Entity prior to the Closing Date, and (2) the

Forward Buyer not be liable for any Cure Costs (except up to the Buyer Cure Cap) or any other

pre-Closing Liabilities with respect to any Assigned Contracts (as defined below)).                The




                                                      9
WEIL:\97193817\1\41703.0011
consummation of the Forward Sale Transaction pursuant to this Order and the Asset Purchase

Agreement is necessary for the Debtors to maximize the value of their Estates for the benefit of all

creditors and other parties in interest. The Forward Buyer has agreed to the Forward Sale

Transaction with the intent of purchasing the Acquired Assets and does not and would not agree

to assume any Liabilities other than the Assumed Liabilities.

                    R.        Cure Notices. As evidenced by the affidavits of service filed with the

Court, and in accordance with the provisions of the Bidding Procedures Order, the Debtors have

served, prior to the Confirmation Hearing, the Cure Notices (as defined below) on each non-Debtor

counterparty to the Assigned Contracts (each, a “Counterparty” and collectively, the

“Counterparties”), dated July 8, 2019, July 11, 2019, and July 26, 2019, which provided notice

of the Debtors’ intent to assume and assign such Assigned Contracts (to the extent the Assign

Contract is an executory contract or lease) and notice of the related proposed Cure Costs upon each

Counterparty. The service of the Cure Notices was timely, good, sufficient and appropriate under

the circumstances and no further notice need be given with respect to the Cure Costs for the

assumption and assignment of the Assigned Contracts. See Notice of Cure Costs and Potential

Assumption and Assignment of Executory Contracts and Unexpired Leases of Debtors [ECF No.

824], Supplemental Notice of Cure Costs and Potential Assumption and Assignment of Executory

Contracts and Unexpired Leases of Debtors [ECF No. 834], Second Supplemental Notice of Cure

Costs and Potential Assumption and Assignment of Executory Contracts and Unexpired Leases of

Debtors [ECF No. 1013] (each, a “Cure Notice” and together, the “Cure Notices”); see also

Affidavits of Service [ECF Nos. 867, 868, 900, 1048]. All Counterparties (to the extent the

Assigned Contract is an executory contract or lease and was listed on the Cure Notices) have had

a reasonable opportunity to object both to the Cure Costs listed on the applicable Cure Notice and




                                                     10
WEIL:\97193817\1\41703.0011
to the assumption and assignment of the Assigned Contracts to the Forward Buyer in accordance

with the Bidding Procedures Order.

                    S.        Assumption and Assignment of Assigned Contracts. It is a valid exercise

of the Debtors’ reasonable and sound business judgment to assume and assign the Assigned

Contracts to the Forward Buyer in connection with the consummation of the Forward Sale

Transaction, and the assumption and assignment of the Assigned Contracts is in the best interests

of the Debtors, their Estates and creditors, and all other parties in interest. The assumption and

assignment of the Assigned Contracts being assigned to the Forward Buyer or its designees (i) is

an integral part of the Acquired Assets being purchased by the Forward Buyer, (ii) allows the

Debtors to sell the Acquired Assets to the Forward Buyer as a going concern, (iii) limits the losses

suffered by counterparties to the Assigned Contracts, and (iv) maximizes the recoveries to other

creditors of the Debtors by limiting the amount of claims against the Debtors’ Estates by avoiding

the rejection of the Assigned Contracts.

                    T.        Validity of the Transactions.   As of the Closing Date, the Debtors’

assumption and assignment of the Assigned Contracts to the Forward Buyer or its designees will

be a legal, valid and effective transfer of the Acquired Assets, and will vest the Forward Buyer

with all right, title and interest of the Debtors in and to the Acquired Assets, free and clear of all

Claims against the Debtors in accordance with the terms of this Order and the Third Amended

Plan, including Sections 4.6(b) and 5.6(d) thereof. The consummation of the Forward Sale

Transaction is legal, valid and properly authorized under all applicable provisions of the




                                                     11
WEIL:\97193817\1\41703.0011
Bankruptcy Code and the Bankruptcy Rules, and all of the applicable requirements of such

applicable provisions have been complied with in respect of the Forward Sale Transaction.

                    U.        Cure/Adequate Assurance. Other than with respect to the Adjourned

Cure/Adequate Assurance Objections, the Debtors and the Forward Buyer (in the case of the

Forward Buyer, subject to the Buyer Cure Cap) have cured or demonstrated their ability to cure

any default with respect to any act or omission that occurred prior to the Closing under any of the

Assigned Contracts, within the meaning of section 365(b)(1)(A) of the of the Bankruptcy Code.

For the avoidance of doubt, all objections identified on Exhibit A to the Debtors’ Agenda [ECF

No. 1091] that are not resolved are adjourned. Unless otherwise agreed to by the parties, the Cure

Costs set forth in the Cure Notices are deemed the amounts necessary to “cure” within the meaning

of section 365(b)(1) of the Bankruptcy Code all “defaults” within the meaning of section 365(b)

of the Bankruptcy Code under such Assigned Contracts. The Forward Buyer’s promise to perform

the obligations under the Assigned Contracts after the Closing Date shall constitute adequate

assurance of its future performance of and under the Assigned Contracts, within the meaning of

sections 365(b)(1) and 365(f)(2) of the Bankruptcy Code. For the avoidance of doubt, all post-

Confirmation, pre-Effective Date accrued amounts due under such Assigned Contracts, to the

extent not covered by the Buyer Cure Cap, shall be satisfied by the Debtors. All Counterparties

who failed to timely file an objection to the assumption and assignment of the Assigned Contracts

in accordance with the Third Amended Plan, the Initial Assumption and Assignment Notice, the

Supplemental Assumption and Assignment Notice, and the Final Assumption and Assignment

Notice are deemed to consent to the assumption by the Debtors of their respective Assigned

Contract and the assignment thereof to the Forward Buyer or its designees. To the extent not

resolved and/or adjourned at or prior to the Confirmation Hearing, the objections of all




                                                   12
WEIL:\97193817\1\41703.0011
Counterparties of Assigned Contracts that did file a timely objection to the assumption and

assignment of such Counterparties’ respective Assigned Contracts relating thereto were heard at

the Confirmation Hearing (to the extent not withdrawn), were considered by the Court, and are

overruled on the merits with prejudice; provided, however, that to the extent an objection of a

Counterparty, or unresolved portion thereof, relates solely to Cure Costs (a “Cure Dispute”), the

Debtors may assume and assign the applicable Assigned Contract(s) prior to the resolution of the

Cure Dispute, provided that the Debtors or the Forward Buyer (subject to the Buyer Cure Cap)

reserve Cash in an amount sufficient to pay the full amount reasonably asserted as the required

cure payment by the applicable Counterparty (or such smaller amount as may be fixed or estimated

by the Bankruptcy Court or otherwise agreed to by such Counterparty and the applicable Debtor).

The Court finds that with respect to all such Assigned Contracts the payment of the Cure Costs is

appropriate and is deemed to fully satisfy the Debtors’ obligations under section 365(b) of the

Bankruptcy Code. Accordingly, all of the requirements of sections 1123(b)(2) and 365(b) of the

Bankruptcy Code have been satisfied for the assumption and the assignment by the Debtors to the

Forward Buyer or its designees of each of the Assigned Contracts. To the extent any Assigned

Contract is not an executory contract within the meaning of section 365 of the Bankruptcy Code,

it shall be transferred to the Forward Buyer in accordance with the terms of the Order that are

applicable to the Acquired Assets, and the Forward Buyer shall have no liability or obligation for

any (a) defaults or breaches under such agreement that relate to acts or omissions that occurred or

otherwise arose during the period prior to the date of the entry of the Order, and (b) Claims,

counterclaims, offsets, or defenses (whether contractual or otherwise, including without limitation,




                                                13
WEIL:\97193817\1\41703.0011
any right of recoupment) with respect to such Assigned Contract, that relate to any acts or

omissions that arose or occurred prior to the date of the entry of this Order.

                    V.        Notwithstanding anything else contained in this Order, this Court has not

found that the Debtors have demonstrated that the proposed transactions, pursuant to which the

Debtors propose to transfer to the Forward Buyer the servicing and servicing-related rights and

obligations the Debtors hold with respect to the PLS Trusts4 (i) will result in the cure of all

applicable defaults under the relevant agreements nor (ii) provide the PLS Trustees with adequate

assurance of future performance, in each case as required pursuant to section 365 of the Bankruptcy

Code. In the event the Debtors and the PLS Trustees resolve the foregoing, as well as any other

outstanding issues, the Debtors will seek entry of a separate order in respect of such resolution. If

such disputes cannot be resolved, the Debtors may seek a determination by the Court upon

adequate notice to be given by the Debtors.

                    W.        Surety. The Forward Buyer has indicated that the only surety bond issued

by International Fidelity Insurance Company or Allegheny Casualty Company (collectively,

“Surety”) in connection with the business operations of the Debtors and/or non-debtor affiliate(s)

(each, a “Bond”) that the Forward Buyer may need to rely on or replace prior to the termination

of the given Bond pursuant to its terms, is the Bond issued by Surety bearing number 0743440.

The Forward Buyer shall not rely on any other Bond absent the express consent of Surety. The

Forward Buyer will not acquire the Acquired Assets related to the Bond bearing number 0743440

issued by International Fidelity Insurance Co. (“IFIC”) until it acquires a replacement bond or



4
      The Bank of New York Mellon Trust Company, The Bank of New York Mellon, Deutsche Bank National Trust
      Company, and U.S. Bank National Association, each on its own behalf and in its various capacities as trustee,
      co-trustee, indenture trustee, registrar, custodian and other agency roles and on behalf of certain affiliates in
      similar roles are referred to in such capacities, collectively as the “PLS Trustees” in connection with certain
      private label securitization trusts or similar structures (the “PLS Trusts”).




                                                          14
WEIL:\97193817\1\41703.0011
issues a standby letter of credit in favor of IFIC in an amount deemed sufficient by IFIC to

collateralize the penal amount of the Bond bearing number 0743440. From and after the closing

of the Forward Sale Transaction until the later of (a) the second anniversary thereof or (b) the time

required under Forward Buyer’s record retention policies, the Forward Buyer shall not knowingly

destroy any books or records that it may possess pertaining to any of the obligations of the Debtors

and/or their non-debtor affiliate(s) (or Forward Buyer, to the extent applicable) which relate to the

Bonds, including, without limitation, the Bond bearing number 0743440 and, if the Surety receives

a claim under any of the Bonds, any books and/or records that may then be in the possession of

the Forward Buyer related to such claim shall be produced to the Surety upon its written request.

                    X.        Valid and Binding Contract. The Asset Purchase Agreement and the

Related Agreements are valid and binding contracts between the Debtors and the Forward Buyer

and shall be enforceable pursuant to its terms. The Asset Purchase Agreement and Related

Agreements were not entered into for the purpose of hindering, delaying or defrauding the Debtors’

present or future creditors under the Bankruptcy Code or under laws of the United States, any state,

territory, or possession thereof, or the District of Columbia or any other applicable jurisdiction

with laws substantially similar to the foregoing. None of the Debtors or the Forward Buyer is, or

will be, entering into the Asset Purchase Agreement, the Related Agreements and the transactions

contemplated therein fraudulently (including with respect to statutory or common law fraudulent

conveyance or fraudulent transfer claims, whether under the Bankruptcy Code or under the laws

of the United States, any state, territory, possession thereof, or the District of Columbia or any

other applicable jurisdiction with laws substantially similar to the foregoing) or for an otherwise

improper purpose. The Asset Purchase Agreement and the Forward Sale Transaction itself, and

the consummation thereof, shall be specifically enforceable against and binding upon (without




                                                   15
WEIL:\97193817\1\41703.0011
posting any bond) the Debtors, and any chapter 7 or chapter 11 trustee appointed in these Chapter

11 Cases, and shall not be subject to rejection or avoidance by the foregoing parties or any other

Person or Entity.

                    Y.        Unenforceability of Anti-Assignment Provisions.        Anti-assignment

provisions in any Assigned Contract—including any provisions requiring rating agency

confirmation, “no downgrade” letters, any other third party consent, or of the type described in

sections 365(b)(2), (e)(1), and (f) of the Bankruptcy Code—shall not restrict, limit, or prohibit the

assumption, assignment, and sale of the Assigned Contracts and are unenforceable anti-assignment

provisions in connection with the Forward Sale Transaction within the meaning of section 365(f)

of the Bankruptcy Code.

                    Z.        Personally Identifiable Information. The Debtors have provided certain

privacy policies to consumers that govern the disclosure of “personally identifiable information”

(as defined in Bankruptcy Code section 101(41A)) to unaffiliated third parties. Although sections

332 and 363(b)(1) do not apply to sales pursuant to a chapter 11 plan, the Debtors have complied

and will continue to comply with these privacy policies in accordance with both sections and the

Gramm-Leach-Bliley Act, consistent with the recommendation of the Ombudsman in the

Ombudsman Report [ECF No. 1237].

                    AA.       Final Order. This Order constitutes a final order within the meaning of

28 U.S.C. § 158(a).

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

                    1.        Approval. Pursuant to sections 1123(b)(4) and 1141(c) of the Bankruptcy

Code, the sale and transfer of the Acquired Assets to the Forward Buyer in accordance with the

terms of the Third Amended Plan and the Asset Purchase Agreement and the Related Agreements,




                                                     16
WEIL:\97193817\1\41703.0011
and all transactions contemplated thereby, and all of the terms and conditions thereof, are

authorized and approved. The failure to specifically reference any particular provision of the Asset

Purchase Agreement or any of the Related Agreements in this Order shall not diminish or impair

the efficacy of such provision, it being the intent of this Court that the Asset Purchase Agreement,

the Related Agreements and all other material agreements or arrangements entered into by the

Forward Buyer and the Debtors in connection with the Forward Sale Transaction, and each and

every provision, term, and condition thereof be authorized and approved in its entirety.

                    2.        Binding Effect of Order. This Order and the Asset Purchase Agreement

shall be binding in all respects upon all known and unknown creditors of, and holders of equity

security interests in, any Debtor, including any holders of Claims (including holders of rights or

claims based on any successor or transferee liability), all Counterparties, all successors and assigns

of the Forward Buyer, each of the Sellers and their Affiliates and subsidiaries, the Acquired Assets,

and any trustees appointed in these Chapter 11 Cases or upon a conversion to cases under chapter

7 of the Bankruptcy Code.

                    3.        Injunction. All Persons and Entities are prohibited and enjoined from

taking any action to adversely affect or interfere with the ability of the Debtors to transfer the

Acquired Assets to the Forward Buyer in accordance with the Asset Purchase Agreement and this

Order. On and after the Closing, except for Persons or Entities entitled to enforce Assumed

Liabilities and Permitted Liens, or as provided in Sections 4.6(b) or 5.6(d) of the Third Amended

Plan, all Persons and Entities (including, but not limited to, the Debtors and/or their respective

successors (including any trustee), creditors, investors, certificate holders, securitization trustees,

borrowers, current and former employees and shareholders, administrative agencies, governmental

units, secretaries of state, federal, state, and local officials, including those maintaining any




                                                    17
WEIL:\97193817\1\41703.0011
authority relating to any environmental, health and safety laws, and the successors and assigns of

each of the foregoing) holding Claims against the Acquired Assets or against the Debtors in respect

of the Acquired Assets of any kind or nature whatsoever shall be, and hereby are, forever barred,

estopped, and permanently enjoined from asserting, prosecuting, or otherwise pursuing any Claims

of any kind or nature whatsoever (including, without limitation, Claims or Liabilities relating to

any act or omission of any originator, holder or servicer of Mortgage Loans prior to the Closing,

and any indemnification Claims or Liabilities relating to any act or omission of the Sellers or any

other Person or Entity prior to the Closing) against the Forward Buyer or any Affiliate of the

Forward Buyer or any of their respective property, successors and assigns, or the Acquired Assets,

as an alleged successor or on any other grounds, it being understood that nothing herein shall affect

assets of the Debtors that are not Acquired Assets.

                    4.        Except as provided in Sections 4.6(b) and 5.6(d) of the Third Amended

Plan, upon the transfer or assignment of the Assigned Contracts to the Forward Buyer, each

Counterparty to an Assigned Contract is hereby forever barred, estopped, and permanently

enjoined from asserting against the Acquired Assets, the Forward Buyer, its Affiliates or its or

their respective property (a) any setoff, defense, recoupment, Claim, counterclaim or default

asserted or assertable against, or otherwise delay, defer or impair any rights of the Forward Buyer

with respect to the Acquired Assets with respect to an act or omission of, the Debtors, or (b) any

rent acceleration, assignment fee, default, breach or Claim, or pecuniary loss or condition to

assignment or transfer, arising under or related to an Assigned Contract existing as of the Closing,

or arising by reason of the Closing. No delay or failure of performance under or in respect of any

Excluded Contract will (i) affect any right of the Forward Buyer, or any obligation of any other

Person or Entity, including any Counterparty, under any Assigned Contract or (ii) permit, result in




                                                     18
WEIL:\97193817\1\41703.0011
or give rise to any setoff, delay, deferral, defense, recoupment, Claim, interest, counterclaim,

default or other impairment of the right to receive any payment or otherwise to enforce any other

rights under any Assigned Contract.

                    5.        Except as provided in Sections 4.6(b) and 5.6(d) of the Third Amended

Plan, no Person or Entity shall assert, and the Forward Buyer and the Acquired Assets shall not be

subject to, any defaults, breaches, counterclaims, offsets, defenses (whether contractual or

otherwise, including, without limitation, any right of recoupment), Claims or Liabilities, of any

kind or nature whatsoever to delay, defer, or impair any right of the Forward Buyer or the Debtors,

or any obligation of any other Person or Entity, under or with respect to, any Acquired Assets

(including, without limitation, an Assigned Contract), with respect to any act or omission that

occurred prior to the Closing or with respect to any Excluded Contract or any obligation of Debtors

that is not an Assumed Liability.

                    6.        General Assignment. Upon the Closing, this Order shall be considered

and constitute for any and all purposes a full and complete general assignment, conveyance and

transfer by the Sellers of the Acquired Assets acquired under the Asset Purchase Agreement or a

bill of sale or assignment transferring good and marketable, indefeasible title and interest in all of

the Debtors’ right, title, and interest in and to the Acquired Assets to the Forward Buyer. Each

and every federal, state, and local governmental agency, quasi-agency, or department is hereby

directed to accept any and all documents and instruments necessary and appropriate to

consummate the Forward Sale Transaction.

                    7.        Fair Purchase Price. The consideration provided by the Forward Buyer

under the Asset Purchase Agreement is fair and reasonable and constitutes (i) reasonably

equivalent value under the Bankruptcy Code and the Uniform Fraudulent Transfer Act, (ii) fair




                                                     19
WEIL:\97193817\1\41703.0011
consideration under the Uniform Fraudulent Conveyance Act, and (iii) reasonably equivalent

value, fair consideration and fair value under the laws of the United States, any state, territory,

possession thereof, the District of Columbia or any other applicable jurisdiction with laws

substantially similar to the foregoing.

                    8.        Consummation of the Forward Sale Transaction. The Debtors, their

Affiliates, and their respective officers, employees and agents, are authorized to execute and

deliver, and empowered to perform under, consummate, and implement, the Asset Purchase

Agreement, the Related Agreements and all additional instruments and documents that the Debtors

or the Forward Buyer deem necessary or appropriate to implement the Asset Purchase Agreement

or the Related Agreements and effectuate the sale and transfer of the Acquired Assets to the

Forward Buyer, and to take all further actions as may be reasonably requested by the Forward

Buyer for the purpose of assigning, transferring, granting, and conveying to and conferring on the

Forward Buyer, or reducing to the Forward Buyer’s possession, the Acquired Assets or as may be

necessary or appropriate to the performance of the parties’ obligations under the Asset Purchase

Agreement, the Related Agreements and the Third Amended Plan, including any and all actions

reasonably requested by the Forward Buyer that are consistent with the Asset Purchase Agreement

and the Related Agreements and the assumption and assignment of the Assigned Contracts, and

any and all instruments and documents entered into in connection therewith shall be deemed

authorized, approved, and consummated without further order of the Court.

                    9.        Direction to Release Liens.   As of the Closing, each of the Sellers’

creditors and any other holder of a Lien, including rights or Claims based on any successor or

transferee liability, is authorized and directed to execute such documents and take all other actions

as may be necessary to release its Lien on or against the Acquired Assets, if any, as such Lien may




                                                    20
WEIL:\97193817\1\41703.0011
have been recorded or may otherwise exist. If any Person or Entity that has filed financing

statements, mortgages, mechanic’s liens, lis pendens or other documents or agreements evidencing

Liens or Claims in or against the Debtors or the Acquired Assets owned by the Debtors shall not

have delivered to the Debtors prior to the Closing, in proper form for filing and executed by the

appropriate parties, termination statements, instruments of satisfaction, or, as appropriate, releases

of all Liens the Person or Entity has with respect to the Debtors or the Acquired Assets or

otherwise, then, with regard to the Acquired Assets that are purchased by the Forward Buyer

pursuant to the Asset Purchase Agreement and this Order: (i) the Debtors are hereby authorized

and directed to, and the Forward Buyer is hereby authorized to, execute and file such statements,

instruments, releases and other documents on behalf of the applicable Person or Entity with respect

to the Acquired Assets; (ii) the Forward Buyer is hereby authorized to file, register or otherwise

record a certified copy of this Order, which, once filed, registered or otherwise recorded, shall

constitute conclusive evidence of the release of all Liens against the Acquired Assets; and (iii) the

Forward Buyer may seek in this Court or any other court to compel appropriate Persons or Entities

to execute termination statements, instruments of satisfaction, and releases of all Liens with respect

to the Acquired Assets other than the Assumed Liabilities, the Permitted Liens, or as set forth in

Sections 4.6(b) or 5.6(d) of the Third Amended Plan; provided that, notwithstanding anything in

the Order or the Asset Purchase Agreement to the contrary, the provisions of this Order shall be

self-executing, and neither the Sellers nor Forward Buyer shall be required to execute or file

releases, termination statements, assignments, consents, or other instruments in order to effectuate,

consummate, and implement the provisions of the Order. This Order is deemed to be in recordable

form sufficient to be placed in the filing or recording system of each and every federal, state,

county or local government agency, department or office.




                                                 21
WEIL:\97193817\1\41703.0011
                    10.       Surrender of Possession. All Persons or Entities that are currently in

possession of some or all of the Acquired Assets are hereby directed to surrender possession of

such Acquired Assets to the Forward Buyer as of the Closing or at such later time as the Forward

Buyer reasonably requests. To the extent required by the Asset Purchase Agreement or the Related

Agreements, the Debtors agree to exercise commercially reasonable efforts to assist the Forward

Buyer in assuring that all Persons or Entities that are presently, or on the Closing Date may be, in

possession of some or all of the Acquired Assets will surrender possession of the Acquired Assets

to either (i) the Debtors before the Closing or (ii) the Forward Buyer on or after the Closing.

                    11.       Direction to Government Agencies. The Asset Purchase Agreement is

binding on all filing agents, filing officers, title agents, title companies, recorders of mortgages,

recorders of deeds, registrars of deeds, registrars of patents, trademarks, or other intellectual

property, administrative agencies, governmental departments, secretaries of state, federal and local

officials, and all other Persons or Entities who may be required by operation of law, the duties of

their office, or contract to accept, file, register, or otherwise record or release any documents or

instruments, or who may be required to report or insure any title or state of title in or to any lease

(the “Recordation Officers”). Each and every Recordation Officer is authorized, from and after

the Closing, to strike all Liens, Claims, interests, or other encumbrances in, on or against the

Acquired Assets (other than Assumed Liabilities and the Permitted Liens) from their records,

official and otherwise, without further order of the Court or act of any Person or Entity. Each and

every Recordation Officer is authorized (i) to file, record, and/or register any and all documents

and instruments presented to consummate or memorialize the Asset Purchase Agreement, and

(ii) to accept and rely on this Order as the sole and sufficient evidence of the transfer of the

Acquired Assets to the Forward Buyer.




                                                     22
WEIL:\97193817\1\41703.0011
                    12.       No Interference. Following the Closing, no holder of any Lien or Claim

shall interfere with the Forward Buyer’s title to, or use and enjoyment of, the Acquired Assets

based on, or related to, any such Lien or Claim, or based on any actions the Debtors may take in

their Chapter 11 Cases.

                    13.       No Discriminatory Treatment. To the extent provided by section 525 of

the Bankruptcy Code, no governmental unit may deny, revoke, suspend, or refuse to renew any

permit, license, or similar grant relating to the operation of the Acquired Assets sold, transferred,

or conveyed to the Forward Buyer on account of the filing or pendency of these Chapter 11 Cases

or the consummation of the Forward Sale Transaction.

                    14.       The Forward Sale Transaction is Not Subject to Section 363(o) of the

Bankruptcy Code. The Forward Sale Transaction is not and shall not be deemed or construed to

be a sale pursuant to section 363 of the Bankruptcy Code, and section 363(o) of the Bankruptcy

Code does not and shall not be deemed or construed to apply to the Forward Sale Transaction.

                    15.       Transfer of the Acquired Assets Free and Clear. Except for the Assumed

Liabilities, the Permitted Liens, or as provided in Sections 4.6(b) or 5.6(d) of the Third Amended

Plan, pursuant to sections 105(a), 1123(b)(4) and 1141(c) of the Bankruptcy Code, the Purchased

Assets shall be transferred to the Forward Buyer as required under the Asset Purchase Agreement,

and such transfer shall be free and clear of all Liens asserted by any Person or Entity (including,

without limitation, Claims or Liabilities relating to any act or omission of any originator, holder

or servicer of Mortgage Loans prior to the Closing, and any indemnification Claims or Liabilities

relating to any act or omission of the Sellers or any other Person or Entity prior to the Closing) and

any and all rights and claims under any bulk transfer statutes and similar laws, whether arising by

agreement, by statute or otherwise and whether occurring or arising before, on or after the




                                                     23
WEIL:\97193817\1\41703.0011
Commencement Date, whether known or unknown, occurring or arising prior to such transfer, with

all such Liens to attach to the proceeds of the Forward Sale Transaction ultimately attributable to

the property against or in which the holder of a Lien asserts or may assert a Lien, in the order of

their priority, with the same validity, force, and effect which they now have, subject to any claims

and defenses the Debtors may possess with respect thereto.

                    16.       Valid Transfer. Upon the Closing, the transfer of the Acquired Assets to

the Forward Buyer shall: (i) be valid, legal, binding and effective; (ii) vest the Forward Buyer with

all right, title and interest of the Debtors in and to the Acquired Assets; and (iii) be free and clear

of all Liens of any kind or nature whatsoever, other than the Assumed Liabilities and the Permitted

Liens, or as provided in Sections 4.6(b) or 5.6(d) of the Third Amended Plan.

                    17.       No Successor or Other Derivative Liability. By virtue of the Forward

Sale Transaction, the Forward Buyer and its Affiliates, and its and their respective successors and

assigns shall not be deemed or considered to: (i) be a legal successor, or otherwise be deemed a

successor to any of the Debtors; (ii) have, de facto or otherwise, merged with or into any or all

Debtors; (iii) be consolidated with the Debtors or their Estates; or (iv) be an alter ego or a

continuation or substantial continuation, or be holding itself out as a mere continuation, of any of

the Debtors or their respective Estates, businesses or operations, or any enterprise of the Debtors,

in each case by any law or equity, and neither the Forward Buyer nor its Affiliates, nor any of its

or their respective successors or assigns have assumed or are in any way responsible for any

liability or obligation of the Debtors or the Debtors’ Estates, except with respect to the Assumed

Liabilities or as provided in Sections 4.6(b) or 5.6(d) of the Third Amended Plan. Except as

expressly set forth in the Asset Purchase Agreement, neither the Forward Buyer nor its Affiliates,

nor its or their respective successors or assigns shall have any successor, transferee or vicarious




                                                      24
WEIL:\97193817\1\41703.0011
liability of any kind or character, including, without limitation, under any theory of foreign,

federal, state or local antitrust, environmental, successor, tax, ERISA, assignee or transferee

liability, labor, product liability, employment, de facto merger, substantial continuity, or other law,

rule, regulation or doctrine, whether known or unknown as of the Closing Date, now existing or

hereafter arising, whether asserted or unasserted, fixed or contingent, liquidated or unliquidated

with respect to the Debtors or any obligations of the Debtors arising prior to the Closing Date,

including, without limitation, liabilities on account of any taxes or other Governmental Authority

fees, contributions or surcharges, in each case arising, accruing or payable under, out of, in

connection with, or in any way relating to, the operation of the Acquired Assets prior to the Closing

Date or arising based on actions of the Debtors taken after the Closing Date.

                    18.       Except as provided in Sections 4.6(b) or 5.6(d) of the Third Amended Plan

or as expressly set forth herein or in the Asset Purchase Agreement, neither the Forward Buyer,

nor its Affiliates, nor its successors or assigns shall have any liability for any Lien or Claim against

the Debtors or the Debtors’ Estates or Excluded Liabilities, whether known or unknown as of the

Closing Date, now existing or hereafter arising, whether fixed or contingent, whether derivatively,

vicariously, as a transferee, successor, alter ego, or otherwise, of any kind, nature or character

whatsoever, by reason of any theory of law or equity, including Claims or Excluded Liabilities

arising under, without limitation: (i) any employment or labor agreements or the termination

thereof relating to the Debtors; (ii) any pension, welfare, compensation or other employee benefit

plans, agreements, practices and programs, including, without limitation, any pension plan of or

related to any of the Debtors or any Debtor’s affiliates or predecessors or any current or former

employees of any of the foregoing, including, without limitation, the Employee Arrangements and

any participation or other agreements related to the Employee Arrangements, or the termination of




                                                      25
WEIL:\97193817\1\41703.0011
any of the foregoing; (iii) the Debtors’ business operations or the cessation thereof; (iv) any

litigation involving one or more of the Debtors; and (v) any employee, workers’ compensation,

occupational disease or unemployment or temporary disability related law, including, without

limitation, claims that might otherwise arise under or pursuant to: (A) the Employee Retirement

Income Security Act of 1974, as amended; (B) the Fair Labor Standards Act; (C) Title VII of the

Civil Rights Act of 1964; (D) the Federal Rehabilitation Act of 1973; (E) the National Labor

Relations Act; (F) the Worker Adjustment and Retraining Notification Act of 1988; (G) the Age

Discrimination and Employee Act of 1967 and Age Discrimination in Employment Act, as

amended; (H) the Americans with Disabilities Act of 1990; (I) the Consolidated Omnibus Budget

Reconciliation Act of 1985; (J) the Multiemployer Pension Plan Amendments Act of 1980; (K)

state and local discrimination laws; (L) state and local unemployment compensation laws or any

other similar state and local laws; (M) state workers’ compensation laws; (N) any other state, local

or federal employee benefit laws, regulations or rules or other state, local or federal laws,

regulations or rules relating to, wages, benefits, employment or termination of employment with

any or all Debtors or any predecessors; (O) any antitrust laws; (P) any product liability or similar

laws, whether state or federal or otherwise; (Q) any environmental laws, rules, or regulations,

including, without limitation, under the Comprehensive Environmental Response, Compensation,

and Liability Act, 42 U.S.C. §§ 9601, et seq., or similar state statutes; (R) PACA; (S) any bulk

sales or similar laws; (T) any federal, state or local tax statutes, regulations or ordinances,

including, without limitation, the Internal Revenue Code of 1986, as amended; (U) the “claims and

defenses” that are the subject of section 363(o) of the Bankruptcy Code; and (V) any common law

doctrine of de facto merger or successor or transferee liability, successor-in-interest liability theory

or any other theory of or related to successor liability.




                                                  26
WEIL:\97193817\1\41703.0011
                    19.       Application of Proceeds of Forward Sale Transaction. The net proceeds

of the Forward Sale Transaction from the Acquired Assets upon which the DIP Credit Parties (as

defined in the DIP Order) have a first lien shall be used to repay in full in cash all DIP Obligations

(as defined in the DIP Order) on the Closing and all other Claims (including, without limitation,

contingent indemnification obligations) that represent interests in property shall attach to the net

proceeds of the Forward Sale Transaction, in the same order of their priority and with the same

validity, force and effect which they now have against the Acquired Assets, subject to any claims

and defenses the Debtors may possess with respect thereto, in each case immediately before the

Closing.

                    20.       Transition Services.    Pursuant to the Asset Purchase Agreement, the

Parties shall enter into a Transition Services Agreement on the Closing Date, substantially in the

form attached to the Asset Purchase Agreement as Exhibit E, pursuant to which the Sellers shall

provide to the Forward Buyer and the Forward Buyer shall provide to the Sellers, as applicable,

certain services for a specified time period following the Closing Date. The Forward Buyer and

the Sellers are hereby authorized to execute and deliver any additional documentation as

contemplated by the Asset Purchase Agreement, and to perform all such other and further acts as

may be required under or in connection with the Transition Services Agreement, including, without

limitation, executing the Transition Services Agreement and performing and receiving services

thereunder.

                    21.       Not an Insider. As of the date hereof, the Forward Buyer is not an “insider”

or “affiliate” of the Debtors, as those terms are defined in the Bankruptcy Code, and no common

identity of incorporators, directors, or controlling stockholders existed between the Debtors and

the Forward Buyer.




                                                       27
WEIL:\97193817\1\41703.0011
                    22.       Assumption and Assignment of Assigned Contracts.           Pursuant to

sections 1123(b)(2) and 365 of the Bankruptcy Code and subject to and conditioned upon the

Closing, the Debtors are hereby authorized to assume and assign the Assigned Contracts to the

Forward Buyer or its designees free and clear of all Liens and Claims to the extent set forth in this

Order, and the requirements of section 365(b)(1) of the Bankruptcy Code with respect thereto are

deemed satisfied.

                    23.       The Debtors are hereby authorized to execute and deliver to the Forward

Buyer such documents or other instruments as may be necessary to assign and transfer the

Assigned Contacts to the Forward Buyer or its designees as provided in the Asset Purchase

Agreement. With respect to each of the Assigned Contracts, the Debtors or the Forward Buyer, in

accordance with the provisions of the Third Amended Plan and Asset Purchase Agreement, has

cured or will cure before the Closing (subject to the Buyer Cure Cap), or have provided adequate

assurance of the prompt cure after the Closing of, any monetary default required to be cured with

respect to the Assigned Contracts under sections 1123(b)(2) and 365(b)(1) of the Bankruptcy

Code, and the Forward Buyer has provided adequate assurance of future performance under the

Assigned Contracts in satisfaction of sections 1123(b)(2), 365(b), and 365(f) of the Bankruptcy

Code to the extent that any such assurance is required and not waived by the Counterparty to such

Assigned Contracts. Upon the Closing Date or the applicable date of assumption and assignment

with respect to an Assigned Contract, the Forward Buyer shall be fully and irrevocably vested with

all rights, title and interest of the Debtors under such Assigned Contract and, pursuant to sections

1123(b)(2) and 365(k) of the Bankruptcy Code, the Debtors shall be relieved from any further

liability with respect to breach of such Assigned Contract occurring after such assumption and

assignment to the Forward Buyer or its designees. The Forward Buyer acknowledges and agrees




                                                     28
WEIL:\97193817\1\41703.0011
that from and after the applicable date of assumption and assignment with respect to an Assigned

Contract, subject to and in accordance with the Asset Purchase Agreement, it shall comply with

the terms of each of such Assigned Contract in its entirety, including any indemnification

obligations expressly contained in such Assigned Contract that could arise as a result of events or

omissions that occur from and after the Closing, unless any such provisions are not enforceable

pursuant to the terms of this Order. The assumption by the Debtors and assignment to the Forward

Buyer or its designees of any Assigned Contract shall not be a default under such Assigned

Contract. To the extent any Assigned Contract provides that any Person’s or Entity’s consent is

required as a condition to the assignment of such Assigned Contract, such consent requirement

shall be deemed satisfied by virtue of the findings and conclusions in this Order and shall be of no

further force or effect.

                    24.       The Debtors served all Counterparties to the Assigned Contracts with the

Initial Assumption and Assignment Notice, the Supplemental Assumption and Assignment Notice,

and the Final Assumption and Assignment Notice, and the deadline to object to the Cure Costs and

adequate assurance of future performance with respect to the Forward Buyer has passed.

Accordingly, unless an objection to the proposed Cure Costs or adequate assurance information

with respect to the Forward Buyer was filed and served before the applicable deadline, each

Counterparty to an Assigned Contract is forever barred, estopped and permanently enjoined from

asserting against the Debtors or the Forward Buyer, their affiliates, successors or assigns or the

property of any of them, any default existing as of the date of the Confirmation Hearing if such

default was not raised or asserted prior to or at the Confirmation Hearing.

                    25.       All of the requirements of sections 1123(b)(2), 365(b), and 365(f), including

without limitation, the demonstration of adequate assurance of future performance and Cure Costs




                                                       29
WEIL:\97193817\1\41703.0011
required under the Bankruptcy Code have been satisfied for the assumption by the Debtors and

assignment to the Forward Buyer or its designees of all Assigned Contracts. The Forward Buyer

has satisfied its adequate assurance of future performance requirements with respect to the

Assigned Contracts and demonstrated it is sufficiently capitalized to comply with the necessary

obligations under the Assigned Contracts.

                    26.       To the extent a Counterparty to an Assigned Contract failed to timely object

to a Cure Cost, such Cure Cost has been and shall be deemed to be finally determined as of the

Debtors’ filing of the applicable Cure Notice and any such Counterparty shall be barred, and

forever prohibited from challenging, objecting to or denying the validity and finality of the Cure

Cost as of such dates.

                    27.       The failure of the Sellers or the Forward Buyer to enforce at any time one

or more terms or conditions of any Assigned Contract shall not be a waiver of such terms or

conditions, or of the Sellers’ and the Forward Buyer’s rights to enforce every term and condition

of the Assigned Contracts.

                    28.       Ipso Facto Clauses Ineffective. Except as otherwise specifically provided

for by order of this Court or the Asset Purchase Agreement, the Assigned Contracts shall be

transferred to, and remain in full force and effect for the benefit of, the Forward Buyer,

notwithstanding any provision in any such Assigned Contract (including, without limitation, those

of the type described in sections 365(e)(1) and (f) of the Bankruptcy Code) that prohibits, restricts

or conditions such assignment or transfer. There shall be no, and all Counterparties to any

Assigned Contract are forever barred and permanently enjoined from raising or asserting against

the Debtors or the Forward Buyer any defaults, breach, claim, pecuniary loss, rent accelerations,

escalations, assignment fees, increases or any other fees charged to the Forward Buyer or the




                                                       30
WEIL:\97193817\1\41703.0011
Debtors as a result of the assumption or assignment of the Assigned Contracts or the Closing to

the maximum extent permitted by the Bankruptcy Code.

                    29.       Except as otherwise specifically provided for by order of this Court, upon

the Debtors’ assignment of the Assigned Contracts to the Forward Buyer or its designees under

the provisions of this Order, no default shall exist under any Assigned Contracts, and no

Counterparty to any Assigned Contracts shall be permitted to declare a default by any Debtor or

the Forward Buyer or otherwise take action against the Forward Buyer as a result of any Debtor’s

financial condition, servicer rating, bankruptcy or failure to perform any of its obligations under

the relevant Assigned Contract. Any provision in an Assigned Contract that prohibits or conditions

the assignment of such Assigned Contract or allows the Counterparty thereto to terminate,

recapture, impose any penalty, condition on renewal or extension, refuse to renew, or modify any

term or condition upon such assignment, constitutes an unenforceable anti-assignment provision

that is void and of no force and effect solely in connection with the transfer thereof pursuant to

this Order. The failure of the Debtors or the Forward Buyer to enforce at any time one or more

terms or conditions of any Assigned Contract shall not be a waiver of such terms or conditions, or

of the Debtors’ and the Forward Buyer’s rights to enforce every term and condition of the Assigned

Contract.

                    30.       Bulk Sale. No law of any state or other jurisdiction, including any bulk

sales law or similar law, shall apply in any way to the transactions contemplated by the Asset

Purchase Agreement and this Order.

                    31.       No Avoidance of Asset Purchase Agreement. Neither the Debtors nor the

Forward Buyer have engaged in any conduct that would cause or permit the Asset Purchase

Agreement to be avoided or costs or damages to be imposed. Accordingly, the Asset Purchase




                                                      31
WEIL:\97193817\1\41703.0011
Agreement and the Forward Sale Transaction shall not be avoidable under chapter 5 of the

Bankruptcy Code, and no Person or Entity shall be entitled to any damages or other recovery under

the Bankruptcy Code in respect of the Asset Purchase Agreement or the Forward Sale Transaction.

                    32.       Modification of Asset Purchase Agreement.          The Asset Purchase

Agreement and the Related Agreements, documents or other instruments executed in connection

therewith, may be modified, amended or supplemented by the parties thereto, in a writing signed

by each party, and in accordance with the terms thereof, without further order of the Court;

provided that any such modification, amendment or supplement does not materially change the

terms of the Asset Purchase Agreement or the Related Agreements, documents or other

instruments or have any adverse effect on the Debtors’ Estates.

                    33.       No Stay of Order. This Order shall be effective immediately upon entry,

and the Debtors and the Forward Buyer are authorized to close the Forward Sale Transaction

immediately upon entry of this Order. Time is of the essence in closing the Forward Sale

Transaction in accordance with the terms of the Asset Purchase Agreement, and the Debtors and

the Forward Buyer intend to close the Forward Sale Transaction as soon as practicable. Any

Person or Entity objecting to this Order must exercise due diligence in filing an appeal and

pursuing a stay or risk its appeal being foreclosed as moot.

                    34.       Releases. Upon entry of this Order approving the Forward Sale Transaction

contemplated by the Asset Purchase Agreement, except for the rights and obligations (i) of the

Debtors or the Forward Buyer under the Asset Purchase Agreement and the Related Agreements

and (ii) identified in Paragraph 37 below, in connection with the Asset Purchase Agreement and

for good and valuable consideration, the adequacy of which is hereby confirmed, including,

without limitation, the Forward Buyer’s payment of the Purchase Price under the Asset Purchase




                                                      32
WEIL:\97193817\1\41703.0011
Agreement, and in acknowledgement that, at the time of issuance of termination notices of the

Subservicing Agreement dated as of August 8, 2016 between New Residential Mortgage LLC

(“NRM”) and Ditech Financial LLC (as amended, the “Subservicing Agreement”) by NRM,

certain termination events had occurred under Section 5.3 of the Subservicing Agreement

permitting a termination for cause of the Subservicing Agreement with respect to all mortgage

loans, which termination events had not been timely cured or remedied (if applicable):

                              (a)     the Debtors and their controlled Affiliates, on behalf of themselves

and, to the extent applicable, their Estates, shall and shall be deemed to fully, finally, and

completely remise, release, acquit, and forever discharge the NRZ Parties5 and their respective

property of and from any and all claims, causes of action, obligations, rights, suits, judgments,

remedies, interests, actions, liabilities, demands, duties, injuries, damages, expenses, fees, or costs

of whatever kind or nature (including attorney’s fees and expenses), whether liquidated or

unliquidated, foreseen or unforeseen, actual or alleged, known or unknown, asserted or unasserted,

fixed or contingent, matured or unmatured, existing or having arisen up to and including the

signing of the Asset Purchase Agreement, whether in contract, tort, or otherwise, whether

statutory, at common law, or in equity, including, but not limited to, claims for breach of contract,

breach of the implied covenant of good faith and fair dealing, statutory or regulatory violations,

for subrogation, indemnity, contribution, or reimbursement, or punitive, exemplary, or extra-



5
     “NRZ Parties” means New Residential Investment Corp., New Residential Mortgage LLC, NewRez LLC (f/k/a
     New Penn Financial, LLC), and each of its and their respective parents, Affiliates, subsidiaries, managers, limited
     liability companies, special purpose vehicles, partnerships, joint ventures, and other related business entities, and
     each of its and their respective current or former parents, Affiliates, subsidiaries, managers, limited liability
     companies, special purpose vehicles, partnerships, joint ventures, other related business entities, principals,
     partners, shareholders, officers, directors, partners, employees, agents, insurers, attorneys, accountants, financial
     advisors, investment bankers, consultants, any other professionals, any other representatives or advisors, and any
     and all persons who control any of the foregoing entities, as well as any predecessors-in-interest of any of the
     foregoing entities and any of the successors and assigns of any of the foregoing entities (each solely in its capacity
     as such).



                                                            33
WEIL:\97193817\1\41703.0011
contractual damages of any type, arising out of, based upon, or relating in any way, in whole or in

part, whether through a direct claim, derivative claim, cross-claim, third-party claim, subrogation

claim, class action, or otherwise, to (i) the pursuit, negotiation, documentation, execution, or

implementation of the Asset Purchase Agreement and the Related Agreements, except as expressly

set forth therein, (ii) the Debtors’ chapter 11 cases, (iii) the Subservicing Agreement, including,

but not limited to, the termination thereof and the transfer of rights and transition of the

subservicing of loans thereunder, or (iv) any other agreement between the Forward Buyer, NRM,

NewRez LLC (f/k/a New Penn Financial, LLC) (“NewRez”), and any of their Affiliates, on the

one hand, and one or more of the Debtors, on the other hand, or any performance guaranty executed

by one or more of the Debtors in favor of the Forward Buyer, NRM, NewRez, and any of their

Affiliates (the foregoing released claims, subject to Paragraph 37 below, collectively, the “Ditech

Released Claims”);

                              (b)     The Forward Buyer, NRM, NewRez and any of their respective

Affiliates shall and shall be deemed to fully, finally, and completely remise, release, acquit, and

forever discharge the Debtor Parties6 and their respective property of and from any and all claims,

causes of action, obligations, rights, suits, judgments, remedies, interests, actions, liabilities,

demands, duties, injuries, damages, expenses, fees, or costs of whatever kind or nature (including

attorney’s fees and expenses), whether liquidated or unliquidated, foreseen or unforeseen, actual

or alleged, known or unknown, asserted or unasserted, fixed or contingent, matured or unmatured,


6
     “Debtor Parties” means the Debtors and their Estates (to the extent applicable), and each of its and their
     respective parents, Affiliates, subsidiaries, managers, limited liability companies, special purpose vehicles,
     partnerships, joint ventures, and other related business entities, and each of its and their respective current or
     former parents, Affiliates, subsidiaries, managers, limited liability companies, special purpose vehicles,
     partnerships, joint ventures, other related business entities, principals, partners, shareholders, officers, directors,
     partners, employees, agents, insurers, attorneys, accountants, financial advisors, investment bankers, consultants,
     any other professionals, any other representatives or advisors, and any and all persons who control any of the
     foregoing entities, as well as any predecessors-in-interest of any of the foregoing entities and any of the successors
     and assigns of any of the foregoing entities (each solely in its capacity as such).



                                                            34
WEIL:\97193817\1\41703.0011
existing or having arisen up to and including the signing of the Asset Purchase Agreement, whether

in contract, tort, or otherwise, whether statutory, at common law, or in equity, including, but not

limited to, claims for breach of contract, breach of the implied covenant of good faith and fair

dealing, statutory or regulatory violations, for subrogation, indemnity, contribution, or

reimbursement, or punitive, exemplary, or extra-contractual damages of any type, arising out of,

based upon, or relating in any way, in whole or in part, whether through a direct claim, derivative

claim, cross-claim, third-party claim, subrogation claim, class action, or otherwise, to (i) the

pursuit, negotiation, documentation, execution, or implementation of the Asset Purchase

Agreement and the Related Agreements, except as expressly set forth therein, (ii) the Debtors’

chapter 11 cases, (iii) the Subservicing Agreement, including, but not limited to, the termination

thereof and the transfer of rights and transition of the subservicing of loans thereunder, or (iv) any

other agreement between the Forward Buyer, NRM, NewRez, and any of their Affiliates, on the

one hand, and one or more of the Debtors, on the other hand, or any performance guaranty executed

by one or more of the Debtors in favor of the Forward Buyer, NRM, NewRez, and any of their

Affiliates (the foregoing released claims, subject to Paragraph 37 below, collectively, the “NRZ

Released Claims”);

                              (c)   the Debtors, their controlled Affiliates, and, to the extent applicable,

their Estates shall be, and shall be deemed to be, permanently and forever barred, estopped, stayed,

and enjoined from: (i) pursuing any Ditech Released Claim against the NRZ Parties; (ii) continuing

or commencing any action or other proceeding with respect to any Ditech Released Claim against

the NRZ Parties; (iii) seeking the enforcement, attachment, collection, or recovery of any

judgment, award, decree, or order against the NRZ Parties or property of the NRZ Parties with

respect to any Ditech Released Claim; (iv) creating, perfecting, or enforcing any encumbrance of




                                                      35
WEIL:\97193817\1\41703.0011
any kind against the NRZ Parties or the property of the NRZ Parties with respect to any Ditech

Released Claim; and (v) asserting any right of setoff, subrogation, or recoupment of any kind

against any obligations due to the NRZ Parties with respect to any Ditech Released Claim; and

                              (d)    The Forward Buyer, NRM, NewRez, and their respective Affiliates

shall be, and shall be deemed to be, permanently and forever barred, estopped, stayed, and enjoined

from: (i) pursuing any NRZ Released Claim against the Debtor Parties; (ii) continuing or

commencing any action or other proceeding with respect to any NRZ Released Claim against the

Debtor Parties; (iii) seeking the enforcement, attachment, collection, or recovery of any judgment,

award, decree, or order against the Debtor Parties or property of the Debtor Parties with respect to

any NRZ Released Claim; (iv) creating, perfecting, or enforcing any encumbrance of any kind

against the Debtor Parties or the property of the Debtor Parties with respect to any NRZ Released

Claim; and (v) asserting any right of setoff, subrogation, or recoupment of any kind against any

obligations due to the Debtor Parties with respect to any NRZ Released Claim.

                              (e)    Notwithstanding anything in this paragraph 34 or any Confirmation

and Sale Documents, nothing in the Confirmation and Sale Documents shall affect or limit in any

way any defenses or claim held by a Borrower against the Forward Buyer or any third party or

their affiliates or assigns for pre-existing liability that the Forward Buyer or any third party would

otherwise have to such Borrower had the Forward Buyer not acquired the Acquired Assets.

                    35.       For the avoidance of doubt, the Ditech Released Claims, which pursuant to

this Order are fully, finally, and completely remised, released, acquitted, and forever discharged,

shall not constitute GUC Recovery Trust Causes of Action (or exist or be valid for any other

purpose), and neither the GUC Trustee nor anyone else shall have any right to institute, file,

prosecute, pursue, or take any other action with respect to the Ditech Released Claims.




                                                      36
WEIL:\97193817\1\41703.0011
                    36.       For the avoidance of doubt, except in respect of the Subservicing

Agreement Claim (as defined below), pursuant to this Order, the NRZ Released Claims are fully,

finally, and completely remised, released, acquitted, and forever discharged, notwithstanding any

proofs of claim filed by the Forward Buyer, NRM, NewRez and any of their respective Affiliates

in connection with the Debtors’ chapter 11 cases. All such proofs of claim shall be disallowed

with prejudice, and the NRZ Parties shall not be entitled to any recovery thereon. Notwithstanding

the foregoing, nothing in this Order shall or shall be deemed to disallow, discharge, prejudice, or

otherwise modify any proof of claim filed by the Forward Buyer, NRM, NewRez or any of their

respective Affiliates to the extent such proof of claim asserts amounts owed to the NRZ Parties

under that certain Subservicing Agreement dated August 8, 2016, as amended (the “Subservicing

Agreement Claim”). Any distribution to the NRZ Parties on account of the Subservicing

Agreement Claim shall be made in accordance with the provisions of the Third Amended Plan for

distributions to holders of Allowed General Unsecured Claims.

                    37.       Notwithstanding the entry of this Order or anything to the contrary

contained herein, the Ditech Released Claims and the NRZ Released Claims shall not include, and

the NRZ Parties and the Debtor Parties shall not be released from: (a) any servicing or document

holdback obligations pursuant to any agreement between the Debtors and their controlled

Affiliates, on the one hand, and the Forward Buyer, NRM, NewRez and any of their respective

Affiliates, on the other hand (the “Existing Agreements”), pursuant to which any servicing or

document holdback amounts shall continue to be paid to the relevant party thereto in accordance

with the terms of the Existing Agreements up to and following the Closing (as defined in the Asset

Purchase Agreement); (b) ordinary-course payments due in respect of interest on escrows,

recapture and rebates, servicer incentives, remittance of advance recoveries and claims payments




                                                    37
WEIL:\97193817\1\41703.0011
received by Debtors, payment by Debtors of interest on custodial accounts, servicing fees, and

other amounts invoiced in the ordinary course of business between the Debtors and their controlled

Affiliates, on the one hand, and the Forward Buyer, NRM, NewRez and any of their respective

Affiliates, on the other hand, under the Existing Agreements, which shall continue to be paid to

the relevant party thereto in accordance with the terms of the Existing Agreements, consistent with

past practices, up to and following the Closing (as defined in the Asset Purchase Agreement); or

(c) the amounts due and owing between the Debtors and their controlled Affiliates, on the one

hand, and the Forward Buyer, NRM, NewRez, and their respective Affiliates, on the other hand,

under the Existing Agreements (the “Existing Agreement Balances”) solely to the extent such

amounts are listed on Schedule A to Exhibit G to the Asset Purchase Agreement.

                    38.       For the avoidance of doubt, subject to Paragraph 37(b) and Paragraph 37(c)

above, the Purchase Price (as defined in the Asset Purchase Agreement) shall be payable by the

Forward Buyer without any set-off, offset, adjustment, counterclaim, recoupment or any other

reduction to the Purchase Price including in connection with any NRZ Released Claim, except as

set forth in the Asset Purchase Agreement.


 Dated: ____________, 2019
        New York, New York
                                                      THE HONORABLE JAMES L. GARRITY, JR.
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                      38
WEIL:\97193817\1\41703.0011
